 



Exhibit 10.33
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN
THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO
RULE 24B-2 OF THE SECURITIES EXCHANGE
ACT OF 1934, AS AMENDED
CO-DEVELOPMENT AND LICENSE AGREEMENT
This Co-Development and License Agreement (the “Agreement”) is made and entered
into effective as of December 19, 2005 (the “Effective Date”) by and between GPC
Biotech AG, a German corporation, having its place of business at
Fraunhoferstrasse 20, 82152 Martinsried/Munich, Germany (“GPC Biotech”); and
Pharmion GmbH, a Swiss limited liability company and wholly-owned subsidiary of
Pharmion Corporation, a Delaware corporation, having a place of business at
Aeschenvorstadt 71, 4051 Basel, Switzerland (“Licensee”). GPC Biotech and
Licensee are sometimes referred to herein individually as a “Party” and
collectively as the “Parties.”
RECITALS
     WHEREAS, GPC Biotech has rights with respect to the platinum complex known
as “Satraplatin” and has commenced a Phase III registrational trial for the use
of the same for the second-line treatment of hormone-refractory prostate cancer;
     WHEREAS, Licensee and its Affiliates have specialized experience in, among
other things, the development and commercialization of pharmaceutical compounds
for the treatment of cancer in the Licensee Territory (as defined below); and
     WHEREAS, GPC Biotech desires to grant a license to Licensee, and Licensee
desires to obtain a license, to Develop and Commercialize (each as defined
below) the above-mentioned pharmaceutical compound in accordance with the terms
and conditions set forth below.
     NOW, THEREFORE, in consideration of the foregoing premises, the mutual
promises and covenants of the Parties contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto, intending to be legally bound, do hereby agree
as follows:
ARTICLE 1
DEFINITIONS
     Unless otherwise specifically provided herein, the following terms shall
have the following meanings:
     1.1 “Additional Indication(s)” shall mean each indication, other than the
Initial Indication.
     1.2 “Adverse Event Experience” shall have the meaning set forth in
Section 9.2.
     1.3 “Affiliate” shall mean, with respect to a Party, any Person that,
directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with such Party. For purposes of this
definition, “control” and, with correlative meanings, the terms “controlled by”
and “under common control with” shall mean (a) the

1



--------------------------------------------------------------------------------



 



possession, directly or indirectly, of the power to direct the management or
policies of a business entity, whether through the ownership of voting
securities, by contract relating to voting rights or corporate governance, or
otherwise, or (b) the ownership, directly or indirectly, of at least fifty
percent (50%) of the voting securities or other ownership interest of a business
entity (or, with respect to a limited partnership or other similar entity, its
general partner or controlling entity).
     1.4 “Agreement” shall have the meaning set forth in the preamble to this
Agreement.
     1.5 “Alliance Manager” shall have the meaning set forth in Section 4.4.7.
     1.6 “ANDA Act” shall have the meaning set forth in Section 8.3.2.
     1.7 “ANZ Territory” shall mean the Commonwealth of Australia and New
Zealand.
     1.8 “Applicable Law” shall mean applicable laws, rules and regulations,
including any rules, regulations, guidelines or other requirements of the
Regulatory Authorities, that may be in effect from time to time.
     1.9 “Arbitration Matter” shall have the meaning set forth in
Section 15.7.4.
     1.10 “Arbitration Rules” shall have the meaning set forth in
Section 15.7.4.
     1.11 “Arbitrator” shall have the meaning set forth in Section 7.12.
     1.12 “Breaching Party” shall have the meaning set forth in Section 14.2.
     1.13 “Business Day” shall mean a day other than a Saturday or Sunday on
which banking institutions in Munich, Germany are open for business.
     1.14 “Calendar Quarter” shall mean each successive period of three
(3) calendar months commencing on January 1, April 1, July 1 and October 1.
     1.15 “Calendar Year” shall mean each successive period of twelve
(12) calendar months commencing on January 1 and ending on December 31.
     1.16 “Change of Control” means, with respect to Licensee, its ultimate
parent corporation or any successor to the foregoing, (a) a merger,
consolidation, share exchange or other similar transaction involving such party
and any Third Party which results in the holders of the outstanding voting
securities of such party immediately prior to such merger, consolidation, share
exchange or other similar transaction ceasing to hold more than fifty percent
(50%) of the combined voting power of the surviving, purchasing or continuing
entity immediately after such merger, consolidation, share exchange or other
similar transaction, (b) any transaction or series of related transactions in
which any “person”, as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), together with
any of such person’s “affiliates” or “associates”, as such terms are used in the
Exchange Act, becomes the beneficial owner of fifty percent (50%) or more of the
combined voting power of the outstanding securities of such party, or (c) the
sale or other transfer to a Third Party of all or substantially all of such
party’s assets which relate to this Agreement.

2



--------------------------------------------------------------------------------



 



     1.17 “Clinical Data” shall mean all information with respect to the
Licensed Product and the Licensed Compound, made, collected or otherwise
generated in the performance of or in connection with Clinical Studies or Post
Approval Studies for the Licensed Product, including any data, reports and
results with respect thereto.
     1.18 “Clinical Studies” shall mean Phase I, Phase II, Phase III and such
other tests and studies in patients that are required by Applicable Law, or
otherwise recommended by the Regulatory Authorities, to obtain or maintain
Regulatory Approvals, but excluding Post Approval Studies.
     1.19 “Collaboration Costs” shall mean the FTE Costs (charged in accordance
with Sections 6.1.2, 6.1.3, 6.1.4 and 6.1.6) incurred, and the direct
out-of-pocket costs recorded as an expense in accordance with GAAP, by or on
behalf of: a Party or any of its Affiliates on or after October 1, 2005 or
during the term of and pursuant to this Agreement, in connection with (i) tasks
that are specifically identified in or reasonably allocable to the Development
Plan and Budget or (ii) Joint Commercialization Activities specifically
identified in the applicable Commercialization Plan and Budget. Except in the
case of Collaboration Costs incurred in accordance with Section 1.19.5,
Collaboration Costs incurred on or after the Effective Date with respect to
Development activities or Joint Commercialization Activities shall be included
in “Collaboration Costs” for the Licensed Product only to the extent less than
or equal to the amounts set forth in the applicable Development Budget or
Commercialization Budget for such activities (subject to permitted overruns
pursuant to Sections 2.3.2 and 3.10.2). Subject to the foregoing, Collaboration
Costs shall include such costs incurred in connection with the following
activities:
          1.19.1 pre-clinical and non-clinical activities such as toxicology and
formulation development, test method development, stability testing, quality
assurance, quality control development and statistical analysis;
          1.19.2 Clinical Studies and Post Approval Studies for the Licensed
Product, including (a) the preparation for and conduct of clinical trials;
(b) data collection and analysis and report writing; (c) clinical laboratory
work; and (d) regulatory activities in connection with such studies, including
adverse event recordation and reporting;
          1.19.3 the preparation of a regulatory dossier reasonably necessary to
obtain Initial Regulatory Approval for the Licensed Product in both the GPC
Biotech Territory and the European Union;
          1.19.4 Manufacturing Costs for (a) the Licensed Product for use in
Clinical Studies, Post Approval Studies or other Development activities for the
Licensed Product and (b) the manufacture, purchase or packaging of comparators
or placebo for use in Clinical Studies or Post Approval Studies for the Licensed
Product (with the manufacturing costs for comparators or placebo to be
determined in the same manner as Manufacturing Costs are determined for any
Licensed Product) and (c) costs and expenses of disposal of drugs and other
supplies used in such Clinical Studies, Post Approval Studies or other
Development activities;

3



--------------------------------------------------------------------------------



 



          1.19.5 Losses incurred in connection with Third Party Claims described
in Section 13.3 to the extent such losses are to be included in Collaboration
Costs pursuant to Section 13.3; and
          1.19.6 Costs for the development of the Manufacturing Process for the
Licensed Product, scale-up, Manufacturing Process validation, including
validation batches, manufacturing improvements and qualification and validation
of Third Party contract manufacturers; provided, however, as set forth in
Section 3.1.3 of the Supply Agreement, Licensee’s share pursuant to
Section 6.1.1 of any such costs allocable to the Manufacture of any validation
batch (or part thereof) that is subsequently sold commercially by or on behalf
of Licensee or any of its Affiliates, Sublicensees or Distributors, shall be
credited against the Supply Price for such supply.
For the avoidance of doubt and notwithstanding the foregoing, Collaboration
Costs shall not include any (a) FTE costs or other costs and expenses that are
specifically identifiable or reasonably allocable to Unilateral Activities of
either Party during the applicable Opt-Out Period, (b) filing fees in connection
with the filing of applications for Regulatory Approvals (c) Third Party
Payments or (d) intercompany payments or charges of a Party or its Affiliates
(or between such Affiliates).
     1.20 “Combination Product” shall mean a Licensed Product that contains the
Licensed Compound as an active ingredient together with one or more other active
ingredients that are sold either as a fixed dose or as separate doses in a
single package.
     1.21 “Commercialization” shall mean any and all activities (whether before
or after Regulatory Approval) directed to the marketing, Detailing and promotion
of the Licensed Product and shall include pre-launch and post-launch marketing,
promoting, Detailing, marketing research, distributing, offering to commercially
sell and commercially selling the Licensed Product, importing, exporting or
transporting the Licensed Product for commercial sale and regulatory affairs
with respect to the foregoing, but shall not include Post Approval Studies or
Manufacturing. When used as a verb, “Commercializing” means to engage in
Commercialization and “Commercialize” and “Commercialized” shall have
corresponding meanings.
     1.22 “Commercialization Budget” shall mean the budget for the Joint
Commercialization Activities set forth in the Commercialization Plan, as
provided in Section 3.2.1.
     1.23 “Commercialization Plan” shall mean the plan for the Commercialization
of the Licensed Product in the Field in the Licensee Territory and for the Joint
Commercialization Activities in support of the Commercialization of the Licensed
Product in the Field in the Territory to be developed and amended as provided in
Section 3.2.1.
     1.24 “Commercialization Plan and Budget” shall mean the Commercialization
Plan and the Commercialization Budget.
     1.25 “Commercially Reasonable Efforts” shall mean, with respect to the
Development or Commercialization of the Licensed Product, as the case may be,
efforts and

4



--------------------------------------------------------------------------------



 



resources commonly used in the research-based pharmaceutical industry by
companies similarly situated to the applicable Party, but in no event less than
those efforts and resources commonly used by companies similarly situated to the
applicable Party as of the Effective Date, for an internally-developed product
of similar commercial potential at a similar stage in its lifecycle.
Commercially Reasonable Efforts shall be determined on a market-by-market basis
for the Licensed Product without regard to the particular circumstances of a
Party, including any other product opportunities of such Party and, with respect
to Licensee, without regard to any payments owed to GPC Biotech under Articles 6
and 7. When used as an adjective, “Commercially Reasonable” shall mean using
Commercially Reasonable Efforts.
     1.26 “Committee” shall mean any one of the JEC, the JDC or the JCC and
“Committees” shall mean two or more of the JEC, the JDC or the JCC.
     1.27 “Competitive Program” means a clinical development program in a Phase
II or Phase III stage or later anywhere in the Territory in support of
commercialization activities in the Licensee Territory or commercialization
activity (including marketing or promotion) in the Licensee Territory that
involves a compound or product (other than the Licensed Product) [...***...].
     1.28 “Complaining Party” shall have the meaning set forth in Section 14.2.
     1.29 “Complaint” shall have the meaning set forth in Section 9.1.
     1.30 “Completion Notice” shall have the meaning set forth in
Section 2.5.6(b).
     1.31 “Compound Option Notice” shall have the meaning set forth in
Section 5.4.
     1.32 “Confidential Information” shall have the meaning set forth in
Section 11.1.
     1.33 “Control” shall mean, with respect to any item of Information, Drug
Master File, Regulatory Documentation, Patent or Intellectual Property Right,
possession of the right, whether directly or indirectly, and whether by
ownership, license or otherwise (other than by
 

***   Confidential Treatment Requested

5



--------------------------------------------------------------------------------



 



     operation of the assignments, license and other grants in Article 5 and
Sections 8.1.3 and 8.1.4 of this Agreement), to assign or grant a license,
sublicense or other right to or under, such Information, Drug Master File,
Regulatory Documentation, Patent or Intellectual Property Right as provided for
herein without violating the terms of any agreement or other arrangement with
any Third Party.
     1.34 “Corporate Names” shall mean (a) in the case of GPC Biotech, the
Trademark “GPC BIOTECH” and the GPC Biotech corporate logo or such other names
and logos as GPC Biotech may designate in writing from time to time and (b) in
the case of Licensee, the Trademark “PHARMION” and the Licensee corporate logo
or such other names and logos as Licensee may designate in writing from time to
time, in each case ((a) and (b)) together with any variations and derivatives
thereof.
     1.35 “Country Commercialization Plan” shall have the meaning set forth in
Section 3.2.3.
     1.36 “Derivative Compound” means an analog or derivative of the Licensed
Compound. For clarity, a Derivative Compound is not an Improvement.
     1.37 “Detail” shall mean an interactive face-to-face contact of a sales
representative, who is fully equipped with, and knowledgeable of, applicable
Promotional Materials and Product Labeling for the Licensed Product, with a
physician or other medical professional licensed to prescribe drugs or other
healthcare professional that has a significant impact or influence on
prescribing decisions, in which relevant characteristics of the Licensed Product
are described by the sales representative in a fair and balanced manner
consistent with the requirements of this Agreement and Applicable Law, and in a
manner that is customary in the industry for the purpose of promoting a
prescription pharmaceutical product. When used as a verb, “Detail” means to
engage in a Detail.
     1.38 “Developing Party” shall have the meaning set forth in
Section 2.5.2(a).
     1.39 “Development” shall mean all activities related to research,
preclinical and other non-clinical testing, test method development and
stability testing, toxicology, formulation, process development, manufacturing
scale-up, qualification and validation, quality assurance/quality control
related to the foregoing manufacturing activities, Clinical Studies and Post
Approval Studies, including manufacturing in support thereof, statistical
analysis and report writing, the preparation and submission of Drug Approval
Applications, regulatory affairs with respect to the foregoing and all other
activities otherwise requested or required by a Regulatory Authority as a
condition or in support of obtaining or maintaining a Regulatory Approval. When
used as a verb, “Develop” shall mean to engage in Development.
     1.40 “Development Budget” shall mean the budget for the Development of the
Licensed Product agreed to by the Parties as of the Effective Date, as it may be
amended from time to time in accordance with Section 2.3.1. For clarity, the
Development Budget shall not include budgets for Unilateral Activities.
     1.41 “Development Lead” shall mean, with respect to a Development activity,
the Party that (a) is assigned primary responsibility for the day-to-day
implementation of such

6



--------------------------------------------------------------------------------



 



Development activity as provided in the Development Plan or (b) is the
Developing Party for a Unilateral Activity.
     1.42 “Development Plan” shall mean the plan for the Development of the
Licensed Product in the Field agreed to by the Parties as of the Effective Date,
as it may be amended from time to time in accordance with Sections 2.2.1 and
2.5.1. For clarity, the Development Plan shall not include any Development plans
for Unilateral Activities.
     1.43 “Development Plan and Budget” shall mean the Development Plan and the
Development Budget.
     1.44 “Dispute” shall have the meaning set forth in Section 15.7.
     1.45 “Distributor” shall mean a Person, other than a Sublicensee or an
Affiliate, in one or more countries in the Licensee Territory that (a) purchases
the Licensed Product in finished form or in bulk capsule form (to be packaged or
labeled by such Person in accordance with Applicable Law) from the Licensee, its
Affiliate or Sublicensee for such country(ies), (b) assumes responsibility from
the Licensee for all or a portion of the Commercialization of the Licensed
Product in such country(ies) and (c) sells Licensed Product in such
country(ies).
     1.46 “Drug Approval Application” shall mean a New Drug Application (an
“NDA”) as defined in the FFDCA and the regulations promulgated thereunder, or
any corresponding foreign application in the Territory, including, with respect
to the European Union, a Marketing Authorization Application (a “MAA”) filed
with the EMEA pursuant to the centralized approval procedure or with the
applicable Regulatory Authority of a country in Europe with respect to the
mutual recognition or any other national approval procedure.
     1.47 “Drug Master File” shall mean any drug master files filed with the FDA
with respect to the Licensed Product and any equivalent filing in other
countries or regulatory jurisdictions.
     1.48 “Effective Date” shall mean the effective date of this Agreement as
set forth in the preamble to this Agreement.
     1.49 “EMEA” shall mean the European Medicines Agency and any successor
agency thereto.
     1.50 “Europe” shall mean the countries comprising the European Economic
Area as it may be constituted from time to time, which as of the date hereof,
consists of the member countries of the European Union, Iceland, Norway,
Lichtenstein and Switzerland.
     1.51 “European Union” shall mean the economic, scientific and political
organization of member states as it may be constituted from time to time, which,
as of the date hereof, consists of Austria, Belgium, Czech Republic, Denmark,
Estonia, Finland, France, Germany, Greece, Hungary, Ireland, Italy, Latvia,
Lithuania, Luxembourg, Malta, The Netherlands, Poland, Portugal, Slovakia,
Slovenia, Spain, Sweden and the United Kingdom of Great Britain and Northern
Ireland and that certain portion of Cyprus included in such organization.

7



--------------------------------------------------------------------------------



 



     1.52 “Exchange Act” shall have the meaning set forth in Section 1.16.
     1.53 “Expert” shall have the meaning set forth in Section 15.7.4(b)(i).
     1.54 “Exploit” shall mean to make, have made, import, use, sell or offer
for sale, including to research, Develop, Commercialize, register, Manufacture,
have Manufactured, hold or keep (whether for disposal or otherwise), have used,
export, transport, distribute, promote, market or have sold or otherwise dispose
of.
     1.55 “Exploitation” shall mean the act of Exploiting a product or process.
     1.56 “Exploratory Study” shall mean a Clinical Study other than any
Registrational Study.
     1.57 “FDA” shall mean the United States Food and Drug Administration and
any successor agency thereto.
     1.58 “FFDCA” shall mean the United States Federal Food, Drug, and Cosmetic
Act, as amended from time to time.
     1.59 “Field” shall have the meaning set forth in the Spectrum Agreement, as
it may be amended from time to time.
     1.60 “Follow Up Registrational Study” shall mean the first Registrational
Study, if any, conducted by the Parties pursuant to the Development Plan to
obtain Initial Regulatory Approval for the Licensed Product in the United States
and Europe with respect to an Additional Indication.
     1.61 “FTE” shall mean the equivalent of the work of one (1) employee full
time for one (1) Calendar Year (consisting of at least a total of eighteen
hundred (1800) hours per Calendar Year, or such other number as may be agreed by
the JDC) of work directly related to the Development of the Licensed Product or
any other activities contemplated under this Agreement. No additional payment
shall be made with respect to any person who works more than eighteen hundred
(1800) hours per Calendar Year (or such other number as may be agreed by the
JDC) and any person who devotes less than eighteen hundred (1800) hours per
Calendar Year (or such other number as may be agreed by the JDC) shall be
treated as an FTE on a pro-rata basis based upon the actual number of hours
worked divided by eighteen hundred (1800) (or such other number as may be agreed
by the JDC).
     1.62 “FTE Cost” shall mean the FTE rate for employees who shall be
performing services under this Agreement which, as of the Effective Date, is
equal to [...***...]. Such rate shall be adjusted subsequently in accordance
with Section 6.1.4.
     1.63 “GAAP” shall mean United States generally accepted accounting
principles consistently applied.
 

***   Confidential Treatment Requested

8



--------------------------------------------------------------------------------



 



     1.64 “Generic Product” shall mean, with respect to a Licensed Product in a
country, any product (a) that contains the Licensed Compound, (b) in the case of
any country in the European Union, is approved for sale in the Field pursuant to
an application approved by the applicable Regulatory Authorities in the European
Union under Article 10.1 of Directive 2001/83/EC, and for which the applicant is
not required under Article 8.3(i) of Directive 2001/83/EC to have submitted any
preclinical and clinical data other than data from bioequivalence studies
comparing such product to such Licensed Product required under Article 10.1 of
that Directive, and in the case of any other country in the Licensee Territory,
is approved for sale pursuant to any corresponding application in such country,
and (c) is sold for use or consumption in the Field by the general public in
such country by a Third Party, other than any Third Party that is a Sublicensee
or Distributor or otherwise sells such product pursuant to a (sub)license,
distributorship or other arrangement with Licensee, or pursuant to or in
reliance on any right of reference granted to such Third Party or any of its
Affiliates by or on behalf of Licensee.
     1.65 “Global Strategy” shall have the meaning set forth in
Section 3.1.3(a).
     1.66 “GPC Biotech” shall have the meaning set forth in the preamble to this
Agreement.
     1.67 “GPC Biotech Activities” shall have the meanings set forth in
Section 2.2.2(b).
     1.68 “GPC Biotech Counter-Party” shall mean a Third Party with which GPC
Biotech has entered into an agreement that includes Development and
Commercialization rights or Commercialization rights for the Licensed Product.
     1.69 “GPC Biotech Improvement” shall mean any Improvement conceived or used
by or on behalf of GPC Biotech or its Affiliates in connection with the
Development of the Licensed Product under this Agreement but excluding any Joint
Improvement.
     1.70 “GPC Biotech Know-How” shall mean all Information, including any GPC
Biotech Improvements and Clinical Data, that is Controlled by GPC Biotech or its
Affiliates as of the Effective Date or during the term of this Agreement that is
not generally known and (a) is developed or acquired by or licensed to GPC
Biotech or any of its Affiliates under or in connection with this Agreement or
otherwise used by or on behalf of GPC Biotech or any of its Affiliates in the
Development or Commercialization of the Licensed Product or (b) is necessary for
the Development or Commercialization of the Licensed Product, but excluding any
Information to the extent covered or claimed by published GPC Biotech Patents,
published Joint Patents and any Joint Know-How.
     1.71 “GPC Biotech Patents” shall mean all of the Patents that GPC Biotech
and its Affiliates Control as of the Effective Date or during the term of this
Agreement that are necessary (or, with respect to Patent applications, would be
necessary if such Patent applications were to issue as Patents) for the
Development or Commercialization of the Licensed Product or any Improvement
thereto, including those that claim or cover the Licensed Product or the
Development or Commercialization thereof, but excluding any Joint Patents. For
the avoidance

9



--------------------------------------------------------------------------------



 



of doubt, the GPC Biotech Patents include, as of the Effective Date, the Patents
set forth on Exhibit A.
     1.72 “GPC Biotech Territory” shall mean the entire world, other than the
Licensee Territory and including any countries or Major Market Regions in which
this Agreement is terminated pursuant to Article 14.
     1.73 “Improvement” shall mean any modification, variation or revision to a
compound, product or technology or any discovery, technology, device or process
or formulation related to such compound, product or technology, whether or not
patented or patentable, including any enhancement in the efficiency, operation,
manufacture (including any manufacturing process), ingredients, preparation,
presentation, formulation, means of delivery, packaging or dosage of such
compound, product or technology, any discovery or development of any new or
expanded indications for such compound, product or technology or any discovery
or development that improves the stability, safety or efficacy of such compound,
product or technology; provided that, Improvements shall exclude any Derivative
Compound.
     1.74 “Indemnification Claim Notice” shall have the meaning set forth in
Section 13.4.
     1.75 “IND” shall mean an investigational new drug application filed with
the FDA for authorization to commence Clinical Studies or Post Approval Studies
and its equivalent in other countries or regulatory jurisdictions.
     1.76 “Indemnified Party” shall have the meaning set forth in Section 13.4.
     1.77 “Information” shall mean all technical, scientific and other know-how
and information, trade secrets, knowledge, technology, means, methods,
processes, practices, formulae, instructions, skills, techniques, procedures,
experiences, ideas, technical assistance, designs, drawings, assembly
procedures, computer programs, apparatuses, specifications, data, results and
other material, including: biological, chemical, pharmacological, toxicological,
pharmaceutical, physical and analytical, pre-clinical, clinical, safety,
manufacturing and quality control data and information, including study designs
and protocols; assays and biological methodology; (whether or not confidential,
proprietary, patented or patentable) in written, electronic or any other form
now known or hereafter developed, but excluding the Regulatory Documentation and
the Drug Master File.
     1.78 “Initial Indication” shall mean the second-line treatment of
hormone-refractory prostate cancer.
     1.79 “Initial Opt-Out Threshold” shall have the meaning set forth in
Section 2.6.1(b).
     1.80 “Initial Regulatory Approval” of the Licensed Product for an
indication means (a) with respect to the United States, the approval by FDA
(whether through means of an NDA, subpart E, or subpart H filing or otherwise);
or (b) with respect to a country in a regulatory jurisdiction in the Licensee
Territory, the approval by the applicable Regulatory Authorities, of the Drug
Approval Application with respect to the Licensed Product for such indication in
the

10



--------------------------------------------------------------------------------



 



applicable regulatory jurisdiction (including, in the European Union, the
approval by the EMEA of an MAA filed pursuant to the centralized approval
procedure, if applicable, or otherwise with respect to the mutual recognition
approval procedure on a country-by-country basis with the applicable Regulatory
Authority of a country in Europe).
     1.81 “Intellectual Property Rights” shall mean Trademarks, service marks,
trade names, registered designs, design rights, copyrights (including rights in
computer software), database rights, trade secrets and any rights or property
similar to any of the foregoing (other than Patents) in any part of the
Territory whether registered or not registered together with the right to apply
for the registration of any such rights.
     1.82 “Invoiced Sales” shall have the meaning set forth in Section 1.114.
     1.83 “Joint Commercialization Activities” shall have the meaning set forth
in Section 4.3.2.
     1.84 “Joint Commercialization Committee” or “JCC” shall have the meaning
set forth in Section 4.3.1.
     1.85 “Joint Development Committee” or “JDC” shall have the meaning set
forth in Section 4.2.1.
     1.86 “Joint Executive Committee” or “JEC” shall have the meaning set forth
in Section 4.1.
     1.87 “Joint Improvement” shall mean any Improvement jointly conceived by or
on behalf of GPC Biotech or its Affiliates, on the one hand, and Licensee or its
Affiliates or Sublicensees, on the other hand.
     1.88 “Joint Intellectual Property Rights” shall have the meaning set forth
in Section 8.1.5.
     1.89 “Joint Know-How” shall have the meaning set forth in Section 8.1.5.
     1.90 “Joint Patents” shall have the meaning set forth in Section 8.1.5.
     1.91 “Knowledge” shall mean the actual knowledge or good faith
understanding of the vice presidents, senior vice presidents, president or chief
executive officer of a Party of the facts and information then in their
possession without any duty to conduct any investigation with respect to such
facts and information and “Knowingly” shall mean, with respect to any action, to
take such action with Knowledge.
     1.92 “Licensed Compound” shall mean the platinum complex
af-bis(acetato)-b-ammine-cd-dichloro-e-(cyclohexylamine)platinum(IV).
     1.93 “Licensed Product” shall mean any form, mode of administration or
dosage of a pharmaceutical composition or preparation that contains the Licensed
Compound as an active ingredient, including any Improvements thereto.

11



--------------------------------------------------------------------------------



 



     1.94 “Licensee” shall have the meaning set forth in the preamble to this
Agreement.
     1.95 “Licensee Activities” shall have the meaning set forth in
Section 2.2.2(b).
     1.96 “Licensee Change of Control Notice” shall have the meaning set forth
in Section 14.5.2.
     1.97 “Licensee Improvement” shall mean any Improvement conceived or used by
or on behalf of Licensee or its Affiliates in connection with the Development of
the Licensed Product under this Agreement, but excluding any Joint Improvement.
     1.98 “Licensee Initial Indication Study” shall have the meaning set forth
in Section 2.6.2(b).
     1.99 “Licensee Know-How” shall mean all Information, including any Licensee
Improvements and Clinical Data, that is Controlled as of the Effective Date or
during the term of this Agreement by Licensee or any of its Affiliates or
Sublicensees that is not generally known and (a) is developed or acquired by or
licensed to Licensee or any of its Affiliates or Sublicensees under or in
connection with this Agreement or otherwise used by or on behalf of Licensee or
any of its Affiliates or Sublicensees in the Exploitation of the Licensed
Product or the Licensed Compound or (b) is necessary for the Exploitation of the
Licensed Product or the Licensed Compound, but excluding any Information to the
extent covered or claimed by published Licensee Patents, published Joint Patents
and any Joint Know-How.
     1.100 “Licensee Patents” shall mean all Patents Controlled by Licensee and
any of its Affiliates or Sublicensees that are necessary (or with respect to
Patent applications, would be necessary if such Patent applications were to
issue as Patents) for the Exploitation of the Licensed Product, the Licensed
Compound or any Licensee Improvement thereto, including those that claim or
cover any Licensed Compound, Licensed Product, Licensee Know-How, any Licensee
Improvement thereto or the Exploitation of any of the foregoing, but excluding
any Joint Patents.
     1.101 “Licensee Territory” shall mean Europe, the Middle East, the ANZ
Territory and any portion of Cyprus not otherwise included within Europe, and
except for those countries in which this Agreement is terminated pursuant to
Article 14.
     1.102 “Losses” shall have the meaning set forth in Section 13.1.
     1.103 “MAA” shall have the meaning set forth in Section 1.46.
     1.104 “Major Market Country” shall mean (a) with respect to Europe, France,
Germany, Italy, Spain and the United Kingdom and (b) with respect to the ANZ
Territory, the Commonwealth of Australia and (c) with respect to the Middle
East, Israel and the Republic of Turkey.
     1.105 “Major Market Region” shall mean each of Europe, the Middle East, and
the ANZ Territory.

12



--------------------------------------------------------------------------------



 



     1.106 “Major Meetings” shall mean meetings (in person or otherwise)
scheduled with the Regulatory Authorities in the United States or the Licensee
Territory concerning the Licensed Product (including advisory committee meetings
and any other meetings of experts convened by a Regulatory Authority concerning
any topic relevant to the Licensed Product of which a Party has been notified)
that would constitute type “A,” “B” or “C” meetings in the United States, or the
equivalent thereof in the European Union, Pre-NDA meetings or meetings relating
to Product Labeling.
     1.107 “Manufacture” and “Manufacturing” shall mean all activities related
to the production, manufacture, processing, filling, finishing, packaging,
labeling, shipping and holding of the Licensed Product or any intermediate
thereof, including process development, process qualification and validation,
scale up, pre-clinical, clinical and commercial manufacture and analytic
development, product characterization, stability testing, quality assurance and
quality control.
     1.108 “Manufacturing Cost” shall mean GPC Biotech’s cost to Manufacture the
Licensed Product calculated in accordance with the method disclosed by GPC
Biotech in its letter to Licensee dated December 13, 2005.
     1.109 “Manufacturing Process” shall mean any process or step thereof that
is necessary or useful for Manufacturing the Licensed Product or any
intermediate thereof.
     1.110 “Markings” shall have the meaning set forth in Section 3.4.2.
     1.111 “Merger Party” shall have the meaning set forth in Section 14.5.3.
     1.112 “Middle East” shall mean the following countries: Bahrain, Egypt,
Iran, Iraq, Israel, Jordan, Kuwait, Lebanon, Oman, the Palestinian Territories
(including the West Bank and the Gaza Strip) as they may be constituted from
time to time and any successor state comprising such territories, Qatar, the
Republic of Turkey, Saudi Arabia, Syria, the United Arab Emirates and Yemen; and
any successor state comprising the territory of any such countries.
     1.113 “NDA” shall have the meaning set forth in Section 1.46.
     1.114 “Net Sales” shall mean, for any period, (a) the gross amount invoiced
by Licensee and its Affiliates or Sublicensees for the sale of Licensed Product
in an arm’s length transaction exclusively for money (the “Invoiced Sales”),
after deduction of normal trade discounts and of any credits actually given by
Licensee for returned or defective products, as determined in accordance with
GAAP, and excluding or making proper deductions for any costs of packing,
insurance, carriage and freight and VAT or other sales tax and, in the case of
export orders, any import duties or similar applicable governmental levies or
export insurance costs expressly subject in all cases to the same being
separately charged on customer invoices or (b) in any sale or other disposal of
Licensed Product otherwise than in an arm’s length transaction exclusively for
money, the fair market value (if higher) in the relevant country of disposal.
     Notwithstanding the foregoing, in the event that the Licensed Product is
sold in conjunction with another proprietary component so as to be a Combination
Product (whether packaged together or in the same therapeutic formulation), Net
Sales shall be calculated by

13



--------------------------------------------------------------------------------



 



multiplying the Net Sales of such Combination Product by a fraction, the
numerator of which shall be the fair market value of the Licensed Product if
sold separately (determined in accordance with GAAP) and the denominator of
which shall be the aggregate fair market value of all the proprietary active
components of such Combination Product, including the Licensed Product, if sold
separately. In the event that no such separate sales are made by Licensee or its
Affiliates or Sublicensees, Net Sales of the Combination Product shall be
calculated in a manner to be negotiated and agreed upon by the Parties,
reasonably and in good faith, prior to any sale of such Combination Product,
which shall be based upon the respective estimated commercial values of the
proprietary active components of such Combination Product.
     Licensee’s or any of its Affiliate’s or Sublicensee’s transfer of Licensed
Product to an Affiliate or Sublicensee shall not result in any Net Sales, unless
the Licensed Product is consumed by such Affiliate or Sublicensee in the course
of its commercial activities.
     1.115 “Non-Approvable Study” shall mean, with respect to any Registrational
Study for the Initial Indication or any Additional Indication conducted pursuant
to the Development Plan, that such study was determined by the applicable
Regulatory Authority, or mutually by the Parties, to be insufficient to support
Initial Regulatory Approval of the Licensed Product in the designated
jurisdiction in the absence of substantial additional data or investment.
     1.116 “Notice Period” shall have the meaning set forth in Section 14.2.
     1.117 “Opt-In” shall have the meaning set forth in Section 2.5.6(a).
     1.118 “Opt-In Exercise Notice” shall have the meaning set forth in
Section 2.5.6(b).
     1.119 “Opt-In Exercise Period” shall have the meaning set forth in
Section 2.5.6(a).
     1.120 “Opting-Out Party” shall have the meaning set forth in
Section 2.5.2(a).
     1.121 “Opt-Out” shall have the meaning set forth in Section 2.5.2(a).
     1.122 “Opt-Out Period” shall mean, with respect to any Unilateral Activity,
the period commencing on the date on which an activity is deemed to be a
Unilateral Activity pursuant to Section 2.5.2(a) and ending on the earlier to
occur of (a) the date of completion of such Unilateral Activity or (b) the date
on which the Opt-In Exercise Notice is received by the Developing Party, as
applicable.
     1.123 “Party” and “Parties” shall have the meaning set forth in the
preamble to this Agreement.
     1.124 “Patents” shall mean (a) all national, regional and international
patents and patent applications, including provisional patent applications,
(b) all patent applications filed either from such patents, patent applications
or provisional applications or from an application claiming priority from either
of these, including divisionals, continuations, continuations-in-part,
provisionals, converted provisionals and continued prosecution applications,
(c) any and all patents that have issued or in the future issue from the
foregoing patent applications ((a) and (b)), including utility models, petty
patents and design patents and certificates of invention, (d) any

14



--------------------------------------------------------------------------------



 



and all extensions or restorations by existing or future extension or
restoration mechanisms, including revalidations, reissues, re-examinations and
extensions (including any supplementary protection certificates and the like) of
the foregoing patents or patent applications ((a), (b) and (c)) and (e) any
similar rights, including so-called pipeline protection or any importation,
revalidation, confirmation or introduction patent or registration patent or
patent of additions to any of such foregoing patent applications and patents.
     1.125 “Payments” shall have the meaning set forth in Section 7.8.1.
     1.126 “Person” shall mean an individual, sole proprietorship, partnership,
limited partnership, limited liability partnership, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
association, joint venture or other similar entity or organization, including a
government or political subdivision, department or agency of a government.
     1.127 “Pharmacovigilance Agreement” shall have the meaning set forth in
Section 9.3.
     1.128 “Phase I” shall mean a human clinical trial of the Licensed Product,
the principal purpose of which is a preliminary determination of safety in
healthy individuals or patients or similar clinical study prescribed by the
Regulatory Authorities, including the trials referred to in 21 C.F.R.
§312.21(a), as amended.
     1.129 “Phase II” shall mean a human clinical trial of the Licensed Product,
the principal purpose of which is a determination of safety and efficacy in the
target patient population or a similar clinical study prescribed by the
Regulatory Authorities, from time to time, pursuant to Applicable Law or
otherwise, including the trials referred to in 21 C.F.R. §312.21(b), as amended.
     1.130 “Phase III” shall mean a human clinical trial of the Licensed Product
on a sufficient number of subjects that is designated to establish that a
pharmaceutical product is safe and efficacious for its intended use and to
determine warnings, precautions and adverse reactions that are associated with
such pharmaceutical product in the dosage range to be prescribed, which trial is
intended to support marketing approval of the Licensed Product, including all
tests and studies that are required by the FDA from time to time, pursuant to
Applicable Law or otherwise.
     1.131 “Post Approval Study” shall mean any human clinical study or other
test or study with respect to a product for an indication that (a) is conducted
solely in support of pricing or reimbursement for such product in a country or
(b) is not required to obtain or maintain Regulatory Approval for such product
for such indication (for clarity, any human clinical study that is intended to
expand the Product Labeling for such product shall be a Clinical Study). Subject
to the foregoing, Post Approval Studies may include epidemiological studies,
modeling and pharmacoeconomic studies, post-marketing surveillance studies,
investigator sponsored studies and health economics studies.
     1.132 “Product Labeling” shall mean (a) the Regulatory Authority-approved
full prescribing information for the Licensed Product for that country,
including any required patient

15



--------------------------------------------------------------------------------



 



information; and (b) all labels and other written, printed or graphic matter
upon a container, wrapper or any package insert utilized with or for the
Licensed Product.
     1.133 “Product Trademarks” shall mean (a) the Trademark(s) for the Licensed
Product Controlled by GPC Biotech during the term of this Agreement and used or
intended for use in connection with the Commercialization of Licensed Products,
and (b) such other Trademarks designated by the JCC in accordance with
Section 3.4.4 and any registrations thereof or any pending applications relating
thereto.
     1.134 “Promotional Materials” shall mean all sales representative training
materials with respect to the Licensed Product and all written, printed,
graphic, electronic, audio or video matter, including journal advertisements,
sales visual aids, direct mail, medical information/education monographs,
direct-to-consumer advertising, Internet postings, broadcast advertisements and
sales reminder aids (e.g., scratch pads, pens and other such items) intended for
use or used by a Party, its Affiliates or, with respect to Licensee, its
Sublicensees or Distributors, in connection with any promotion of the Licensed
Product, except Product Labeling for the Licensed Product.
     1.135 “Proposed Unilateral Activities” shall have the meaning set forth in
Section 2.5.2.
     1.136 “Registrational Study” shall mean (a) in the case of a Clinical Study
with respect to which GPC Biotech is the Development Lead, a pivotal Clinical
Study for the Licensed Product for the Initial Indication or any Additional
Indication that is designed to be sufficient to obtain Initial Regulatory
Approval by the FDA of the Licensed Product for such indication or (b) in the
case of a Clinical Study with respect to which Licensee is the Development Lead,
a pivotal Clinical Study for the Licensed Product for the Initial Indication or
any Additional Indication that is designed to be sufficient to obtain Initial
Regulatory Approval by the applicable Regulatory Authorities in a given country
or countries in the Licensee Territory, or if applicable, the European Union.
For the avoidance of doubt, the SPARC Study shall be deemed to constitute a
Registrational Study for the Initial Indication.
     1.137 “Registrational Study Budgeted Funding Commitment” shall mean
[...***...].
     1.138 “Regulatory Approval” shall mean, with respect to a country in the
Territory, any and all approvals (including Drug Approval Applications),
licenses, registrations or authorizations of any Regulatory Authority necessary
to commercially distribute, sell or market the Licensed Product in such country,
including, where applicable, (a) pricing or reimbursement approval in such
country, (b) pre- and post-approval marketing authorizations (including any
prerequisite Manufacturing approval or authorization related thereto),
(c) labeling approval and (d) technical, medical and scientific licenses.
     1.139 “Regulatory Authority” shall mean any applicable supra-national,
federal, national, regional, state, provincial or local regulatory agencies,
departments, bureaus,
*** Confidential Treatment Requested

16



--------------------------------------------------------------------------------



 



commissions, councils or other government entities regulating or otherwise
exercising authority with respect to the Exploitation of the Licensed Compound
or the Licensed Product in the Territory.
     1.140 “Regulatory Documentation” shall mean all applications,
registrations, licenses, authorizations and approvals (including all Regulatory
Approvals), all correspondence submitted to or received from Regulatory
Authorities (including minutes and official contact reports relating to any
communications with any Regulatory Authority) and all supporting documents and
all clinical studies and tests, relating to the Licensed Product and all data
contained in any of the foregoing, including all INDs, Drug Approval
Applications, regulatory drug lists, advertising and promotion documents,
Clinical Data, adverse event files and complaint files (but excluding any Drug
Master File).
     1.141 “Regulatory Exclusivity Period” shall mean any period of data, market
or other regulatory exclusivity, including any such periods listed in the FDA’s
Orange Book or periods under national implementations of Article 10.1(a)(iii) of
Directive 2001/EC/83 and all international equivalents.
     1.142 “Regulatory Lead” shall mean, with respect to a country or regulatory
region, the Party that has primary responsibility for preparing, obtaining and
maintaining Regulatory Approvals for, and for conducting communications with the
Regulatory Authorities with respect to, the Licensed Product in such country or
region as provided in Section 2.4.
     1.143 “Related Unilateral Activities” shall have the meaning set forth in
Section 2.5.6(a).
     1.144 “Royalty Rate Floor” shall have the meaning set forth in Section 7.2.
     1.145 “Royalty Term” shall have the meaning set forth in Section 7.3.
     1.146 “Selected Development Activities” shall mean Development activities
for the Licensed Product consisting of (a) any Exploratory Study or (b) other
Development activities in each case ((a) and (b)) provided for in the
Development Plan, excluding in each case ((a) and (b)) any Development
activities associated with (i) the SPARC Study, (ii) any other Registrational
Study and (iii) any Unilateral Activities.
     1.147 “SPARC Study” shall have the meaning set forth in Section 2.1.1.
     1.148 “Spectrum Agreement” shall mean that certain Co-Development and
License Agreement between Spectrum Pharmaceuticals, Inc. (f/k/a Neotherapeutics,
Inc.) and GPC Biotech AG, dated September 30, 2002, a redacted copy of which is
on file with the United States Securities and Exchange Commission, as
Exhibit 10.1 to GPC Biotech’s Form F-1, dated June 9, 2004.
     1.149 “Spectrum Payments” shall have the meaning set forth in
Section 8.4.1(a).
     1.150 “Spectrum Royalty Term” shall have the meaning set forth in
Section 7.3.

17



--------------------------------------------------------------------------------



 



     1.151 “Statement Cut-Off Date” shall have the meaning set forth in
Section 2.5.6(b).
     1.152 “Sublicensee” shall mean a Person, other than an Affiliate, that is
granted a sublicense by Licensee under the grant in Section 5.1 as provided in
Section 5.3.
     1.153 “Supply Agreement” shall mean the agreement for supply of Licensed
Product by GPC Biotech to Licensee executed by the Parties as of the Effective
Date.
     1.154 “Supply Price” shall mean one hundred and ten percent (110%) of the
Manufacturing Costs.
     1.155 “Territory” shall mean the GPC Biotech Territory and the Licensee
Territory.
     1.156 “Third Party” shall mean any Person other than GPC Biotech, Licensee
and their respective Affiliates.
     1.157 “Third Party Claims” shall have the meaning set forth in
Section 13.1.
     1.158 “Third Party Payment” shall have the meaning set forth in
Section 8.4.1(a).
     1.159 “Trademark” shall include any word, name, symbol, color, designation
or device or any combination thereof, including any trademark, trade dress,
brand mark, service mark, trade name, brand name, logo or business symbol,
whether or not registered.
     1.160 “Unilateral Activities” shall have the meaning set forth in
Section 2.5.2.
     1.161 “Unilateral Activity Cost Statement” shall have the meaning set forth
in Section 2.5.6(b).
     1.162 “United States” or “U.S.” shall mean the United States of America,
including its territories and possessions, the District of Columbia and Puerto
Rico.
     1.163 “Valid Claim” shall mean, with respect to a particular country,
(a) any claim of an issued and unexpired Patent in such country that (i) has not
been held permanently revoked, unenforceable or invalid by a decision of a court
or governmental agency of competent jurisdiction, which decision is unappealable
or unappealed within the time allowed for appeal and (ii) has not been
abandoned, disclaimed, denied or admitted to be invalid or unenforceable through
reissue or disclaimer or otherwise in such country; or (b) a claim of a pending
Patent application, which claim has not been abandoned or finally disallowed
without the possibility of appeal or re-filing of the application; provided,
however, that if a claim of a patent application has been pending for more than
five (5) years, such claim shall not constitute a Valid Claim for the purposes
of this Agreement unless and until a Patent issues with such claim.
     1.164 “VAT” shall have the meaning set forth in Section 7.8.2.

18



--------------------------------------------------------------------------------



 



ARTICLE 2
DEVELOPMENT AND REGULATORY
     2.1 Development of the Licensed Product.
          2.1.1 Ongoing Development. As of the Effective Date, GPC Biotech is
conducting a Phase III Clinical Study for the Initial Indication described more
fully in the Development Plan (the “SPARC Study”) and certain Phase I, Phase
I/II and Phase II Clinical Studies for the Licensed Product in the Territory as
listed in the Development Plan. The Parties acknowledge and agree that the SPARC
Study is a pivotal study which is intended to be sufficient for the filing of an
MAA for the Initial Indication in the European Union.
          2.1.2 Diligence.
               (a) In General. Subject to Section 2.1.2(c), each Party shall use
Commercially Reasonable Efforts to perform the responsibilities assigned to it
under the Development Plan and this Agreement expeditiously and efficiently and
in accordance with the Development Budget. For clarity, nothing contained in
this Section 2.1.2(a) shall operate to limit any right of the Parties to amend
the Development Plan or Development Budget in accordance with the terms and
conditions of this Agreement.
               (b) By Licensee. Without limitation to Section 2.1.2(a),
                    (i) Licensee shall use Commercially Reasonable Efforts
(1) to Develop and obtain Regulatory Approval for the Licensed Product in all
Major Market Countries in the Licensee Territory, and (2) to Develop and obtain
Regulatory Approval for the Licensed Product in each other country in the
Licensee Territory where performing such Development and seeking such Regulatory
Approval would be Commercially Reasonable;
                    (ii) without limitation to Section 2.1.2(b)(i), Licensee
shall use Commercially Reasonable Efforts to Develop and obtain Regulatory
Approvals for the Licensed Product in each such country and with respect to such
indications for which Clinical Data obtained from Clinical Studies performed
hereunder is sufficient to support Regulatory Approval for the Licensed Product
in such country; and
                    (iii) Notwithstanding anything contained in this
Section 2.1.2, in no event shall Licensee have any diligence obligations with
respect to the conduct of Clinical Studies that are Unilateral Activities of
Licensee, except as otherwise provided in Section 2.6.2(d).
               (c) By GPC Biotech. Notwithstanding anything contained in this
Section 2.1.2 or any other term or condition of this Agreement, (i) provided
that GPC Biotech shall use Commercially Reasonable Efforts to perform the
responsibilities assigned to it under the Development Plan with respect to the
SPARC Study, in the event that the SPARC Study is a Non-Approvable Study in the
United States, GPC Biotech shall have no obligation to perform

19



--------------------------------------------------------------------------------



 



any additional Registrational Study or part thereof and (ii) in no event shall
GPC Biotech have any diligence obligations with respect to Unilateral Activities
of GPC Biotech.
          2.1.3 Compliance. Each Party shall perform or cause to be performed,
any and all of its Development obligations under this Agreement in good
scientific manner, and in compliance with all Applicable Law, and shall endeavor
to achieve the objectives of the Development Plan diligently and efficiently by
allocating sufficient time, effort, equipment and skilled personnel to complete
such Development activities successfully and promptly.
     2.2 Development Plan and Implementation.
          2.2.1 Development Plan.
               (a) As of the Effective Date, the Parties have agreed to the
initial Development Plan. The Joint Development Committee shall review the
Development Plan within one hundred and eighty (180) days after the Effective
Date and, thereafter, at least annually, and shall make amendments thereto with
respect to the Development of the Licensed Product in accordance with
Section 2.5.1.
               (b) Any amendment to the Development Plan shall continue to
provide for the joint Development by the Parties of the Licensed Product and
shall assign responsibility for Development activities between the Parties by
considering (i) the allocation of responsibility set out in the initial
Development Plan, and (ii) the expertise and available resources of the Parties,
including the ability to use the Parties’ respective existing facilities and
infrastructure.
          2.2.2 Global Development Plan; Development Leads.
               (a) It is contemplated that from and after the Effective Date,
the Clinical Studies and Post Approval Studies for the Licensed Product, where
practicable and without any obligation to amend the initial Development Plan,
shall be structured so as to support the filing of Drug Approval Applications
for the Licensed Product in the United States and European Union.
               (b) Except as otherwise provided in the Development Plan,
(i) Licensee shall be the Development Lead with respect any Clinical Studies,
Post Approval Studies and other Development activities for the Licensed Product
that are conducted solely in support of Regulatory Approvals for the Licensed
Product or Commercialization of the Licensed Product in the Licensee Territory,
including any Development activities that constitute Unilateral Activities of
Licensee pursuant to Section 2.5.2 (collectively, the “Licensee Activities”),
and (ii) GPC Biotech shall be the Development Lead with respect to all other
Clinical Studies, Post Approval Studies and other Development activities for the
Licensed Product, including any Development activities that constitute
Unilateral Activities of GPC Biotech pursuant to Section 2.5.2 (collectively,
“GPC Biotech Activities”).
          2.2.3 Responsibilities of the Development Lead.

20



--------------------------------------------------------------------------------



 



               (a) Under the direction and supervision of the JDC, and subject
to the Development Plan and Budget, each Party shall have primary responsibility
for the day-to-day implementation of the Clinical Studies and Post Approval
Studies for the Licensed Product for which it is the Development Lead.
               (b) The Party that is not the Development Lead with respect to a
Clinical Study or Post Approval Study for the Licensed Product shall cooperate
with the Development Lead in conducting such Clinical Studies and Post Approval
Studies and shall perform such activities with respect thereto as are assigned
to it in the Development Plan under the direction of the Development Lead and
subject to the Development Plan and Budget; provided, however, that in no event
(i) shall GPC Biotech have any obligation to perform any such activities with
respect to Licensee Activities without its consent, and (ii) shall either Party
have any obligation (1) to cooperate with the Development Lead in conducting
Unilateral Activities of such Development Lead, unless the Parties agree in
writing to cooperate with respect thereto and the Development Lead agrees to
reimburse the other Party for reasonable costs and expenses associated
therewith, or (2) to otherwise perform any Development activities consisting of
or supporting the Unilateral Activities of the other Party.
               (c) Subject to the provisions of Section 2.5.1, each Party shall
prepare and propose, for consideration by the JDC, amendments to the Development
Plan and Budget that may be necessary or desirable to efficiently and
expeditiously complete the Development activities, including Clinical Studies
and Post Approval Studies, for which it is the Development Lead. Further,
Licensee shall, subject to the provisions of Section 2.5.1, prepare and propose,
for consideration by the JDC, amendments to the Development Plan and Budget that
may be necessary or desirable to efficiently and expeditiously obtain and
maintain Regulatory Approvals and successfully Commercialize the Licensed
Product in each country in the Licensee Territory.
     2.3 Development Budget.
          2.3.1 Amendment of the Development Budget. The Parties have agreed to
the initial Development Budget. The Joint Development Committee shall review the
Development Budget within one hundred and eighty (180) days after the Effective
Date and, thereafter, at least annually, and shall make modifications thereto to
reflect any amendments to the Development Plan made pursuant to Sections 2.2.1
and 2.5.1. With respect to any proposed amendments to the Development Plan, each
Party shall, in consultation with the other Party, prepare and submit to the
JDC, for its review and approval, a proposed budget in a format to be agreed by
the Parties for the new Clinical Studies, Post Approval Studies or other
Development activities for which it is the Development Lead, which budget shall
include line item estimates of Collaboration Costs broken down on a Calendar
Year basis.
          2.3.2 Cost Overruns.
               (a) In any Calendar Year, each Party shall promptly inform the
other Party upon such Party determining that it is likely to overspend or
underspend by more than ten percent (10%) its respective total Collaboration
Costs set forth in the Development Budget for that Calendar Year.

21



--------------------------------------------------------------------------------



 



               (b) If in any such Calendar Year a Party exceeds its budgeted
costs and expenses by more than ten percent (10%), the Party that has so
exceeded its budget shall provide to the JDC and to the JEC (if the matter is
escalated to the JEC because it cannot be resolved by the JDC) a full
explanation for exceeding the Development Budget. If and to the extent that any
such overspend (i) was outside the reasonable control of the applicable Party,
or (ii) resulted from a reasonable or necessary acceleration of Development
activities within a particular Calendar Year, some or all of which activities
had been expected to occur in a subsequent Calendar Year; then (in each case (i)
and (ii)), provided the applicable Party has promptly notified the other Party
of such overspend and, in the case of overspends covered by clause (i) of this
Section 2.3.2(b), used reasonable efforts to mitigate the size of such
overspend, then such overspend shall be included in Collaboration Costs and
shared by the Parties pursuant to Section 6.1.1.
               (c) To the extent that any overspend is not included in
Collaboration Costs as provided in this Section 2.3.2, the Party that has
exceeded its budget by more than ten percent (10%) for a Calendar Year shall be
solely responsible for the overspend.
     2.4 Regulatory Matters.
          2.4.1 Regulatory Lead. Licensee shall be the Regulatory Lead with
respect to any Drug Approval Applications and other Regulatory Approvals for the
Licensed Product (which, for clarity, does not include filings of or with
respect to INDs and other filings with respect to the Development of the
Licensed Product, which shall be the responsibility of the applicable
Development Lead) in the Licensee Territory. GPC Biotech shall be the Regulatory
Lead with respect to any Drug Approval Applications or Regulatory Approvals for
the Licensed Product (which, for clarity, does not include filings of or with
respect to INDs and other filings with respect to the Development of the
Licensed Product, which shall be the responsibility of the applicable
Development Lead) in the GPC Biotech Territory.
          2.4.2 Regulatory Responsibilities With Respect to Licensee Territory;
Preparation of Regulatory Submissions. As promptly as practicable after the
Effective Date, under the direction and supervision of the JDC, Licensee shall
assume control of and responsibility for all regulatory submissions with respect
to Regulatory Approvals, including Drug Approval Applications, for the Licensed
Product in the Licensee Territory and Licensee Activities in those countries
where such activities are conducted. Ownership of Regulatory Approvals and
related submissions within the Licensee Territory relating to the Licensed
Product shall be governed by Section 8.1.3.
          2.4.3 Clinical and Non-Clinical Data.
                    (a) Subject to Section 2.5.5, each Party shall promptly
provide to the other Party copies of all all clinical and non-clinical data, and
other results and analyses with respect to any Development activities with
respect to the Licensed Product, when and as such data, results and analyses
become available; provided, however, in the event that GPC Biotech enters into
an agreement with a GPC Biotech Counter-Party, GPC Biotech shall have no further
obligation to provide Licensee with such data, results or analyses with respect
to Unilateral

22



--------------------------------------------------------------------------------



 



Activities or any Development activities in connection with such agreement for
which Licensee has not funded its share as determined hereunder or for which
Licensee has Opted-Out.
                    (b) Subject to Section 2.5.5, each Party shall support the
other, as may be reasonably necessary, in obtaining Regulatory Approvals for the
Licensed Product, including providing necessary documents or other materials
required by Applicable Law to obtain Regulatory Approvals, in each case in
accordance with the terms and conditions of this Agreement and the Development
Plan and Budget.
               2.4.4 Communications with Regulatory Authorities.
                    (a) Licensee Territory.
                         (i) In General. Licensee shall be responsible for any
communications with the Regulatory Authorities occurring or required in
connection with performing its responsibilities set forth in Section 2.4.2 and
shall designate a representative to serve as the designated regulatory
representative with respect to such communications.
                         (ii) Written Communications. Licensee, in consultation
with GPC Biotech, shall prepare and submit to the JDC for its review, all
material submissions (including any supplements or modifications thereto) to the
Regulatory Authorities in the Licensee Territory or for which Licensee is the
Development Lead. The JDC shall have the right to expeditiously review and
comment on the content and subject matter of, and strategy for, each Drug
Approval Application and other filing for Regulatory Approval, all
correspondence submitted to the Regulatory Authorities related to the design of
Clinical Studies and Post Approval Studies, and all proposed Product Labeling
for the Licensed Product and related communications and decisions with the
Regulatory Authorities (including the final approved Product Labeling for the
Licensed Product and any changes thereto); provided, however, Licensee shall not
be required to delay any submission to the applicable Regulatory Authorities if
the JDC does not provide its comments within a reasonable time after receipt of
such proposed material submissions, taking into account any submission deadlines
imposed by the Regulatory Authorities. Without limiting the foregoing, Licensee
shall promptly provide GPC Biotech with (1) copies of all material written or
electronic communications received by Licensee, its Affiliates, Sublicensees or
Distributors, from, or forwarded by Licensee or its Affiliates, Sublicensees or
Distributors to, the Regulatory Authorities with respect to obtaining or
maintaining any Regulatory Approvals in the Licensee Territory or any other
Licensee Activities, and (2) copies of all contact reports produced by Licensee,
its Affiliates, Sublicensees or Distributors, in each case ((1) and (2)) within
two (2) Business Days of receiving, forwarding or producing any of the
foregoing.
                    (b) GPC Biotech Territory.
                         (i) GPC Biotech shall be solely responsible for any
communications with the Regulatory Authorities occurring or required in
connection with obtaining or maintaining any Regulatory Approvals for the
Licensed Product in the GPC Biotech Territory.

23



--------------------------------------------------------------------------------



 



                         (ii) GPC Biotech shall promptly provide Licensee with
copies of all written or electronic correspondence material to the Development
or Commercialization of the Licensed Product in the Licensee Territory received
by GPC Biotech or its Affiliates from, or forwarded by GPC Biotech or its
Affiliates to, the Regulatory Authorities with respect to obtaining or
maintaining any Regulatory Approvals in the United States; provided, however, in
the event that GPC Biotech enters into an agreement with a GPC Biotech
Counter-Party, GPC Biotech shall have no further obligation to provide Licensee
with such correspondence (to the extent GPC Biotech’s agreement with such GPC
Biotech Counter-Party prohibits providing Licensee with such correspondence),
except for any such correspondence that relates to matters that could reasonably
be expected to have a material adverse effect on the Product Labeling in the
Licensee Territory which must be provided to Licensee notwithstanding the
foregoing.
                    (c) Adverse Event Experiences. Without limitation to
anything contained in this Section 2.4.4, each Party shall provide to the other
Party documentation concerning Adverse Event Experiences required to be reported
to a Regulatory Authority pursuant to Applicable Law in accordance with
Article 9.
               2.4.5 Meetings with Regulatory Authorities. Each Party shall
provide the other Party with prior written notice of any Major Meeting promptly
after the Party receives notice of the scheduling of such Major Meeting, when
practicable, within such time period as may be necessary in order to give the
other Party a reasonable opportunity to attend such Major Meeting. GPC Biotech
shall be entitled to have reasonable representation present at, and subject to
Section 2.4.6, to participate in at its expense, all such Major Meetings
relating to the Licensed Product in the Licensee Territory; provided, however,
that with respect to Major Meetings relating to Unilateral Activities of
Licensee, GPC Biotech shall be entitled to attend at its expense all such Major
Meetings strictly as a silent observer. Licensee shall be entitled to attend at
its expense all such Major Meetings with the FDA relating to the Licensed
Product in the GPC Biotech Territory strictly as a silent observer unless GPC
Biotech otherwise agrees in writing to permit Licensee to participate actively
in any such meeting; provided, however, that GPC Biotech shall have no
obligation under this Section 2.4.5 to permit Licensee to attend any such Major
Meeting to the extent it results from or otherwise relates to Unilateral
Activities of GPC Biotech; provided, further, that in the event that GPC Biotech
enters into an agreement with a GPC Biotech Counter-Party, GPC Biotech shall
have no further obligation to permit Licensee to attend Major Meetings (to the
extent GPC Biotech’s agreement with such GPC Biotech Counter-Party prohibits
such attendance), except where the subject of such Major Meeting relates to
matters that could reasonably be expected to have a material adverse effect on
the Product Labeling in the Licensee Territory in which case Licensee shall
continue to have the rights specified herein. The Parties, through the JDC,
shall use reasonable efforts to agree in advance on the scheduling of such Major
Meetings and, in the case of Major Meetings with respect to the Licensee
Territory, on the objectives to be accomplished at, GPC Biotech’s active role
with respect to, and the agenda for, such meetings. Each Party shall promptly
forward to the other Party copies of all meeting minutes and summaries of all
Major Meetings, as well as any significant written communications received from
representatives of the Regulatory Authorities relating thereto.
               2.4.6 Pricing and Reimbursement Approvals. Licensee shall take
the lead in all pricing and reimbursement approval proceedings relating to the
Licensed Product in the

24



--------------------------------------------------------------------------------



 



Licensee Territory; provided that GPC Biotech shall have the right to have one
(1) representative attend all meetings with Regulatory Authorities relating to
pricing and reimbursement approvals strictly as a silent observer, but only if
GPC Biotech’s presence is permitted by the relevant Regulatory Authority and is
not otherwise prohibited by Applicable Law. Licensee shall provide GPC Biotech
with reasonable advance notice of all such meetings and advance copies of all
related documents (including documents to be submitted in connection with
pricing and reimbursement approvals) and other relevant information relating to
such meetings.
          2.4.7 Regulatory Records. Licensee and GPC Biotech each shall
maintain, or cause to be maintained, records of its respective Development
activities with respect to the Licensed Product in sufficient detail and in good
scientific manner appropriate for patent and regulatory purposes, which shall be
complete and accurate and shall fully and properly reflect all work done and
results achieved in the performance of its respective Development activities,
and which shall be retained by such Party for at least three (3) years after the
termination of this Agreement, or for such longer period as may be required by
Applicable Law. Each Party shall have the right, during normal business hours
and upon reasonable notice, to inspect and copy any such records, except to the
extent that a Party reasonably determines that such records contain Confidential
Information that is not licensed to the other Party, or to which the other Party
does not otherwise have a right hereunder. Licensee shall provide GPC Biotech
with such additional information regarding the Licensee Activities as GPC
Biotech may reasonably request from time to time.
     2.5 Plan Amendments; Unilateral Development.
          2.5.1 Criteria for Amendments to the Development Plan. Either Party,
through its representatives on the JDC, may propose amendments to the
Development Plan, including modifications to a Clinical Study or Post Approval
Study already initiated and ongoing under the Development Plan or the addition
of new Clinical Studies for Additional Indications for the Licensed Product
(including for a higher line of therapy for an indication that is already under
Development) and Post Approval Studies for the Licensed Product. Any material
amendment proposed by a Party to the Development Plan with respect to a Clinical
Study or Post Approval Study must meet the following criteria, as applicable:
               (a) Any proposed Exploratory Study, or any material amendment
thereto, whether or not contemplated in the Development Plan as of the Effective
Date, shall be designed to comply with all applicable regulatory guidelines of
both the FDA and the EMEA;
               (b) Any proposed Post Approval Study, or any material amendment
thereto, whether or not contemplated in the Development Plan as of the Effective
Date, shall be designed to satisfy all applicable regulatory requirements of
both the FDA and the EMEA;
               (c) Any proposed Registrational Study, whether or not
contemplated in the Development Plan as of the Effective Date, shall be:
(i) based on a scientific rationale supported by the results of an Exploratory
Study; and (ii) designed to satisfy regulatory requirements of both the FDA and
the EMEA, including, where applicable, conforming to any scientific advice
obtained by a Party from Regulatory Authorities in its portion of the Territory.
Any proposed Registrational Study that is not contemplated in the Development
Plan as of the

25



--------------------------------------------------------------------------------



 



Effective Date must, in addition to the criteria in clause (i) and (ii) above,
be for an indication having sufficient commercial potential in both the United
States and Europe to justify conduct of the study taking into consideration the
risks of adverse results.
               (d) Any material amendment proposed by a Party with respect to a
Registrational Study already initiated and ongoing under the Development Plan
must be either suggested by Regulatory Authorities or otherwise required or
reasonably necessary to obtain Regulatory Approval in the proposing Party’s
portion of the Territory.
     Notwithstanding the foregoing, either Party may propose a material
amendment that does not meet the foregoing criteria if both Parties agree to the
proposal. The Party that is proposing any amendment to the Development Plan
pursuant to this Section 2.5.1 shall provide, at the other Party’s request,
reasonable documentation to the JDC demonstrating that such amendment satisfies
the foregoing criteria. Any Dispute in the JDC concerning whether a proposed
amendment fails to meet the applicable criteria shall be referred to the JEC for
resolution pursuant to Section 4.4.4, and, failing resolution by the JEC
pursuant to Section 4.4.4 or by the Parties pursuant to Section 15.7.2(a)(iv),
to arbitration in accordance with Section 15.7.4(b).
          2.5.2 Unilateral Activities.
               (a) With respect to any Clinical Study or Post Approval Study
that satisfies the criteria set forth in Section 2.5.1, if either Party (the
“Opting-Out Party”), pursuant to the terms of Section 2.6, opts-out (each, an
“Opt-Out”) of: (a) any modification of a (i) Clinical Study or (ii) a Post
Approval Study, in each case ((i) and (ii)) already initiated and ongoing under
the Development Plan; or (b) initiation of (i) a Clinical Study (including a
Registrational Study), or (ii) a Post Approval Study, in each case ((i) and
(ii)) for any part of the Territory, the Party (the “Developing Party”) desiring
to proceed with such activities (“Proposed Unilateral Activities”) shall prepare
and provide to the JDC a proposed development plan and budget with respect
thereto. Such proposed development plan and budget shall in each case be in a
format and with such detail corresponding to the Development Plan in effect at
such time. If the JDC determines or it is otherwise determined that any such
Proposed Unilateral Activities comply and are otherwise consistent with
Section 2.5.3, then such activities shall be deemed to be “Unilateral
Activities” hereunder, and the Developing Party shall have the right to proceed
with such Unilateral Activities in accordance with the terms and conditions of
this Agreement.
               (b) Notwithstanding the foregoing, either Party may propose to
the JDC as a Unilateral Activity a Clinical Study or Post Approval Study that is
scientifically reasonable but does not satisfy the requirements of
Section 2.5.1. In such event, the Parties may agree to incorporate such Clinical
Study in the Development Plan as a joint activity hereunder or the proposing
Party may conduct such Clinical Study or Post Approval Study as a Unilateral
Activity. For purposes of this Agreement, the Party that is conducting such
Unilateral Activity shall be deemed the Developing Party with respect to such
Unilateral Activity and the other Party shall be deemed to be the Opting-Out
Party with respect to such Unilateral Activity following confirmation from the
other Party that it did not wish to Opt-In.

26



--------------------------------------------------------------------------------



 



          2.5.3 Limitations on Unilateral Activities. Notwithstanding anything
contained in this Section 2.5, Licensee shall not have the right to conduct any
Clinical Study or Post Approval Study with respect to the Licensed Product for
its portion of the Territory where the proposed protocol of such study creates
an unreasonable risk of adverse results that could reasonably be expected to
have a material adverse effect on the Development or Commercialization of
Licensed Product in the GPC Biotech Territory, including with respect to the
ability of GPC Biotech to obtain or maintain Regulatory Approval for the
Licensed Product for the Initial Indication or an Additional Indication in any
country in such territory. Any Dispute in the JDC concerning whether such study
could reasonably be expected to have such effect shall be referred to the JEC
for resolution pursuant to Section 4.4.4, and, failing resolution by the JEC
pursuant to Section 4.4.4 or by the Parties pursuant to Section 15.7.2(a)(v), to
arbitration in accordance with Section 15.7.4(b).
          2.5.4 Costs of Unilateral Activities. In the case of Unilateral
Activities (a) the Developing Party shall bear the sole cost and expense of such
Unilateral Activities, and (b) the Opting-Out Party shall have no further
financial obligation to support or otherwise fund any efforts in respect of such
Unilateral Activities, unless it Opts-In pursuant to Section 2.5.6.
          2.5.5 Limitation on Rights to Clinical Data. With respect to any
Unilateral Activities, the Opting-Out Party, notwithstanding the right of
reference granted in Section 5.1.3 or 5.6, as applicable, shall not have the
right to use or reference any Clinical Data or other information resulting from
such Unilateral Activities to support an application for Regulatory Approval for
the Licensed Product unless such Party Opts-In pursuant to Section 2.5.6,
provided that if the inclusion of such Clinical Data or other information is
required solely to comply with a requirement to report worldwide clinical
studies to Regulatory Authorities in a filing seeking or maintaining a
Regulatory Approval of the Licensed Product, the Opting-Out Party shall have the
right to use such data and other information solely for such purpose and such
use shall not trigger an Opt-In or other cost-sharing pursuant to Section 2.5.6.
          2.5.6 Opt-In Rights.
               (a) In General. The Opting-Out Party shall have the right to
opt-in (“Opt-In”) with respect to any Unilateral Activities for which such Party
Opted-Out at any time within fifty (50) days after receipt by the Opting-Out
Party of a Completion Notice with respect thereto, in each case in accordance
with this Section 2.5.6 (such period, the “Opt-In Exercise Period”); provided,
that in each case the Opting-Out Party shall be required at the time of Opt-In
with respect to any Unilateral Activities relating to a particular indication,
to Opt-In with respect to (i) such Unilateral Activities, and (ii) any other
Unilateral Activities with respect to such indication that are being conducted
at such time or that previously were conducted by the Developing Party (“Related
Unilateral Activities”). For clarity, the Opting-Out Party shall be permitted to
Opt-In with respect to Related Unilateral Activities described in clause (ii) of
this Section 2.5.6(a), notwithstanding the fact that the Opt-In Exercise Period
with respect to Related Unilateral Activities may have earlier terminated
without the Opting-Out Party’s having exercised an Opt-In with respect to such
Related Unilateral Activities.
               (b) Opt-In Exercise. With respect to any Unilateral Activities
conducted by the Developing Party, promptly after the completion thereof the
Developing Party

27



--------------------------------------------------------------------------------



 



shall prepare a report that includes a reasonable summary of the data and
top-line results with respect thereto and provide such report to the Opting-Out
Party, together with a notice of completion of such Unilateral Activities (each
a “Completion Notice”). The Completion Notice shall be accompanied by a written
statement of costs and expenses (the “Unilateral Activity Cost Statement”)
incurred by the Developing Party in connection with such Unilateral Activities
and any Related Unilateral Activities through the last day of the Calendar
Quarter immediately preceding the Calendar Quarter in which such notice is
provided (such date, the “Statement Cut-Off Date”). In the event that the
Opting-Out Party has an interest in Opting-In with respect to any Unilateral
Activities, it shall provide written notice thereof to the other Party within
the Opt-In Exercise Period (an “Opt-In Exercise Notice”). Thereafter, not later
than sixty (60) days after receiving the Opt-In Exercise Notice, the Developing
Party shall provide to the Opting-Out Party a statement of costs and expenses
incurred by the Developing Party in connection with such Unilateral Activities
for the period commencing on the day after the Statement Cut-Off Date and ending
on the date of receipt of the Opt-In Exercise Notice, and the Opting-Out Party
shall within sixty (60) days of the receipt of such statement make a payment to
the Developing Party equal to [...***...] the Opting-Out Party’s funding
contribution would have been had the Developing Party’s total costs and expenses
with respect to such activity (and any Related Unilateral Activities) been
Collaboration Costs, up to a maximum of [...***...]of the total costs and
expenses of the Unilateral Activity. From and after the Developing Party’s
receipt of the Opt-In Exercise Notice from the Opting-Out Party, such Unilateral
Activities shall cease to be Unilateral Activities and shall be deemed
Development activities under the Development Plan, and the Parties shall share
all such costs and expenses as Collaboration Costs in accordance with
Section 6.1.1.
     2.6 Opt-Out Rights.
          2.6.1 Contemplated Exploratory Studies or Post Approval Studies.
               (a) GPC Biotech shall have the right to Opt-Out for any reason
with respect to the initiation of any Exploratory Study or Post Approval Study
proposed by Licensee.
               (b) Licensee shall have the right to Opt-Out with respect to the
initiation of any Exploratory Study or Post Approval Study proposed by GPC
Biotech only if: (i) the total amount that Licensee has paid to GPC Biotech
pursuant to Section 6.1 with respect to the SPARC Study and any Selected
Development Activities (including such Licensee payments for expenses incurred
in connection with the Development activities under the Development Plan not
allocated to a particular Clinical Study or Post Approval Study), exceeds
[...***...] (the “Initial Opt-Out Threshold”); or (ii) there is no reasonable
scientific rationale for such proposed study. For clarity, except as otherwise
provided in Section 2.6.3, if, with respect to any Exploratory Studies or Post
Approval Studies, Licensee is not permitted to Opt-Out pursuant to this
Section 2.6.1 prior to the initiation thereof, Licensee shall not have the right
subsequently to Opt-Out of such Exploratory Studies or Post Approval Studies as
a result of the actual amounts paid by Licensee with respect to the SPARC Study
and Selected Development Activities exceeding the Initial Opt-Out Threshold as a
result of any overruns included within Collaboration Costs pursuant to
Section 2.3.2.
 
*** Confidential Treatment Requested

28



--------------------------------------------------------------------------------



 



          2.6.2 Contemplated Registrational Studies.
               (a) GPC Biotech shall have the right to Opt-Out for any reason
with respect to the initiation of any Registrational Study proposed by Licensee.
               (b) Licensee shall have the right to Opt-Out with respect to the
initiation of any Registrational Study proposed by GPC Biotech only if:
(i) Licensee’s share of the total estimated costs of such Registrational Study
is projected to exceed the Registrational Study Budgeted Funding Commitment;
(ii) in the case of a Registrational Study for an Additional Indication, the
available Clinical Data from Exploratory Studies relating to such Additional
Indication does not support the asserted scientific rationale for such
Registrational Study; (iii) the SPARC Study is a Non-Approvable Study with
respect to the European Union and Licensee elects to conduct as a Unilateral
Activity of Licensee an additional Registrational Study for the Initial
Indication (a “Licensee Initial Indication Study”); (iv) GPC Biotech has elected
not to pursue any additional Registrational Studies pursuant to Section 2.1.2(c)
and Licensee elects to conduct as a Unilateral Activity of Licensee an
additional Registrational Study for approval of an Additional Indication in the
Licensee Territory; or (v) at such time, the Parties are in agreement as to the
initiation of another Registrational Study other than the SPARC Study under the
Development Plan.
               (c) Licensee shall not have the right to Opt-Out, in reliance on
Section 2.6.2(b)(i), with respect to a Registrational Study proposed by GPC
Biotech if GPC Biotech agrees in writing to increase the share of the
Collaboration Costs that GPC Biotech otherwise would have an obligation to bear
pursuant to Section 6.1.1 (i.e., sixty-five percent (65%)) with respect to such
study and activities and to decrease the share of the Collaboration Costs that
Licensee otherwise would have an obligation to bear with respect thereto
pursuant to Section 6.1.1 (i.e., thirty-five percent (35%)), in each case by an
amount sufficient to ensure that, taking account of such adjusted shares, the
Collaboration Costs projected for the proposed Registrational Study would not
result in Licensee’s funding obligation with respect to such budgeted
Collaboration Costs exceeding the Registrational Study Budgeted Funding
Commitment. Any such share adjustment shall apply with respect to the budgeted
Collaboration Costs for such additional Registrational Study, and to the actual
Collaboration Costs specifically identifiable or reasonably allocable to such
additional Registrational Study, and the calculation of any overruns with
respect to such Collaboration Costs, but for no other purpose. In the event of
any Dispute between the Parties with respect to whether the Collaboration Costs
projected for the proposed Registrational Study would result in Licensee’s
funding obligation exceeding the Registrational Study Budgeted Funding
Commitment, such Dispute shall be resolved pursuant to Section 15.7.4(b).
               (d) If, in reliance on Section 2.6.2(b)(iii), Licensee Opts-Out
of any Registrational Study proposed by GPC Biotech and Licensee fails to use
Commercially Reasonable Efforts to commence, conduct and complete the Licensee
Initial Indication Study within a reasonable time, GPC Biotech shall have the
right, upon thirty (30) days’ written notice to Licensee, to cause Licensee to
Opt-In with respect to the Registrational Study for an Additional Indication
with respect to which Licensee previously Opted-Out and with respect to any
Related Unilateral Activities for such indication. Such Opt-In shall be deemed
to be made pursuant to Section 2.5.6(b) (regardless of any prior termination or
expiration of the Opt-In

29



--------------------------------------------------------------------------------



 



Exercise Period with respect to such study) as of the date on which Licensee
receives from GPC Biotech such notice (and a statement of costs and expenses
incurred to date by GPC Biotech in connection with such Registrational Study and
any Related Unilateral Activities with respect to such Additional Indication).
Licensee shall make a payment to GPC Biotech in the amount required pursuant to
Section 2.5.6(b) no later than thirty (30) days after receiving from GPC Biotech
such notice (and accompanying statement). In the event of any Dispute between
the Parties with respect to whether Licensee has used Commercially Reasonable
Efforts to commence, conduct and complete the Licensee Initial Indication Study
within a reasonable time, such Dispute shall be resolved pursuant to
Section 15.7.4(b).
               2.6.3 Material Modifications to Existing Studies. If a proposed
amendment to the Development Plan and Budget materially modifies any Clinical
Study or Post Approval Study being conducted under the Development Plan, each
Party shall have the right to Opt-Out of such Clinical Study or Post Approval
Study on a going forward basis, subject to the provisions of Sections 2.6.1(b)
and 2.6.2(b). Upon and following such Opt-Out by a Party, such activity shall be
deemed a Unilateral Activity of the other Party for purposes of Section 2.5.5.
               2.6.4 New Clinical Studies or Post Approval Studies. Each Party
shall have the right to Opt-Out of any proposed new Clinical Study (including a
Registrational Study) or Post Approval Study that is not contemplated in the
Development Plan as of the Effective Date, subject to the provisions of
Sections 2.6.1(b) and 2.6.2(b).
               2.6.5 Notice of Opt-Out. The Opting-Out Party shall provide the
other Party with written notice of the Opting-Out Party’s intention to Opt-Out
not later than thirty (30) days after the JDC receives pursuant to Section 2.5.1
a written proposal for a new Clinical Study or Post Approval Study or a material
modification to a Clinical Study or Post Approval Study being conducted under
the Development Plan. In such event, the provisions of Section 2.5.2 shall apply
to the conduct of such study as a Unilateral Activity. With respect to a
material modification to a Clinical Study or Post Approval Study for which a
Party has Opted-Out, any Collaboration Costs that have been incurred prior to
the beginning of an Opt-Out Period shall not be reduced or refundable to the
Opting-Out Party.
          2.7 Supply of Licensed Product. Licensee shall purchase its supply of
Licensed Product, and GPC Biotech agrees to supply to Licensee such quantities
subject to the terms of the Supply Agreement.
ARTICLE 3
COMMERCIALIZATION
     3.1 Commercialization of the Licensed Product.
          3.1.1 In General. Except with respect to Joint Commercialization
Activities, if any, Licensee shall have the sole right to Commercialize the
Licensed Product in the Licensee Territory at its sole expense in accordance
with the Commercialization Plan and shall do so in

30



--------------------------------------------------------------------------------



 



compliance with this Agreement and all Applicable Law. Joint Commercialization
Activities, which are agreed by the Parties, shall be conducted by the Parties,
in accordance with the Commercialization Plan and Budget and in compliance with
Applicable Law.
     3.1.2 Commercialization Obligations. Licensee shall use Commercially
Reasonable Efforts: (a) to Commercialize the Licensed Product in each country in
the Licensee Territory where conducting such activities would be Commercially
Reasonable; and (b) without limitation to the foregoing, within ninety (90) days
after obtaining all Regulatory Approvals necessary in such a country in the
Licensee Territory for the Commercialization of the Licensed Product for the
Initial Indication or any Additional Indication that is the subject of a Follow
Up Registrational Study, to commence Commercialization of the Licensed Product
in such country. Licensee shall allocate sufficient time, effort and skilled
personnel to achieve the objectives of the Commercialization Plan and each
Country Commercialization Plan.
     3.1.3 Global Strategy.
              (a) Within six (6) months after the Effective Date, the Parties
shall jointly develop the global strategy for Commercializing Licensed Product
throughout the Territory which strategy shall support the goal of maximizing
Product revenue and profit in both the Licensee Territory and the GPC Biotech
Territory and (i) shall be consistent with any approved Product Labeling for the
Licensed Product and (ii) take into account, where Commercially Reasonable, any
unique market characteristics of any of the Major Market Countries in Europe and
the ANZ Territory (the “Global Strategy”). Any Dispute regarding the development
of the Global Strategy shall be referred to the JEC for resolution pursuant to
Section 4.4.4, and, failing resolution by the JEC pursuant to Section 4.4.4,
shall be subject to resolution under Section 15.7.2(a)(ii).
              (b) Licensee shall use Commercially Reasonable Efforts to ensure,
wherever possible in keeping with its obligation to use Commercially Reasonable
Efforts in the Commercialization of the Licensed Product, that the branding,
positioning and messaging for the Licensed Product in the Licensee Territory is
consistent with such Global Strategy for the Licensed Product; provided however,
that Licensee may not act in any manner that is inconsistent with the Global
Strategy with respect to the branding, positioning and messaging for the
Licensed Product that could reasonably result in a material adverse effect on
the Commercialization of the Licensed Product in the GPC Biotech Territory. Any
Dispute in the JCC concerning whether the branding, positioning or messaging for
the Licensed Product in the Licensee Territory is consistent with such Global
Strategy or whether any action of the Licensee that is inconsistent with the
Global Strategy with respect to the branding, positioning and messaging for the
Licensed Product could reasonably result in a material adverse effect on the
Commercialization of the Licensed Product in the GPC Biotech Territory shall be
referred to the JEC for resolution pursuant to Section 4.4.4, and, failing
resolution by the JEC pursuant to Section 4.4.4, shall be subject to resolution
under Section 15.7.2(a)(vi).
     3.1.4 Product Trademarks. Except with respect to the Corporate Names as
provided in Section 3.4.2, Licensee and its Affiliates, Sublicensees and
Distributors shall Commercialize the Licensed Product solely under the Product
Trademarks designated by the JCC pursuant to Section 3.4.4.

31



--------------------------------------------------------------------------------



 



     3.2 Commercialization Plan and Implementation.
             3.2.1 Commercialization Plan.
     The Commercialization of the Licensed Product in the Licensee Territory and
any Joint Commercialization Activities shall be conducted pursuant to a
comprehensive multi-year plan and budget to be prepared by Licensee pursuant to
Section 3.2.2 with respect to the Licensee Territory, and by the JCC pursuant to
Section 4.3.2(d) with respect to any Joint Commercialization Activities, and
approved by the JCC pursuant to Section 4.3.2(c) (the “Commercialization Plan”),
which plan and budget shall be consistent with the Global Strategy and the
Parties’ respective obligations set forth in Section 3.1. The Commercialization
Plan shall include: for each Major Market Region and each Major Market Country
in the Licensee Territory (i) general strategies for the promoting, Detailing,
marketing and distribution of the Licensed Product, (ii) pre-launch
commercialization activities and the expected date of launch, (iii) sales force
size and allocation throughout the Licensee Territory, (iv) the expected
frequency and position of Details to be carried out, (v) the nature of
promotional activities and Licensed Product sampling activities, if any,
(vi) market and sales forecasts for the Licensed Product, (vii) advertising,
public relations and other promotional programs, including medical education
programs such as professional symposia and speaker and peer-to-peer activity
programs to be used in the Commercialization the Licensed Product, (viii)
proposals for any Additional Indications or Post Approval Studies,
(ix) projected Net Sales for Licensed Product, (x) reimbursement and pricing
information, and (xi) plans regarding distribution and supply chain management;
and (y) any Joint Commercialization Activities. The Parties agree that any
forecasts provided by Licensee as part of the Commercialization Plan are
Licensee’s good faith estimates based upon conditions then existing and shall
not be binding upon Licensee.
             3.2.2 Review and Approval. No later than twelve (12) months prior
to the expected date of the first Regulatory Approval of the Licensed Product,
Licensee shall prepare for review and approval by the JCC a proposed
Commercialization Plan for the Licensed Product from the date of launch through
the third anniversary of December 31 of the Calendar Year in which the first
Drug Approval Application for the Licensed Product is expected to be approved in
the Licensee Territory. The Joint Commercialization Committee shall review such
proposed plan within sixty (60) days after receipt thereof and amend such plan
to include any Joint Commercialization Activities, as provided in Section 4.3.2.
Thereafter, Licensee shall, on or before September 30 of each Calendar Year,
provide the JCC with proposed amendments to the Commercialization Plan, which,
after the first anniversary of December 31 of the Calendar Year in which the
first Drug Approval Application for the Licensed Product is approved in the
Licensee Territory, shall include the Commercialization Plan for the Calendar
Year commencing on the third anniversary of January 1 of the then-current
Calendar Year. The Commercialization Plan may not be amended in any manner that
materially reduces Licensee’s Commercialization efforts to be made in the next
two (2) full Calendar Years following such amendment unless such reduction in
efforts is justified by circumstances or events beyond Licensee’s control that
have had or would reasonably be expected to have a material adverse impact on
the market for or the commercial potential of the Licensed Product in the
Licensee Territory or any relevant portion of the Licensee Territory. The JCC,
or if there is a dispute in the JCC, the JEC, shall endeavor to obtain approval
for any amendment or addition to the Commercialization Plan by no later than

32



--------------------------------------------------------------------------------



 



November 30 of the Calendar Year in which it was proposed. Any Disputes
resulting from review or approval of the Commercialization Plan or a Country
Commercialization Plan shall be settled in accordance with Section 4.4.4 below,
except with respect to disputes regarding Joint Commercialization Activities,
for which the Parties must reach a mutually acceptable resolution (or otherwise
discontinue such activities). Subject to the foregoing, the JCC may from time to
time amend the Commercialization Plan with respect to the Joint
Commercialization Activities. The Commercialization Plan and any amendment
thereto shall be consistent with the Global Strategy.
             3.2.3 Other Country Commercialization Plans. In addition to the
Country Commercialization Plan with respect to the Major Market Countries,
Licensee shall provide to the JCC for its review and comment copies of the
commercialization plans prepared by Licensee in the regular course of its
business with respect to any other countries in the Licensee Territory (each
such plan a “Country Commercialization Plan”).
       3.3 [...***...]. [...***...].
       3.4 Promotional Materials and Activities.
             3.4.1 In General. Except with respect to Promotional Materials that
are jointly developed by the Parties pursuant to a Joint Commercialization
Activity, Licensee shall be responsible for preparing all Promotional Materials
used to support the Commercialization of the Licensed Product in the Licensee
Territory, in consultation with the JCC. All such Promotional Materials shall be
submitted to the JCC prior to use by Licensee; provided that the content of
Promotional Materials, once submitted, need not be submitted again prior to
re-use unless the Product Labeling for the Licensed Product applicable to such
Promotional Materials has been changed since such prior submission date. All
Promotional Materials shall be consistent with the Global Strategy, the
Commercialization Plan, the applicable Country Commercialization Plan(s),
Applicable Law and with the approved Product Labeling for the Licensed Product.
Licensee shall be responsible for obtaining any approvals from the Regulatory
Authorities in a country within the Licensee Territory required for the use of
any Promotional Materials and shall submit all applicable Promotional Materials
to the Regulatory Authorities in such country as required by Applicable Law.
             3.4.2 Markings. All Promotional Materials, packaging and Product
Labeling for the Licensed Product used by Licensee, its Affiliates, Sublicensees
or Distributors in connection with the Licensed Product in any country in the
Licensee Territory shall (a) comply with the requirements of Section 8.1(c) of
the Spectrum Agreement and (b) contain (i) the Product Trademarks,
(ii) Corporate Names of Licensee and (to the extent permitted by Applicable Law)
GPC Biotech where practical with equal prominence, and (iii) if required by
Applicable Law, the logo and corporate name of the manufacturer (collectively,
the
*** Confidential Treatment Requested

33



--------------------------------------------------------------------------------



 



“Markings”). The manner in which the Markings are to be presented on Promotional
Materials, packaging and Product Labeling for the Licensed Product shall be
subject to (y) prior review and approval by the JCC and (z) Sections 5.1.5, 5.5,
5.6 and 8.1.6.
             3.4.3 Audit. Upon request of GPC Biotech at reasonable intervals,
Licensee shall provide to GPC Biotech copies or samples of any Promotional
Materials, packaging and Product Labeling for the Licensed Product that have not
been previously reviewed by GPC Biotech.
             3.4.4 Product Trademarks. The JCC shall discuss the Parties’ use of
the Product Trademarks with respect to Commercialization and may, from time to
time, recommend and approve additional Trademarks, packaging designs and other
trade dress in connection with the foregoing for use in the Licensee Territory.
The JCC shall have the right to designate additional Product Trademarks as may
be reasonably required to address requirements under Applicable Law or to avoid
adverse effects on the Commercialization of the Licensed Product in a particular
country in the Licensee Territory resulting from local customs, language and
other country-specific circumstances. For the avoidance of doubt, each such
Trademark shall be treated as Product Trademark under the terms of this
Agreement.
     3.5 Statements and Compliance with Applicable Law.
             3.5.1 Public Statements Regarding Licensed Product. Licensee shall
be responsible for disseminating accurate information regarding the Licensed
Product based on Product Labeling and Promotional Materials for the Licensed
Product (and for causing its Affiliates, Sublicensees and Distributors to so
disseminate such accurate information). In exercising its rights pursuant to
this Article 3, Licensee shall seek to prevent claims or representations in
respect of the Licensed Product or the characteristics of the Licensed Product
(e.g., safety or efficacy) being made by or on behalf of it or its Affiliates,
Sublicensees or Distributors (by members of its or their sales force or
otherwise) that do not represent an accurate or fairly balanced summary or
explanation of the Product Labeling for the Licensed Product in the country in
question.
             3.5.2 Sales Force Compliance. Licensee shall instruct its sales
representatives to and shall use Commercially Reasonable Efforts to train and
monitor its sales representatives so that such sales representatives, (i) use
only Promotional Materials (without any addition, deletion or other
modification) approved for use under Section 3.4.1 for the promotion of the
Licensed Product in the Licensee Territory, (ii) limit claims of efficacy and
safety for the Licensed Product to those that are consistent with Applicable Law
and with approved (by the appropriate Regulatory Authority) promotional claims
in Product Labeling and Promotional Materials for the Licensed Product, and not
add, delete or otherwise modify claims of efficacy and safety in the promotion
of the Licensed Product in any respect from those claims of efficacy and safety
that are contained in such approved Product Labeling and Promotional Materials
and (iii) Commercialize the Licensed Product in accordance in all material
respects with Applicable Law.

34



--------------------------------------------------------------------------------



 



             3.5.3 Medical and Other Inquiries. The Licensee shall be
responsible for responding to all medical questions or inquiries from customers
or others in the Licensee Territory relating to the Licensed Product sold in
Licensee Territory. The Licensee shall keep such records and make such reports
as are reasonably necessary to document such communications in compliance with
all Applicable Law.
             3.5.4 Compliance with Laws. Licensee shall comply with all
Applicable Law with respect to the Commercialization of Licensed Product.
Neither Party shall be required to undertake any activity relating to the
Commercialization of the Licensed Product that it believes, in good faith, may
violate Applicable Law. Licensee shall in all material respects conform its
practices and procedures relating to educating the medical community in the
Licensee Territory with respect to the Licensed Product to any applicable
industry association regulations, policies and guidelines, as the same may be
amended from time to time and shall comply with Applicable Law with respect
thereto.
     3.6 Use of Distributors. Notwithstanding any other term or condition of
this Agreement to the contrary, Licensee shall not use Distributors to
Commercialize the Licensed Product in any country in the Licensee Territory,
except in the countries listed in Exhibit B hereto, which may be amended from
time to time, upon mutual written agreement of the Parties.
     3.7 Sales and Distribution in Licensee Territory. Licensee shall be solely
responsible for invoicing and booking sales, establishing all terms of sale
(including pricing and discounts) and warehousing and distributing the Licensed
Product in the Licensee Territory and shall perform all related services, in
each case in a manner consistent with the terms and conditions of this
Agreement. Licensee shall also be solely responsible for handling all returns,
recalls or withdrawals in accordance with Article 10, order processing,
invoicing and collection, distribution and inventory and receivables in the
Licensee Territory.
     3.8 Unauthorized Sales. Licensee with respect to the Licensee Territory,
and GPC Biotech with respect to the GPC Biotech Territory (a) shall, and shall
cause its Affiliates, sublicensees and distributors to, distribute, market,
promote, offer for sale and sell the Licensed Product only in its respective
part of the Territory, and (b) shall not, and shall not permit its Affiliates,
sublicensees or distributors to, distribute, market, promote, offer for sale or
sell the Licensed Product directly or indirectly (i) to any Person outside its
part of the Territory or (ii) to any Person inside its part of the Territory
that (1) is reasonably likely to directly or indirectly distribute, market,
promote, offer for sale or sell the Licensed Product outside its part of the
Territory or assist another Person to do so or (2) has directly or indirectly
distributed, marketed, promoted, offered for sale or sold the Licensed Product
outside its part of the Territory or assisted another Person to do so. If
Licensee, its Affiliates or any Sublicensees or Distributors receives any orders
for the Licensed Product for the GPC Biotech Territory, such Person shall refer
such orders to GPC Biotech. If GPC Biotech, its Affiliates or any sublicensees
or distributors receives any orders for the Licensed Product for the Licensee
Territory, such Person shall refer such orders to Licensee. Notwithstanding the
foregoing, if any part of the European Union becomes part of the GPC Biotech
Territory during the term of this Agreement, the foregoing obligations of this
Section 3.8 shall not apply in

35



--------------------------------------------------------------------------------



 



relation to such territory and shall be replaced by the following: Licensee
shall not actively solicit orders from customers based in such territory unless
the rights to such territory are no longer held exclusively by GPC Biotech or
one of its licensees. For the purposes of the preceding sentence, “actively
solicit” includes, but is not limited to, the use of direct mail, calling on
customers, placing advertisements or making other promotions specifically
targeted at customers in such territory, or establishing warehouses or
distribution outlets in such territory.
     3.9 Reporting. Licensee shall prepare and maintain complete and accurate
records regarding Commercialization of the Licensed Product in the Licensee
Territory and shall provide to GPC Biotech and the JCC a detailed report
regarding such Commercialization at least twice per Calendar Year. Such report
shall contain sufficient detail to enable GPC Biotech to assess Licensee’s
compliance with the Global Strategy, the Commercialization Plan and the
applicable Country Commercialization Plan(s) including: (i) Licensee’s
activities with respect to achieving its general strategies for the promoting,
detailing and marketing of the Licensed Product in such country(ies);
(ii) pre-launch Commercialization activities; (iii) sales force size and
allocation; (iv) the nature of promotional activities and Licensed Product
sampling activities conducted, if any; (v) market and sales reports for the
Licensed Product; (vi) an approximate number and position of Details carried out
in the applicable period; (vii) the conduct of advertising, public relations and
other promotional programs, including professional symposia and speaker and peer
to peer activity programs used in the Commercialization of the Licensed Product;
(viii) Net Sales of Licensed Product in the Licensee Territory; and (ix) actual
expenditures with respect to the budgets set forth in the Commercialization Plan
and Country Commercialization Plan, including the Commercialization Budget.
Licensee shall provide GPC Biotech with such additional information regarding
the Commercialization of the Licensed Product as GPC Biotech may reasonably
request from time to time.
     3.10 Commercialization Budget. Except for Joint Commercialization
Activities, Licensee shall be responsible for Commercialization in the Licensee
Territory at its own cost and expense. The budget for Joint Commercialization
Activities shall be set forth in the Commercialization Plan, as provided in
Section 3.2.1.
             3.10.1 Amendment of the Commercialization Budget. The Joint
Commercialization Committee shall review the Commercialization Budget at least
annually, and shall make modifications thereto to reflect any changes to ongoing
Joint Commercialization Activities or any unforeseen events. With respect to any
such changes or unforeseen events, each Party shall, in consultation with the
other Party, prepare and submit to the JCC a proposed budget in a format to be
agreed by the Parties for the new or changed Joint Commercialization Activities,
which budget shall include line item estimates of Collaboration Costs broken
down on a Calendar Year basis.
             3.10.2 Cost Overruns.
                        (a) In any Calendar Year, each Party shall promptly
inform the other Party upon such Party determining that it is likely to
overspend or underspend by more than ten

36



--------------------------------------------------------------------------------



 



percent (10%) its respective total Collaboration Costs set forth in the
Commercialization Budget for that Calendar Year.
                        (b) If in any such Calendar Year a Party exceeds its
budgeted costs and expenses by more than ten percent (10%), the Party that has
so exceeded its budget shall provide to the JCC and to the JEC (if the matter is
escalated to the JEC because it cannot be resolved by the JCC) a full
explanation for exceeding the Commercialization Budget. If and to the extent
that any such overspend (i) was outside the reasonable control of the applicable
Party, or (ii) resulted from a reasonable or necessary acceleration of Joint
Commercialization Activities within a particular Calendar Year, some or all of
which activities had been expected to occur in a subsequent Calendar Year; then
(in each case (i) and (ii)), provided the applicable Party has promptly notified
the other Party of such overspend and, in the case of overspends covered by
clause (i) of this Section 3.10.2(b), used reasonable efforts to mitigate the
size of such overspend, such overspend shall be included in Collaboration Costs
and shared by the Parties pursuant to Section 6.1.1.
                        (c) To the extent that any overspend is not included in
Collaboration Costs as provided in this Section 3.10.2, the Party that has
exceeded its budget by more than ten percent (10%) for a Calendar Year shall be
solely responsible for the overspend.
     3.11 GPC Biotech Territory. Licensee acknowledges and agrees that (a) GPC
Biotech retains all rights to Exploit the Licensed Product in the GPC Biotech
Territory and to Develop and Manufacture the Licensed Product in the Territory
in connection therewith, and (b) GPC Biotech has and retains the right to enter
into agreements or other arrangements with one or more Third Parties with
respect to such Exploitation, Development and Manufacture, including license
agreements, co-promotion agreements and supply agreements. GPC Biotech shall
have the right to delegate one or more of its obligations with respect to
activities conducted pursuant to this Agreement, in whole or in part, to any
such Third Party and Licensee shall cooperate with such Third Party. GPC Biotech
hereby guarantees the performance in accordance with the terms of this Agreement
of any such Third Party to which GPC Biotech delegates obligations under this
Agreement, and any such delegation shall not relieve GPC Biotech of its
obligations under this Agreement, except to the extent they are satisfactorily
performed by such Third Party.
ARTICLE 4
COLLABORATION MANAGEMENT
     4.1 Joint Executive Committee (JEC). Within thirty (30) days after the
Effective Date, the Parties shall establish a joint executive committee (the
“Joint Executive Committee” or “JEC”), which shall: (a) oversee the Development
of the Licensed Product in the Territory, the Commercialization of the Licensed
Product in the Licensee Territory and the Joint Commercialization Activities;
(b) resolve Disputes that may arise in the JDC or the JCC; (c) coordinate the
Parties’ activities under this Agreement, including oversight of the JDC and
JCC; (d) review and approve decisions

37



--------------------------------------------------------------------------------



 



regarding Development and Commercialization of the Licensed Product as set forth
in this Agreement, including Sections 6.1.5, 8.2.5, 8.4.1 and 11.6; (e) create
such other committees with such responsibilities as the Parties may mutually
agree to from time to time, such as, by way of example, a joint patent committee
or joint manufacturing committee; and (f) perform such other functions as are
set forth herein with respect to the JEC, or as the Parties may mutually agree
in writing. The JEC shall have the membership and shall operate by the
procedures set forth in Section 4.4.1. Each Party shall designate its initial
members of the JEC within thirty (30) days after the Effective Date by written
notice to the other Party.
     4.2 Joint Development Committee (JDC).
             4.2.1 Formation and Purpose. Within thirty (30) days after the
Effective Date, the Parties shall form a joint development committee (the “Joint
Development Committee” or “JDC”) to oversee, coordinate and expedite the
Development of, and the filing of Drug Approval Applications and other
regulatory filings for, the Licensed Product in the Territory in order to obtain
and maintain Regulatory Approvals in the Licensee Territory. The JDC shall also
facilitate the flow of information with respect to Development activities being
conducted for the Licensed Product and direct and supervise all Clinical Studies
and Post Approval Studies for the Licensed Product conducted under the
Development Plan. The JDC shall have the membership and shall operate by the
procedures set forth in Section 4.4.1. Each Party shall designate its initial
members of the JDC within thirty (30) days after the Effective Date by written
notice to the other Party.
             4.2.2 Specific Responsibilities of the JDC. In support of its
responsibility for overseeing, coordinating and expediting the Development of,
and regulatory filings for, the Licensed Product, the JDC shall: (a) review and,
if necessary, amend the Development Plan and Development Budget from time to
time, but no less frequently than once per Calendar Year; (b) establish a
worldwide strategy for the Development and Regulatory Approval of the Licensed
Product, consistent with the applicable Development Plan and Budget; (c) direct
and supervise the implementation of the Development Plan for the Licensed
Product; (d) review and approve the statistical analysis plans and protocols for
all Clinical Studies for the Licensed Product conducted under the Development
Plan and, in consultation with the JCC, Post Approval Studies for the Licensed
Product conducted under the Development Plan, and any revisions thereto (in each
case other than with respect to Unilateral Activities); (e) review and discuss
the development plan for and execution of any Unilateral Activities; (f) review
all proposed Product Labeling; (g) review all proposed Drug Approval
Applications and other filings with the Regulatory Authorities with respect to
Regulatory Approvals in the Licensee Territory; (h) monitor the progress of all
Clinical Studies and Post Approval Studies for the Licensed Product, including
reviewing costs and activities against the Development Plan and Budget;
(i) facilitate the exchange of all information and data relating to all Clinical
Studies, Post Approval Studies and other Development activities for the Licensed
Product; (j) consult and coordinate with the JCC to assure a smooth transition
from Development to Commercialization of the Licensed Product for each
indication and with respect to Post Approval Studies or the proposed Development
of Additional Indications and lines of therapy for the Licensed Product;
(k) consult with the JCC with respect to such other matters as may have an
effect on the Commercialization of the Licensed Product; (l) provide updates on
JDC’s activities and achievements to the JEC no

38



--------------------------------------------------------------------------------



 



less often than each Calendar Quarter during the term of this Agreement; and
(m) perform such other functions as are set forth herein or as the Parties may
mutually agree in writing, except where in conflict with any provision of this
Agreement.
     4.3 Joint Commercialization Committee (JCC).
             4.3.1 Formation and Purpose. GPC Biotech and Licensee shall
establish a joint commercialization committee (the “Joint Commercialization
Committee” or “JCC”) and hold the initial meeting of the JCC, as provided in
Section 4.4.2, within ninety (90) days after the Effective Date, which Committee
shall coordinate and oversee the Commercialization of the Licensed Product in
the Licensee Territory to ensure consistent branding, messaging and positioning
of the Licensed Product on a worldwide basis in accordance with the Global
Strategy and direct any Joint Commercialization Activities undertaken by the
Parties in accordance with Article 3. The JCC shall have the membership and
shall operate by the procedures set forth in Section 4.4.1. Each Party shall
designate its initial members of the JCC within thirty (30) days after the
Effective Date by written notice to the other Party.
             4.3.2 Specific Responsibilities of the JCC. In support of its
responsibility for coordinating and overseeing the Commercialization of the
Licensed Product in the Licensee Territory and directing any Joint
Commercialization Activities, the JCC shall: (a) review and provide a forum for
the Parties to discuss the Global Strategy; (b) oversee the implementation of
the Global Strategy by Licensee in the Licensee Territory; (c) review and
approve the Commercialization Plan and Budget and determine conformance of the
foregoing with the Global Strategy; (d) identify any activities that will be
jointly performed by mutual written agreement of the Parties in support of
Commercialization of the Licensed Product in the Territory (the “Joint
Commercialization Activities”) and prepare and approve such portions of the
Commercialization Plan and Budget with respect thereto; (e) review advertising
materials and strategies and Promotional Materials to be used in the Licensee
Territory, and Markings and Trademark usage with respect to the Licensed Product
in the Licensee Territory and determine conformance with the Global Strategy;
(f) facilitate the flow of information with respect to the Commercialization of
the Licensed Product between the Parties; (g) review the periodic reports
provided by Licensee pursuant to Section 3.9 and otherwise monitor Licensee’s
activities under, and compliance with, the Commercialization Plan and Budget and
each Country Commercialization Plan; (h) consult with the JDC with respect to
all proposed Product Labeling for the Licensed Product; (i) consult with the JDC
with respect to Commercialization issues that may arise with respect to the
Development of the Licensed Product; (j) review all (i) Drug Approval
Applications and other filings with the Regulatory Authorities with respect to
Regulatory Approvals for the Licensed Product in the Licensee Territory,
(ii) Post Approval Studies for the Licensed Product and Additional Indications
and lines of therapy with respect to the Licensed Product and (iii) otherwise
work to assure a smooth transition from Development to Commercialization of the
Licensed Product for each indication; (k) provide updates on the JCC’s
activities and achievements to the JEC no less frequently than each Calendar
Quarter during the term of this Agreement; and (l) perform such other functions
as are set forth herein or as the Parties may mutually agree in writing.

39



--------------------------------------------------------------------------------



 



     4.4 General Provisions Governing Committees. The following general
provisions shall govern the conduct of the JEC, JDC, JCC and such other
committees as the JEC may establish from time to time under this Agreement
(each, a “Committee”), except as otherwise expressly provided elsewhere in this
Agreement or as agreed to by the Parties in writing:
             4.4.1 Membership. Each Committee shall include an equal number of
representatives from each of the Parties, each with the requisite experience and
seniority to enable them to make decisions on behalf of the Parties with respect
to the issues falling within the jurisdiction of such Committee. From time to
time, each Party may substitute one or more of its representatives to a
Committee on written notice to the other Party. GPC Biotech shall designate one
of its representatives on the JEC and JDC to serve as chairperson of such
Committees and Licensee shall designate one of its representatives to serve as
chairperson of the JCC, which designation such Party may change from time to
time by written notice to the other Party. GPC Biotech shall have the right to
designate as its representatives on a Committee one or more representatives of
Spectrum Pharmaceuticals, Inc. or any GPC Biotech Counter-Party.
             4.4.2 Meetings and Minutes. Each Committee shall meet quarterly, or
as otherwise agreed to by the Parties, with the location of such meetings
alternating between locations designated by GPC Biotech and locations designated
by Licensee, provided that each Committee may meet by teleconference if
in-person meetings are not feasible. The chairperson of the Committee shall be
responsible for calling meetings, provided that the chairperson shall call a
meeting of the Committee promptly upon the reasonable request of Licensee, in
the case of the JEC or JDC, or GPC Biotech, in the case of the JCC. The Parties
shall provide to the other Party proposed agenda items along with appropriate
information at least ten (10) Business Days in advance of each meeting of the
applicable Committee; provided that under exigent circumstances requiring
Committee input, a Party may provide its agenda items to the other Party within
a shorter period of time in advance of the meeting, or may propose that there
not be a specific agenda for a particular meeting, so long as such other Party
consents to such later addition of such agenda items or the absence of a
specific agenda for such Committee meeting, such consent not to be unreasonably
withheld or delayed. The Party that designates the location of a meeting shall
prepare and circulate for review and approval of the Parties minutes of such
meeting within ten (10) Business Days after such meeting. The Parties shall
agree on the minutes of each meeting promptly, but in no event later than the
next meeting of the applicable Committee.
             4.4.3 Procedural Rules. A Committee shall have the right to adopt
such standing rules as shall be necessary for its work to the extent that such
rules are not inconsistent with this Agreement. A quorum of a Committee shall
exist whenever there is present at a meeting at least one representative
appointed by each Party. Members of a Committee may attend a meeting either in
person or by telephone, video conference or similar means in which each
participant can hear what is said by, and be heard by, the other participants.
Representation by proxy shall be allowed. A Committee shall take action by
consensus of the members present at a meeting at which a quorum exists, with
each Party having a single vote irrespective of the number of representatives of
such Party in attendance or by a written resolution signed by a representative
of each of the members of the Committee. Employees or consultants of either
Party that are not members of a Committee may attend any meeting of such
Committee;

40



--------------------------------------------------------------------------------



 



provided, however, that such attendees (a) shall not vote or otherwise
participate in the decision-making process of such Committee and (b) are bound
by obligations of confidentiality and non-disclosure equivalent to those set
forth in Article 11.
             4.4.4 Dispute Resolution. If a Committee (other than the JEC)
cannot, or does not, reach consensus on an issue, then the dispute shall be
referred to the JEC for resolution and a special meeting of the JEC may be
called for such purpose. If the JEC cannot, or does not, reach consensus on an
issue, including any dispute arising in another Committee, then the dispute
resolution provisions set forth in Section 15.7 shall apply.
             4.4.5 Limitations on Authority. Each Party shall retain the rights,
powers and discretion granted to it under this Agreement and no such rights,
powers, or discretion shall be delegated to or vested in a Committee unless such
delegation or vesting of rights is expressly provided for in this Agreement or
the Parties expressly so agree in writing. No committee shall have the power to
amend, modify or waive compliance with this Agreement, which may only be amended
or modified as provided in Section 15.9 or compliance with which may only be
waived as provided in Section 15.12.
             4.4.6 Interactions Between Committees and Internal Teams. The
Parties recognize that each Party possesses an internal structure (including
various committees, teams and review boards) that will be involved in
administering such Party’s activities under this Agreement. Each Committee shall
establish procedures to facilitate communications between such Committee and the
relevant internal committee, team or board of each of the Parties in order to
maximize the efficiency of the Committees and the performance of the Parties of
their obligations under this Agreement, including by requiring appropriate
members of such Committee to be available at reasonable times and places and
upon reasonable prior notice for making appropriate oral reports to, and
responding to reasonable inquiries from, the relevant internal committee, team
or board.
             4.4.7 Alliance Managers.
                        (a) Appointment. Within thirty (30) days of the
Effective Date, each Party shall appoint a single individual to act as a single
point of contact between the Parties to assure a successful collaboration (each,
an “Alliance Manager”). Each Party may change its designated Alliance Manager
from time to time upon written notice to the other Party. Any Alliance Manager
may designate a substitute to temporarily perform the functions of that Alliance
Manager by written notice to the other Party.
                        (b) Responsibilities. The Alliance Managers shall attend
all Committee meetings and support the representatives of each Committee in the
discharge of their responsibilities. Alliance Managers shall be nonvoting
participants in such Committee meetings, unless they are also appointed members
of such Committee pursuant to Section 4.4.1; provided, however, that an Alliance
Manager may bring any matter to the attention of any Committee if such Alliance
Manager reasonably believes that such matter warrants such attention. Each
Alliance Manager shall be charged with creating and maintaining a collaborative
work environment within and among the Committees. In addition, each Alliance
Manager: (i) shall be the point of first referral in all matters of conflict
resolution; (ii) shall coordinate the relevant

41



--------------------------------------------------------------------------------



 



functional representatives of the Parties in developing and executing strategies
and plans for the Licensed Product in an effort to ensure consistency and
efficiency throughout the Territory; (iii) shall provide a single point of
communication for seeking consensus both internally within the respective
Parties’ organizations and between the Parties regarding key strategy and plan
issues; (iv) shall identify and bring disputes to the attention of the
appropriate Committee in a timely manner; (v) shall plan and coordinate
cooperative efforts and internal and external communications; and (vi) shall
take responsibility for ensuring that governance activities, such as the conduct
of required Committee meetings and production of meeting minutes occur as set
forth in this Agreement, and that relevant action items resulting from such
meetings are appropriately carried out or otherwise addressed.
ARTICLE 5
GRANT OF RIGHTS
     5.1 Grants to Licensee. Subject to the terms and conditions of this
Agreement and the applicable terms and conditions of the Spectrum Agreement, GPC
Biotech (on behalf of itself and its Affiliates) hereby grants to Licensee:
             5.1.1 an exclusive (including with regard to GPC Biotech and its
Affiliates), royalty-bearing license, with the right to grant sublicenses in
accordance with Section 5.3, under the GPC Biotech Patents, the GPC Biotech
Know-How, the Joint Patents (to the extent Controlled by GPC Biotech) and the
Joint Know-How (to the extent Controlled by GPC Biotech) to obtain, maintain and
hold Regulatory Approvals for and to Commercialize the Licensed Product in the
Field in the Licensee Territory;
             5.1.2 a royalty bearing, non-exclusive license, with the right to
grant sublicenses in accordance with Section 5.3, under the GPC Biotech Patents,
the GPC Biotech Know-How, the Joint Patents (to the extent Controlled by GPC
Biotech) and the Joint Know-How (to the extent Controlled by GPC Biotech) to
Develop (but not to Manufacture) the Licensed Product in the Field in the
Territory as set forth in the Development Plan, and, subject to the provisions
of Section 2.5 with respect to Unilateral Activities, solely for purposes of
exercising its rights under Section 5.1.1;
             5.1.3 subject to Section 2.5.5, an exclusive royalty-bearing
license and right of reference in the Licensee Territory, with the right to
grant further sublicenses and rights of reference to Sublicensees in accordance
with Section 5.3, under GPC Biotech’s right, title and interest in and to any
Regulatory Approvals, Drug Master File and all Regulatory Documentation that GPC
Biotech may Control with respect to the Licensed Product as necessary to
exercise its rights under the grants in Sections 5.1.1 and 5.1.2;
             5.1.4 subject to Section 5.5, a royalty-bearing license, exclusive
in the Licensee Territory, with the right to grant sublicenses in accordance
with Section 5.3, to use the Product Trademarks as necessary to exercise its
rights under the grants in Sections 5.1.1 and 5.1.2; and

42



--------------------------------------------------------------------------------



 



             5.1.5 subject to Sections 5.5 and 8.1.6, a non-exclusive,
non-transferable (except to Affiliates or as the Parties may agree by mutual
written consent, such consent not to be unreasonably withheld or delayed)
license, without the right to grant sublicenses, except in connection with the
grant of sublicenses pursuant to Section 5.3, to use certain of GPC Biotech’s
Corporate Names as necessary to exercise its rights under the grants set forth
in Sections 5.1.1 and 5.1.2, as specifically designated by GPC Biotech with
respect to a country or as required by Applicable Law to identify GPC Biotech as
having Developed, Manufactured or Commercialized the Licensed Product sold in
such country, and for no other purpose.
Licensee acknowledges that (a) the GPC Biotech Know-How and the information
included in the Drug Master Files and the Regulatory Documentation are secret
and substantial and that without GPC Biotech Know-How, the Drug Master Files and
the Regulatory Documentation Licensee would not be able to obtain and maintain
Regulatory Approvals, (b) such Regulatory Approvals will allow Licensee to
obtain and maintain Regulatory Exclusivity Periods with respect to the Licensed
Product, (c) access to GPC Biotech Know-How, the rights with respect to the Drug
Master Files and the Regulatory Documentation and such Regulatory Approvals and
the license to the Product Trademark will provide Licensee with a competitive
advantage in the marketplace beyond the exclusivity afforded by the GPC Biotech
Patents and the Regulatory Exclusivity Period and (d) the milestone payments and
royalties set forth in Sections 7.1.2 and 7.2 are, in part, intended to
compensate GPC Biotech for such exclusivity and such competitive advantage. The
Parties agree that the royalty rates set forth in Section 7.2 reflect a
reasonable allocation of the values provided by GPC Biotech to Licensee.
     5.2 Retention of Rights. Notwithstanding anything to the contrary in this
Agreement, GPC Biotech retains all right, title and interest in and to the GPC
Biotech Patents, the GPC Biotech Know-How, the Joint Patents (to the extent
Controlled by GPC Biotech) and the Joint Know-How (to the extent Controlled by
GPC Biotech), the GPC Biotech Corporate Name, the Drug Master Files, the
Regulatory Documentation and the Product Trademarks as may be necessary or
useful (a) to obtain, maintain and hold Regulatory Approvals for, and to market,
sell, have sold and otherwise Commercialize, the Licensed Product in the GPC
Biotech Territory, (b) to Develop and Exploit the Licensed Product in the
Territory to exercise its rights and perform its obligations hereunder and to
market, sell and have sold and otherwise Commercialize the Licensed Product in
the GPC Biotech Territory, (c) to use and Exploit the Drug Master Files,
Regulatory Documentation, Product Trademarks and GPC Biotech Corporate Name for
any and all purposes, subject only GPC Biotech’s obligations expressly set forth
hereunder with respect thereto, and (d) to Manufacture and have Manufactured the
Licensed Compound and the Licensed Product in the Territory. Except as expressly
provided herein, GPC Biotech grants no other right or license, including any
rights or licenses to the GPC Biotech Patents, the GPC Biotech Know-How, Drug
Master Files, the Regulatory Data, the Product Trademarks, the GPC Biotech
Corporate Name, the Licensed Compound, any other Patent or Intellectual Property
Rights or any Improvements to any of the foregoing not otherwise expressly
granted herein.
     5.3 Sublicenses. The rights and licenses granted to Licensee under
Section 5.1 shall include the right to grant sublicenses (or further rights of
reference to Sublicensees) in the Field in the Licensee Territory, only with GPC
Biotech’s prior written consent (such consent not to be unreasonably withheld or
delayed) and the consent of any

43



--------------------------------------------------------------------------------



 



applicable Third Party licensor to the extent required under any license
agreement with such Third Party; provided, however, that: (a) Licensee
undertakes to use all commercially reasonable efforts to procure the performance
by any Sublicensee of the terms of each such sublicense and (b) any Sublicensee
shall comply with the applicable terms and conditions of this Agreement and of
the Spectrum Agreement. Licensee hereby guarantees the performance of its
Affiliates, Distributors and permitted Sublicensees that are sublicensed as
permitted herein, and the grant of any such sublicense shall not relieve the
Licensee of its obligations under this Agreement, except to the extent they are
satisfactorily performed by such Sublicensee. Any such permitted sublicenses
shall be consistent with and subject to the terms and conditions of this
Agreement. A copy of any sublicense agreement executed by Licensee (with
financial terms redacted) shall be provided to the GPC Biotech within fourteen
(14) days of its execution.
     5.4 Right of First Negotiation. In the event that GPC Biotech Controls any
Derivative Compound during the term of this Agreement for which there is
clinical data demonstrating efficacy, GPC Biotech shall provide to Licensee
written notice thereof (each, a “Compound Option Notice”), and Licensee shall
have an exclusive option and right of first negotiation to obtain rights to
Commercialize such Derivative Compound in the Licensee Territory in the Field by
giving written notice to GPC Biotech within thirty (30) days after Licensee’s
receipt of such Compound Option Notice. If Licensee fails to provide timely
written notice of its desire to Commercialize such Derivative Compound, or
notifies GPC Biotech in writing that Licensee does not desire to acquire such
rights and obligations, then GPC Biotech shall have the right to enter into an
agreement with a Third Party to Commercialize and otherwise Exploit such
Derivative Compound, without any further obligation to negotiate with Licensee,
or provide to Licensee a right of negotiation, with respect thereto. If Licensee
provides timely written notice of interest, then the Parties shall negotiate in
good faith with respect to the foregoing, but neither Party shall have any
obligation to enter into any agreement unless they are able to agree on mutually
acceptable terms and conditions at such time. In the event the Parties are
unable to conclude such an agreement within [...***...] after receipt by GPC
Biotech of Licensee’s written notice of interest, Licensee shall provide to GPC
Biotech a detailed written summary of the terms on which Licensee would have
been prepared to conclude such agreement. If Licensee indicates in writing at
such time to GPC Biotech that Licensee desires to continue negotiations with GPC
Biotech, the Parties shall continue to negotiate in good faith, provided that
GPC Biotech shall be free from and after the end of such [...***...] negotiation
period to negotiate and enter into agreements with Third Parties; provided,
further that, for a period of [...***...] after the end of such [...***...]
negotiation period, GPC Biotech shall not enter into any such agreement on any
terms less favorable to GPC Biotech, when taken as a whole, than those set forth
in Licensee’s written offer to GPC Biotech.
     5.5 Use of Trademarks and Corporate Names.
             5.5.1 GPC Biotech shall have the sole right to own and, subject to
Section 3.4.4 with respect to the Licensee Territory, determine the Product
Trademarks to be used with respect to the Exploitation of the Licensed Product
on a worldwide basis. Licensee shall not, and shall not permit its Sublicensees,
Distributors or Affiliates to use in their respective businesses, any Trademark
that is confusingly similar to, misleading or deceptive with respect to or that
dilutes
 
*** Confidential Treatment Requested

44



--------------------------------------------------------------------------------



 



any (or any part) of the Product Trademarks. Licensee shall, and shall cause its
Sublicensees, Distributors and Affiliates to, (y) conform to the customary
industry standards for the protection of Trademarks for pharmaceutical products
and such guidelines of GPC Biotech (as provided in writing by GPC Biotech) with
respect to manner of use of the Product Trademarks and (z) maintain the quality
standards of GPC Biotech with respect to the goods sold and services provided in
connection with such Product Trademarks. Licensee shall, and shall cause its
Affiliates, Sublicensees and Distributors to, use commercially reasonable
efforts not to do any act which endangers, destroys or similarly affects, in any
material respect, the value of the goodwill pertaining to the Product
Trademarks. Licensee shall not, and shall not permit its Sublicensees,
Distributors or Affiliates to, attack, dispute or contest the validity of or
ownership of such Product Trademark anywhere in the Territory or any
registrations issued or issuing with respect thereto. Licensee acknowledges and
agrees that no ownership rights are vested or created in such Product Trademark
anywhere in the Territory by the licenses and other rights granted in
Section 5.1 and that all use of such Product Trademark by Licensee, its
Sublicensees, Distributors and Affiliates, whether in combination with or apart
from Licensee Corporate Names, including any goodwill generated in connection
therewith, inures to the benefit of GPC Biotech, and GPC Biotech may call for a
confirmatory assignment thereof.
             5.5.2 With respect to any Corporate Names licensed to a Party under
Sections 5.1.5 or 5.6.2, such Party agrees to conform to the customary
guidelines of the granting Party with respect to manner of use (as provided in
writing by the owner of the Corporate Name), and to maintain the quality
standards of such granting Party with respect to the goods sold and services
provided in connection with such Party’s Corporate Names. Each Party shall use
commercially reasonable efforts not to do any act which endangers, destroys or
similarly affects the value of the goodwill pertaining to the other Party’s
Corporate Names. Each Party shall execute any documents required in the
reasonable opinion of the other Party to be entered as a “registered user” or
recorded licensee of the other Party’s Corporate Names or to be removed as
registered user or licensee thereof.
     5.6 Grants to GPC Biotech. Subject to the terms and conditions of this
Agreement, Licensee (on behalf of itself and its Affiliates) hereby grants to
GPC Biotech:
             5.6.1 a perpetual, irrevocable royalty-free license, with the right
to sublicense through multiple tiers of sublicensees, under the Licensee
Patents, Licensee Know-How, the Joint Patents (to the extent Controlled by
Licensee) and Joint Know-How (to the extent Controlled by Licensee):
                        (a) to Develop the Licensed Product in the Field in the
Territory in accordance with the Development Plan or as otherwise provided in
Article 2, which license shall be co-exclusive with Licensee (except as
otherwise provided in Section 14.8.2 below);
                        (b) to obtain, maintain and hold Regulatory Approvals
for the Licensed Product in the Field in the GPC Biotech Territory, which
license shall be exclusive (except as otherwise provided in Section 14.8.2
below);

45



--------------------------------------------------------------------------------



 



               (c) to Exploit the Licensed Compound and the Licensed Product in
the Field in the Territory as necessary or useful to exercise its rights and
perform its obligations hereunder, and the right to otherwise Exploit the
Licensed Compound and the Licensed Product in the GPC Biotech Territory, which
license shall be exclusive in the GPC Biotech Territory (except as otherwise
provided in Section 14.8.2 below); and
               (d) to Manufacture and have Manufactured the Licensed Compound
and the Licensed Product in the Territory, which grant shall be exclusive
(except as otherwise provided in Section 14.8.2 below).
Further, subject to Section 2.5.5, Licensee (on behalf of itself and its
Affiliates and Sublicensees) grants to GPC Biotech a royalty free license and
right of reference, with the right to grant further rights of reference, under
Licensee’s right, title and interest in and to the Regulatory Approvals and any
Regulatory Documentation with respect thereto that Licensee may Control with
respect to the Licensed Product as necessary to conduct Manufacturing and
Development throughout the Territory in accordance with the terms hereof and as
necessary to Exploit the Licensed Product in the Field in the GPC Territory,
which license and right shall be exclusive in the GPC Biotech Territory; and
          5.6.2 subject to Sections 5.5 and 8.1.6, a non-exclusive,
non-transferable (except to Affiliates or as the Parties may agree by mutual
written consent, such consent not to be unreasonably withheld or delayed)
license, without the right to grant sublicenses, to use certain of Licensee’s
Corporate Names to exercise GPC Biotech’s rights under the grants set forth in
this Section 5.6, as specifically designated by Licensee with respect to a
country as necessary or as required by Applicable Law to identify Licensee as
having Developed, Commercialized or performed other activities with respect to
the Licensed Product sold in such country, and for no other purpose.
     5.7 No Implied Rights. For the avoidance of doubt, Licensee and its
Affiliates, Sublicensees and Distributors shall have no right, express or
implied, with respect to the GPC Biotech Patents, the GPC Biotech Know-How, the
Regulatory Documentation, the Drug Master Files, the Product Trademarks and the
GPC Biotech Corporate Names, and GPC Biotech and its Affiliates and sublicensees
shall have no right, express or implied, with respect to the Licensee Patents,
the Licensee Know-How, the Regulatory Documentation and the Licensee Corporate
Names, except, in each case, as expressly provided in Sections 5.1 and 5.6.
ARTICLE 6
COLLABORATION COSTS
     6.1 General.
          6.1.1 Responsibility for Collaboration Costs. The Parties shall share
all Collaboration Costs in the following proportions: GPC Biotech shall bear
sixty-five percent

46



--------------------------------------------------------------------------------



 



(65%) of all Collaboration Costs and Licensee shall bear thirty-five percent
(35%) of all Collaboration Costs.
          6.1.2 Initial Collaboration Costs. On or before January 3, 2006,
Licensee shall make a payment to GPC Biotech in the amount of Nineteen Million
One Hundred Thousand U.S. Dollars ($19,100,000), representing its thirty-five
percent (35%) share of (a) the Collaboration Costs incurred by GPC Biotech after
October 1, 2005 and prior to the Effective Date and (b) those payments on
Collaboration Costs identified in Section 6.1.6(a).
          6.1.3 FTE Costs. Each Party shall record and account for its FTE Costs
and its out-of-pocket costs for the Development of the Licensed Product and the
Joint Commercialization Activities and shall report such costs to the JDC on a
quarterly basis, in each case in a manner that allocates costs to the extent
possible to a specific activity in the Development Plan and Budget or
Commercialization Plan and Budget. FTEs allocable to the Development Plan shall
be charged to Collaboration Costs. Out-of-pocket costs allocable to
Collaboration Costs, but otherwise included within FTE Costs, shall not be
charged separately as Collaboration Costs.
          6.1.4 Adjustment of FTE Costs. The FTE Costs shall be adjusted
annually, with each annual adjustment effective as of January 1 of each Calendar
Year, the first such annual adjustment to be made as of January 1, 2007, based
on the percentage change in the U.S. Department of Labor Consumer Price Index
for All Urban Consumers for the prior Calendar Year or as otherwise mutually
agreed upon by the Parties.
          6.1.5 Reports. Each Party shall report to the other Party within forty
five (45) days after the end of each Calendar Quarter the Collaboration Costs
incurred by such Party during such Calendar Quarter for the Licensed Product.
Such report shall specify in reasonable detail all amounts included in such
Collaboration Costs with respect to the Licensed Product during such Calendar
Quarter (broken down by activity) and shall be accompanied by invoices or other
appropriate supporting documentation for any payments made by such Party to
Third Parties that individually exceed Fifty Thousand U.S. Dollars ($50,000) or
Fifty Thousand Euros (€50,000), as applicable, or as may be determined by the
JEC. Each such report shall enable the receiving Party to compare the reported
costs against the Development Plan and Budget and Commercialization Plan and
Budget, on both a quarterly basis and a cumulative basis for each activity. The
Parties shall seek to resolve any questions related to such accounting
statements within thirty (30) days following receipt by each Party of the other
Party’s report hereunder.
          6.1.6 Payments.
               (a) Payment of Collaboration Costs. The up-front payment of
Collaboration Costs made by Licensee pursuant to Section 6.1.2 shall consist of
the following payments of Collaboration Costs to be incurred in accordance with
the Development Budget: (i) [...***...] for the SPARC Study (including
reimbursement of Collaboration Costs incurred by GPC Biotech after October 1,
2005 and prior to the Effective Date); (ii) [...***...] for Exploratory Studies
and Post Approval Studies; and (iii) [...***...] for other expenses incurred in
connection with the
 
*** Confidential Treatment Requested

47



--------------------------------------------------------------------------------



 



Development activities not allocated to a particular Clinical Study or Post
Approval Study, including, for example, Manufacturing Costs, as itemized in the
Development Budget. With respect to payments for a further Registrational Study
to be conducted by the Parties in accordance with the Development Plan and
Budget, Licensee shall make payments in accordance with the following schedule:
                    (x) Forty Percent (40%) of Licensee’s share of the total
Collaboration Costs budgeted for such Registrational Study at the time the first
patient is accrued in such study;
                    (y) Thirty Percent (30%) of Licensee’s share of the total
Collaboration Costs budgeted for such Registrational Study upon reaching fifty
percent (50%) of the target accrual for patients specified in the approved
protocol for the study; and
                    (z) Thirty Percent (30%) of Licensee’s share of the total
Collaboration Costs budgeted for such Registrational Study at the time such
study is fully accrued.
          (b) Ongoing Collaboration Costs. The Parties agree that the above
payments made by Licensee shall be credited toward Licensee’s share of
Collaboration Costs (including associated FTE Costs) incurred by GPC Biotech for
a given Development activity specified in the Development Plan and Budget or for
the categories specified in Section 6.1.6(a) (as offset by GPC Biotech’s share
(sixty-five percent (65%)) of the Collaboration Costs incurred by Licensee for
such activities). Within forty five (45) days after the end of each Calendar
Quarter during the term of this Agreement, each Party will provide to the other
Party a reasonably complete and accurate report of its Collaboration Costs
(including associated FTE Costs) itemized per category. Once Licensee’s share of
the Collaboration Costs incurred exceed the payments made for any category
pursuant to Section 6.1.6(a), each Party’s share of Collaboration Costs in such
category shall be paid as follows:
                    (i) Within thirty (30) days after the date of each Party’s
quarterly report on Collaboration Costs, Licensee shall pay to GPC Biotech its
share of the Collaboration Costs in such category or categories incurred during
such Calendar Quarter, as offset by GPC Biotech’s (sixty-five percent (65%))
share of the Collaboration Costs incurred by Licensee during such quarter as
noted in Licensee’s report thereon and taking account of any overruns included
within such Collaboration Costs pursuant to Section 2.3.2 or 3.10.2.
                    (ii) With respect to Collaboration Costs associated with any
further Registrational Studies (as specified in Section 6.1.6(a)(x-z) above),
within sixty (60) days of the last day of the Calendar Quarter in which such
study is completed, including any early termination of such study, the Party
that has paid less than its share of the actual total Collaboration Costs
incurred in connection with such study, taking account of any overruns included
within such Collaboration Costs pursuant to Section 2.3.2 and any payments
previously made by Licensee pursuant to pursuant to Section 6.1.6(a)(x-z), shall
make a reconciling payment to the other Party to achieve the appropriate
allocation of the Collaboration Costs with respect thereto.

48



--------------------------------------------------------------------------------



 



     6.2 Accounting Procedures. For purposes of determining Collaboration Costs,
any expense allocated by either Party to a particular category under
Collaboration Costs for the Licensed Product shall not also be allocated to
another category under Collaboration Costs for the Licensed Product. Each Party
shall determine Collaboration Costs with respect to the Licensed Product using
its standard accounting procedures in accordance with GAAP, consistently
applied, to the maximum extent practical as if the Licensed Product were a
solely-owned product of the Party (provided that the application of such
procedures results, on balance, in outcomes that are fair and equitable to both
Parties taking into consideration the interests of both Parties as reflected in
this Agreement). Each Party shall have the right to audit the other Party’s
records to confirm the accuracy of the other Party’s costs and reports as
provided in Section 7.11. If the Parties fail to agree on the accuracy of such
costs and reports, such Dispute shall be resolved in accordance with
Section 15.7.4(b).
ARTICLE 7
CONSIDERATION
     7.1 Payments to GPC Biotech. In partial consideration of the licenses and
other rights granted herein, Licensee shall make the following payments to GPC
Biotech:
          7.1.1 Reimbursement of Past Development Costs. Licensee shall make a
non-refundable, non-creditable payment of Eighteen Million U.S. Dollars
($18,000,000) on or before January 3, 2006 to reimburse GPC Biotech for
Licensee’s thirty-five percent (35%) share of a proportion of the total costs
related to Development of the Licensed Product incurred prior to October 1,
2005.
          7.1.2 Milestone Payments. Licensee shall make the milestone payments
provided below within ten (10) days following achievement, after the Effective
Date, of the corresponding milestone event:
Clinical and Regulatory Milestones & Payments

     
(a) Upon the first to occur of the filing with the EMEA of the first MAA for
(i) the Initial Indication or (ii) any of the Additional Indications listed in
clause (d) below
  Eight Million U.S. Dollars ($8,000,000)
 
   
(b) Upon the first to occur of obtaining the first Regulatory Approval in a
country in Europe for (i) the Initial Indication or (ii) any of the Additional
Indications listed in clause (d) below
  Twenty Million U.S. Dollars ($20,000,000)
 
   
(c) Upon the first to occur of obtaining the first Regulatory Approval in a
country in the ANZ Territory for (i) the Initial Indication or (ii) any of
  Two Million Five Hundred Thousand

49



--------------------------------------------------------------------------------



 



     
the Additional Indications listed in clause (d) below
  U.S. Dollars ($2,500,000)
 
   
(d) Upon obtaining the first Regulatory Approval in a country in Europe for each
of the following Additional Indications for which a milestone payment has not
been made under clause (b) hereof: non-small cell lung cancer, breast cancer,
ovarian cancer, gastric cancer, head and neck cancer, bladder cancer, esophageal
cancer, cervical/uterine cancer, for use as a radiation therapy adjuvant, or
first-line treatment of prostate cancer
  Fifteen Million U.S. Dollars ($15,000,000), per such additional Regulatory
Approval, with a maximum of five (5) such additional Regulatory Approvals

Commercial Milestones & Payments

     
(e) One Hundred and Fifty Million U.S. Dollars ($150,000,000) in aggregate Net
Sales in the Licensee Territory in any Calendar Year
  Ten Million U.S. Dollars ($10,000,000)
 
   
(f) Two Hundred and Fifty Million U.S. Dollars ($250,000,000) in aggregate Net
Sales in the Licensee Territory in any Calendar Year
  Fifteen Million U.S. Dollars ($15,000,000)
 
   
(g) Five Hundred Million U.S. Dollars ($500,000,000) in aggregate Net Sales in
the Licensee Territory in any Calendar Year
  Thirty Million U.S. Dollars ($30,000,000)
 
   
(h) One Billion U.S. Dollars ($1,000,000,000) in aggregate Net Sales in the
Licensee Territory in any Calendar Year
  Fifty Million U.S. Dollars ($50,000,000)

For clarification, except with respect to the milestone set forth in
Section 7.1.2(d) above, each milestone payment shall be payable only once
irrespective of the number of times the milestone events set forth in this
Section 7.1.2 have been achieved and the milestone set forth in Section 7.1.2(d)
shall be payable each time one of the applicable milestones is achieved.
Licensee shall notify GPC Biotech promptly of any determination, filing or
approval that would trigger a payment by Licensee to GPC Biotech under this
Section 7.1.2 and the amount of the payment required and shall pay such amount
as provided herein.
     7.2 Royalties. Subject to Sections 7.3 and 7.4, Licensee shall pay to GPC
Biotech, for each full or partial Calendar Year, royalties based on aggregate
Net Sales of the Licensed Product in the Licensee Territory during such Calendar
Year as set forth in Sections 7.2.1, 7.2.2 and 7.2.3 below, provided that,
except as otherwise expressly provided in Sections 7.4.1, 7.4.2 and 8.4.1(b), in
no event shall the royalty rate on Net Sales fall below [...***...] (the
“Royalty Rate Floor”):
          7.2.1 for that portion of aggregate Net Sales of the Licensed Product
in the Licensee Territory in such Calendar Year that is less than One Hundred
Fifty Million U.S. Dollars ($150,000,000), the royalty rate shall be Twenty-Six
and One Quarter Percent (26.25%);
 
*** Confidential Treatment Requested

50



--------------------------------------------------------------------------------



 



          7.2.2 for that portion of aggregate Net Sales of the Licensed Product
in the Licensee Territory in such Calendar Year that equals or exceeds One
Hundred and Fifty Million U.S. Dollars ($150,000,000) but is less than Five
Hundred Million U.S. Dollars ($500,000,000), the royalty rate shall be Thirty
Percent (30%); and
          7.2.3 for that portion of aggregate Net Sales of the Licensed Product
in the Licensee Territory in such Calendar Year that equals or exceeds Five
Hundred Million U.S. Dollars ($500,000,000), the royalty rate shall be
Thirty-Four Percent (34%).
     7.3 Royalty Term. Licensee’s obligations to pay royalties under this
Article 7 shall terminate, on a country-by-country basis, with respect to the
Licensed Product, on the last to occur of: (a) the date that the sales of
Generic Product(s) by one or more Third Parties in such country in any six
(6)-month period exceed (on a per unit basis) [...***...] of the entire market
for the Licensed Product and such Generic Product(s) in such country; (b) the
last day of the Royalty Term, as defined in the Spectrum Agreement (such term,
the “Spectrum Royalty Term”), (c) the expiration date in such country of the
last to expire of any GPC Biotech Patent or Joint Patent that includes at least
one Valid Claim that would, in the absence of the licenses granted hereunder, be
infringed by the sale of the Licensed Product (or, in the case of a Valid Claim
of a Patent application, would be infringed if a Patent were to issue from such
Patent application) and (d) the expiration of all Regulatory Exclusivity Periods
with respect to the Licensed Product in such country (such period when royalties
are due hereunder with respect to a country, the “Royalty Term”).
     7.4 Royalty Adjustments.
          7.4.1 Expiration of Royalty Obligation Under Spectrum Agreement. On a
country-by-country basis during the applicable Royalty Term, (a) the royalty
rates set forth in Sections 7.2.1, 7.2.2 and 7.2.3 and (b) the applicable
Royalty Rate Floor, shall be reduced by [...***...] with respect to Net Sales in
such country that occur after the first date on which the Spectrum Royalty Term
has expired; provided, however, that such reductions shall not apply with
respect to any Net Sales that are subject to a royalty reduction pursuant to
Section 7.4.2.
          7.4.2 Step-Down Period. On a country-by-country basis during the
applicable Royalty Term, (a) the royalty rates set forth in Sections 7.2.1,
7.2.2 and 7.2.3, and (b) the applicable Royalty Rate Floor, shall be reduced by
[...***...] with respect to Net Sales in such country that occur after the first
date on which (i) the Spectrum Royalty Term has expired, and (ii) the last to
expire of any GPC Biotech Patent or Joint Patent that includes at least one
Valid Claim (that would, in the absence of the licenses granted hereunder, be
infringed by the sale of the Licensed Product or, in the case of a Valid Claim
of a Patent application, would be infringed if a Patent were to issue from such
Patent application) has expired in such country, and (iii) all Regulatory
Exclusivity Periods have expired in such country.
          7.4.3 Supply Price Adjustment. In the event that the Supply Price for
the Licensed Product, expressed as a percentage of Net Sales of Licensed Product
for which such Supply Price applies, exceeds [...***...], Licensee may deduct
the excess amount from royalties owed pursuant to Section 7.2 for those Net
Sales for which
 
*** Confidential Treatment Requested

51



--------------------------------------------------------------------------------



 



such Supply Price applies; provided that, in no event shall the royalty rate on
Net Sales payable to GPC Biotech fall below the applicable Royalty Rate Floor.
     7.5 Royalty Payments. Running royalties shall be payable on a quarterly
basis, within sixty (60) days after the end of each Calendar Quarter, based upon
the Net Sales during such Calendar Quarter. Royalties shall be calculated in
accordance with GAAP and with the terms of this Article 7. Only one royalty
payment shall be due on Net Sales even though the sale or use of the Licensed
Product may be covered by more than one Patent or Know-How in a country.
     7.6 Royalty Statements. Each royalty payment hereunder shall be accompanied
by a statement showing, at a minimum (a) Invoiced Sales and Net Sales, (b) the
number of units of Licensed Product sold on a country-by-country basis during
the applicable Calendar Quarter, (c) a detailed breakdown of any deductions from
the Invoiced Sales that were taken to calculate Net Sales, and (d) the amount of
royalties due on such Net Sales.
     7.7 Mode of Payment. All payments to GPC Biotech or Licensee under this
Agreement shall be made by deposit of (a) Euros, in the case of any royalty
payments, and (b) United States Dollars, in the case of all other payments, in
each case ((a) and (b)) in the requisite amount to such bank account as the
receiving Party may from time to time designate by notice to the paying Party.
With respect to sales outside the European Union, payments shall be calculated
based on currency exchange rates for the Calendar Quarter for which remittance
is made for royalties. For each month and each currency, such exchange rate
shall equal the arithmetic average of the daily exchange rates (obtained as
described below) during such Calendar Quarter; each daily exchange rate shall be
obtained from the Reuters Daily Rate Report or The Wall Street Journal, Eastern
Edition or, if not so available, as otherwise agreed by the Parties.
Notwithstanding the foregoing, for purposes of calculating the Net Sales
thresholds and ceilings set forth in Sections 7.2.1, 7.2.2 and 7.2.3, the
aggregate Net Sales with respect to each Calendar Quarter within a Calendar Year
shall be calculated based on the currency exchange rates for the Calendar
Quarter in which such Net Sales occurred, in a manner consistent with the
exchange rate procedures set forth in the immediately preceding sentence.
     7.8 Taxes.
          7.8.1 General. The royalties, milestones and other amounts payable by
Licensee to GPC Biotech pursuant to this Agreement (“Payments”) shall not be
reduced on account of any taxes unless required by Applicable Law. GPC Biotech
alone shall be responsible for paying any and all taxes (other than withholding
taxes required by Applicable Law to be paid by Licensee) levied on account of,
or measured in whole or in part by reference to, any Payments it receives.
Licensee shall deduct or withhold from the Payments any taxes that it is
required by Applicable Law to deduct or withhold. Notwithstanding the foregoing,
if GPC Biotech is entitled under any applicable tax treaty to a reduction of
rate of, or the elimination of, applicable withholding tax, it may deliver to
Licensee or the appropriate governmental authority (with the assistance of
Licensee to the extent that this is reasonably required and is expressly
requested in writing) the prescribed forms necessary to reduce the applicable
rate of withholding or to relieve Licensee of its obligation to withhold tax,
and Licensee shall apply the reduced rate

52



--------------------------------------------------------------------------------



 



of withholding, or dispense with withholding, as the case may be, provided that
Licensee has received evidence, in a form reasonably satisfactory to Licensee,
of GPC Biotech’s delivery of all applicable forms (and, if necessary, its
receipt of appropriate governmental authorization) at least fifteen (15) days
prior to the time that the Payments are due. If, in accordance with the
foregoing, Licensee withholds any amount, it shall pay to GPC Biotech the
balance when due, make timely payment to the proper taxing authority of the
withheld amount and send to GPC Biotech proof of such payment within sixty
(60) days following that payment. Licensee shall be responsible for any sales
tax that GPC Biotech may be required to collect with respect to the Payments.
          7.8.2 Value Added Tax. Notwithstanding anything contained in
Section 7.8.1, this Section 7.8.2 shall apply with respect to value added tax
(“VAT”). All Payments are exclusive of VAT. If any VAT is chargeable in respect
of any Payments, Licensee shall pay VAT at the applicable rate in respect of any
such Payments following the receipt of a VAT invoice in the appropriate form
issued by GPC Biotech in respect of those Payments, such VAT to be payable on
the later of the due date of the payment of the Payments to which such VAT
relates and sixty (60) days after the receipt by Licensee of the applicable
invoice relating to that VAT payment.
     7.9 Interest on Late Payment. If any payment due to either Party under this
Agreement is overdue (and is not subject to a good faith dispute), then such
paying Party shall pay interest thereon (before and after any judgment) at an
annual rate (but with interest accruing on a daily basis) of the lesser of four
percent (4%) above the prime rate as reported in The Wall Street Journal,
Eastern Edition, and the maximum rate permitted by Applicable Law, such interest
to run from the date upon which payment of such sum became due until payment
thereof in full together with such interest.
     7.10 Financial Records. Licensee shall, and shall cause its Affiliates,
Sublicensees and Distributors to, keep reasonably complete and accurate books
and records pertaining to the Commercialization, sale, delivery and use of the
Licensed Product, including books and records of the Invoiced Sales (including
any deductions therefrom) and Net Sales of Licensed Product, in sufficient
detail to calculate the royalties payable under this Agreement. Both Parties
shall, and shall cause their respective Affiliates and, with respect to
Licensee, its Sublicensees to, keep reasonably complete and accurate books and
records pertaining to Collaboration Costs. Such books and records shall be
retained by both Parties and their Affiliates and with respect to Licensee, its
Sublicensees and Distributors, until the later of (a) three (3) years after the
end of the period to which such books and records pertain and (b) the expiration
of the applicable tax statute of limitations (or any extensions thereof), or for
such longer period as may be required by Applicable Law.
     7.11 Audit. At the request of either Party, the other Party shall, and
shall cause its Affiliates and, with respect to Licensee, its Sublicensees and
Distributors, to, permit the requesting Party and its representatives, at
reasonable times and upon reasonable notice, to examine the books and records
maintained pursuant to Section 7.10. Such examinations may not (a) be conducted
for any Calendar Quarter more than three (3) years after the end of such
quarter, (b) be conducted more than once in any twelve (12) month period or
(c) be repeated for any Calendar Quarter. Except as provided below, the cost of
this examination

53



--------------------------------------------------------------------------------



 



shall be borne by the Party that requested the examination, unless the audit
reveals a variance of more than five percent (5%) from the reported amounts, in
which case the audited Party shall bear the cost of the audit. Unless disputed
pursuant to Section 7.12 below, if such audit concludes that additional payments
were owed or that excess payments were made during such period, the paying Party
shall pay the additional royalties or the receiving Party shall reimburse such
excess payments, with interest from the date originally due as provided in
Section 7.9, within sixty (60) days after the date on which a written report of
such audit is delivered to the Parties.
     7.12 Audit Dispute. In the event of a Dispute regarding such books and
records, including the amount of royalties owed to GPC Biotech under this
Article 7 or the calculation or allocation of Collaboration Costs pursuant to
Article 6, GPC Biotech and Licensee shall work in good faith to resolve the
disagreement. If the Parties are unable to reach a mutually acceptable
resolution of any such Dispute within thirty (30) days, the dispute shall be
submitted for arbitration to a certified public accounting firm selected by each
Party’s certified public accountants or to such other Person as the Parties
shall mutually agree (the “Arbitrator”). The decision of the Arbitrator shall be
final and the costs of such arbitration as well as the initial audit shall be
borne between the Parties in such manner as the Arbitrator shall determine. Not
later than ten (10) days after such decision, (a) with respect to such decisions
regarding royalties, Licensee shall pay to GPC Biotech any additional royalties
owed to GPC Biotech, in accordance with such decision and (b) with respect to
such decisions regarding Collaboration Costs and in accordance with such
decision, the paying Party shall pay the additional payments or the receiving
Party shall reimburse such excess payments, as applicable. For clarity,
notwithstanding anything contained in Section 15.7, any Dispute subject to
arbitration pursuant to this Section 7.12 shall not be subject to the terms and
conditions of Section 15.7.
     7.13 Confidentiality. The receiving Party shall treat all information
subject to review under this Article 7 in accordance with the confidentiality
provisions of Article 11 and the Parties shall cause any auditor or the
Arbitrator to enter into a reasonably acceptable confidentiality agreement with
the audited Party obligating such firm to retain all such financial information
in confidence pursuant to such confidentiality agreement.
ARTICLE 8
INTELLECTUAL PROPERTY
     8.1 Ownership of Intellectual Property.
          8.1.1 Ownership of Technology. Subject to Sections 8.1.2, 8.1.3,
8.1.4, 8.1.5 and 8.1.6 and the licenses and rights of reference granted under
Sections 5.1 and 5.6, as between the Parties, each Party shall own and retain
all right, title and interest in and to any and all: (a) Information that is
conceived, discovered, developed or otherwise made, as necessary to

54



--------------------------------------------------------------------------------



 



establish authorship, inventorship or ownership under applicable United States
law, by or on behalf of such Party under or in connection with this Agreement
(or its Affiliates or its licensees or Sublicensees), whether or not patented or
patentable, and any and all Patents and Intellectual Property Rights with
respect thereto, except to the extent that any such Information, or any Patents
or Intellectual Property Rights with respect thereto, is Joint Know-How or Joint
Patents, and (b) other Information or other inventions and Patents and
Intellectual Property Rights that are owned or otherwise Controlled (other than
pursuant to the license grants set forth in Sections 5.1 and 5.6) by such Party,
its Affiliates or its licensees or Sublicensees.
          8.1.2 Ownership of Product Trademarks, GPC Biotech Patents and GPC
Biotech Know-How. Subject to the licenses and rights of reference granted under
Sections 5.1 and 5.6, as between the Parties, GPC Biotech shall own and retain
all right, title and interest in and to all Product Trademarks, GPC Biotech
Patents and GPC Biotech Know-How.
          8.1.3 Ownership of Regulatory Documentation and the Drug Master File.
Subject to the licenses and rights of reference granted to GPC Biotech under
Section 5.6, as between the Parties, Licensee shall own all right, title and
interest in and to all Regulatory Approvals (other than the Drug Master Files)
with respect to the Licensed Product in the Licensee Territory and the
Regulatory Documentation (other than Clinical Data except as otherwise provided
in Section 8.1.4) with respect thereto. Subject to the right of reference
granted to Licensee under Section 5.1.3, GPC Biotech shall own and retain all
right, title and interest in and to all other Regulatory Approvals, all
Regulatory Documentation and all Drug Master Files with respect to the Licensed
Compound or the Licensed Product. Licensee shall promptly disclose to GPC
Biotech in writing, and shall cause its Affiliates, Sublicensees and
Distributors to so disclose, the development, making, conception or reduction to
practice of any such Regulatory Approvals, Regulatory Documentation and Clinical
Data (except for Clinical Data referred to in Section 8.1.4), and shall, and
does hereby, assign, and shall cause its Affiliates, Sublicensees and
Distributors to so assign, to GPC Biotech, without additional compensation, such
right, title and interest in and to any such Regulatory Approvals, Regulatory
Documentation and Clinical Data (except for Clinical Data referred to in
Section 8.1.4) as well as any Patents and other Intellectual Property Rights
with respect thereto, as is necessary to fully vest sole ownership in GPC
Biotech as provided for in foregoing sentence.
          8.1.4 Clinical Data. Subject to the right of reference granted to GPC
Biotech in Section 5.6, Licensee shall own and retain all right, title and
interest in and to all Clinical Data generated by or on behalf of Licensee in
connection with the Unilateral Activities of Licensee. Subject to the right of
reference granted to Licensee under Section 5.1.3, GPC Biotech shall own and
retain all right, title and interest in and to all other Clinical Data. For each
Unilateral Activity of Licensee for which GPC Biotech Opts-In pursuant to
Section 2.5.6, Licensee hereby assigns to GPC Biotech all of Licensee’s right,
title and interest in and to the Clinical Data generated by or on behalf of
Licensee in connection with the Unilateral Activity of Licensee for which GPC
Biotech elects to Opt-In pursuant to Section 2.5.6.
          8.1.5 Ownership of Joint Patents and Joint Know-How. Except as
expressly set forth in Section 8.1.3 and 8.1.4, as between the Parties, the
Parties shall each own an equal, undivided interest in any and all
(a) Information and Improvements that are conceived, discovered, developed or
otherwise made, as necessary to establish authorship, inventorship or

55



--------------------------------------------------------------------------------



 



ownership under applicable United States law, jointly by or on behalf of GPC
Biotech (or its Affiliates), on the one hand, and Licensee (or its Affiliates or
its Sublicensees), on the other hand, in connection with the work conducted
under or in connection with this Agreement, whether or not patented or
patentable (to the extent such Information or Improvements are not generally
known and not covered or claimed by published Joint Patents, the “Joint
Know-How”) and (b) Patents and Intellectual Property Rights with respect to such
Information and Improvements (the “Joint Patents”). Together, such Information,
Improvements, Patents and Intellectual Property Rights as described in clause
(a) and clause (b) of this Section 8.1.5 shall be referred to herein as the
“Joint Intellectual Property Rights.” Each Party shall promptly disclose to the
other Party in writing, and shall cause its Affiliates, licensees and
Sublicensees to so disclose, the development, making, conception or reduction to
practice of any Joint Know-How or Joint Patents. Each Party shall have the right
to Exploit the Joint Intellectual Property Rights outside the scope of this
Agreement in any manner that is not inconsistent with the rights and obligations
of the Parties under this Agreement in its sole discretion, in each case,
without the consent of the other Party, and provided, that neither Party shall
assign, pledge, encumber or otherwise transfer any of its rights in any Joint
Intellectual Property Rights without the other Party’s prior written consent,
such consent not to be unreasonably withheld or delayed.
          8.1.6 Ownership of Corporate Names. As between the Parties, each Party
shall retain all right, title and interest in and to its Corporate Names and
agrees that it shall not attack, dispute or contest the validity of or ownership
of such other Party’s Corporate Names or any registrations issued or issuing
with respect thereto. Each Party expressly acknowledges and agrees that no
ownership rights are vested or created by the limited rights of use granted
pursuant to Section 5.1.5 or 5.6 and that all use of the Corporate Names in
accordance therewith, including any goodwill generated in connection therewith,
inures to the benefit of the respective owner of the Corporate Names and the
owner of such Corporate Names may call for a confirmatory assignment thereof.
     8.2 Maintenance and Prosecution of Patents and Trademarks.
          8.2.1 GPC Biotech Patents and Product Trademarks. Subject to
Section 8.2.4 and the Spectrum Agreement, GPC Biotech, through patent attorneys
or agents of its choice, shall be responsible for obtaining, prosecuting and
maintaining throughout the Territory the GPC Biotech Patents and the Product
Trademarks. In this regard, GPC Biotech shall have the first right to (a) file,
prosecute and maintain Patent applications to seek Patent rights for the
Licensed Compound and the Licensed Product and any patentable GPC Biotech
Know-How in the Major Market Countries and such other countries as determined by
GPC Biotech (after taking into account in good faith Licensee’s comments with
respect thereto) or as mutually agreed by GPC Biotech and Licensee and
(b) control the registration, prosecution and maintenance of the Product
Trademarks in the Territory. Reasonable and verifiable expenses incurred by GPC
Biotech in the preparation, registration, filing, prosecution and maintenance
(as applicable) of the GPC Biotech Patents and Product Trademarks (i) in the GPC
Biotech Territory shall be borne by GPC Biotech and (ii) in the Licensee
Territory after October 1, 2005 shall be borne by Licensee, subject to the
provisions hereof; provided that with respect to any such expenses incurred in
connection with activities in support of the preparation, registration, filing,
prosecution or maintenance of the GPC Biotech Patents or Product Trademarks
filed or intended

56



--------------------------------------------------------------------------------



 



for filing in both the Licensee Territory and the GPC Biotech Territory,
Licensee shall bear thirty-five percent (35%) of such expenses and GPC Biotech
shall bear sixty-five (65%) percent of such expenses. With respect to the
Licensee Territory, GPC Biotech shall not abandon or cease the prosecution of
any such application for a Patent or Trademark or permit any Patent or Trademark
registration issuing therefrom to lapse without first notifying Licensee and
permitting Licensee to continue the prosecution of such applications or
registrations or pay any required fees in the name of GPC Biotech, at Licensee’s
expense and through patent attorneys of its choice. Licensee shall not become an
assignee of any Patent or application for Patent or Trademark as a result of its
continuing the prosecution or registration of an application for Patent or
Trademark or paying any fees according to this Section 8.2.1.
          8.2.2 Licensee Patents. Subject to Section 8.2.4, Licensee, through
patent attorneys or agents of its choice and at its sole cost and expense, shall
be responsible for obtaining, prosecuting and maintaining throughout the
Territory the Licensee Patents. In this regard, Licensee shall have the first
right to prepare, file, prosecute and maintain Patent applications to seek
Patent rights for the Licensed Compound and Licensed Product and any patentable
Licensee Know-How in the GPC Biotech Territory and Major Market Countries and
such other countries as determined by Licensee or as mutually agreed by GPC
Biotech and Licensee. With respect to any Licensee Patent, Licensee shall not
abandon or cease the prosecution of any such application for a Patent (or
preparation thereof) or permit any Patent issuing therefrom to lapse without
first notifying GPC Biotech and permitting GPC Biotech to continue the
preparation, filing, prosecution and maintenance of such applications or pay any
required fees in the name of Licensee, at GPC Biotech’s expense and through
patent attorneys or agents of its choice. GPC Biotech shall not become an
assignee of any application for Patent or Patent as a result of its continuing
the prosecution of an application for Patent or paying any fees according to
this Section 8.2.2.
          8.2.3 Joint Patents. Subject to Section 8.2.4 and the Spectrum
Agreement, GPC Biotech, through patent attorneys or agents of its choice, shall
have the first right, but not obligation, to prepare and file Patent
applications claiming the Joint Know-How and to obtain, prosecute and maintain
Joint Patents throughout the Territory. GPC Biotech shall not abandon or cease
the prosecution of any such application for a Patent or permit any Patent
issuing therefrom to lapse without first notifying Licensee and permitting
Licensee to continue the prosecution of such applications, or pay any required
fees in connection therewith, through patent attorneys or agents of its choice.
Reasonable and verifiable expenses incurred by the Party that prepares, files,
obtains, prosecutes and maintains the Joint Patents (a) in the GPC Biotech
Territory shall be borne by GPC Biotech and (b) in the Licensee Territory shall
be borne by Licensee; provided that Licensee shall bear thirty-five percent
(35%) and GPC Biotech shall bear sixty-five percent (65%) of any such expenses
incurred in connection with the preparation and filing of PCT patent
applications for the Joint Patents that are to be filed in both the Licensee
Territory and the GPC Biotech Territory. In the event that either Party provides
the other Party written notice that such notifying Party no longer wishes to
fund such prosecution or maintenance of one or more Joint Patents, such
notifying party shall assign and agrees to assign such Patent to the other
Party. Any such Joint Patents assigned by GPC Biotech shall become Licensee
Patents hereunder and any such Joint Patents assigned by Licensee shall become
GPC Biotech Patents hereunder.

57



--------------------------------------------------------------------------------



 



          8.2.4 Cooperation. Each Party shall assist and cooperate with the
other Party as such other Party may reasonably request from time to time in
connection with its activities set forth in Section 8.2.1, 8.2.2 and 8.2.3. Each
Party shall (a) keep the other Party currently informed of the status of and all
steps to be taken in the preparation and prosecution of all applications filed
by it according to this Section 8.2, (b) furnish the other Party with copies of
such applications for Patents, amendments thereto and other related material
correspondence to and from patent offices, and (c) to the extent reasonably
practicable, permit the other Party an opportunity to offer its comments thereon
and give such comments good faith consideration before making a submission to a
patent office which could materially affect the scope or validity of the Patent
coverage that may result. Such other Party shall offer its comments, if any,
promptly.
          8.2.5 Patent Term Extensions. The JEC shall be responsible for making
decisions regarding patent term extensions, including supplementary protection
certificates and any other extensions that are now or become available in the
future, wherever applicable, for GPC Biotech Patents, Licensee Patents and Joint
Patents in any country in the Licensee Territory, provided that (a) any Dispute
with respect thereto shall be resolved by GPC Biotech and (b) any applications
or filings with respect thereto shall be made by GPC Biotech. Each Party shall
reasonably cooperate, as requested by the other Party, to promptly and timely
implement or effect such decisions. Notwithstanding the foregoing, the Parties
shall coordinate their activities with respect to any patent term extension with
respect to all Patents in order to secure the optimal protection for the
Licensed Product available under Applicable Law.
     8.3 Enforcement of Patents and Trademarks.
          8.3.1 Rights and Procedures. In the event that either Party reasonably
believes that a Third Party may be infringing any of the GPC Biotech Patents,
the Licensee Patents, the Joint Patents or the Product Trademarks, such Party
shall promptly notify the other Party in writing, identifying the alleged
infringer and the alleged infringement complained of and furnishing the
information upon which such determination is based. With respect to the GPC
Biotech Patents, the Joint Patents and the Product Trademarks, GPC Biotech
shall, subject to the Spectrum Agreement, have the first right, but not the
obligation, through counsel of its choosing, to take any measures it deems
appropriate to stop such infringing activities by such Third Party in any part
of the Territory or, to the extent not in conflict with the terms of this
Agreement, to grant the infringing Third Party adequate rights and licenses
necessary for continuing such activities. With respect to the Licensee Patents,
Licensee shall have the first right, but not the obligation, through counsel of
its choosing, to take any measures it deems appropriate to stop such infringing
activities by such Third Party in any part of the Territory or, to the extent
not in conflict with the terms of this Agreement, to grant the infringing Third
Party adequate rights and licenses necessary for continuing such activities.
Upon reasonable request by the enforcing Party, the other Party shall give the
enforcing Party all reasonable information and assistance, including allowing
the enforcing Party access to the other Party’s files and documents and to the
other Party’s personnel who may have possession of relevant information and, if
necessary for the enforcing Party to prosecute any legal action, joining in the
legal action as a party at its own expense. In the event the enforcing Party
fails within ninety (90) days following notice of such infringement, as provided
in the first sentence of this Section 8.3.1, or earlier notifies the other

58



--------------------------------------------------------------------------------



 



Party in writing of its intent not to take commercially appropriate steps to
stop any infringement of any (a) GPC Biotech Patent, Joint Patent or Product
Trademark in the Licensee Territory, in the case of GPC Biotech, or (b) Licensee
Patent in the Territory, in the case of Licensee, that is likely or could
reasonably be expected to have a material adverse effect on the sale of the
Licensed Product in the Territory and the enforcing Party has not granted the
infringing Third Party rights and licenses to continue its otherwise infringing
activities, then, unless the enforcing Party provides the other Party with a
commercially reasonable basis in writing for not taking such steps, the other
Party shall have the right, but not the obligation, to do so at the other
Party’s sole cost and expense; provided, however, that if the enforcing Party
has commenced negotiations with an alleged infringer for discontinuance of such
infringement within such ninety (90) day period, the enforcing Party shall have
an additional ninety (90) days to conclude its negotiations before the other
Party may bring suit for such infringement. Upon reasonable request by the other
Party, the enforcing Party shall give the other Party all reasonable information
and assistance in connection with such suit for infringement.
          8.3.2 Generic Competition. Notwithstanding the foregoing, if either
Party (a) reasonably believes that a Third Party may be filing or preparing or
seeking to file a generic or abridged Drug Approval Application that refers to
or relies on Regulatory Documentation submitted by either Party to any
Regulatory Authority whether or not such a filing may be in violation of any
Regulatory Exclusivity Period or infringe the GPC Biotech Patents, the Licensee
Patents or the Joint Patents or (b) receives any notice of certification
regarding the GPC Biotech Patents, Joint Patents or Licensee Patents pursuant to
the U.S. “Drug Price Competition and Patent Term Restoration Act” of 1984 (21
United States Code §355(b)(2)(A)(iv) or (j)(2)(A)(vii)(IV)) (“ANDA Act”)
claiming that any such Patents are invalid or unenforceable or claiming that the
any such Patents will not be infringed by the Manufacture, use, marketing or
sale of a product for which an application under the ANDA Act is filed or
(c) receives any equivalent or similar certification or notice in any other
jurisdiction, it shall notify the other Party in writing, identifying the
alleged applicant or potential applicant and furnishing the information upon
which such determination is based, and provide the other Party a copy of any
such notice of certification within ten (10) days of receipt and the Parties’
rights and obligations with respect to any legal action as a result of such
certification shall be as set forth in Section 8.3.1; provided, however, that if
the enforcing Party elects not to bring suit against the Third Party providing
notice of such certification within thirty (30) days of receipt of such notice
with respect to any (y) GPC Biotech Patent or Joint Patent in the Licensee
Territory or (z) Licensee Patent in the Territory, then the other Party shall
have the right, but shall not the obligation, to bring suit against such Third
Party and to join the enforcing Party as a Party plaintiff if necessary to bring
such a suit, in which event the other Party shall hold the enforcing Party
harmless from and against any and all costs and expenses of such litigation,
including reasonable attorney’s fees and expenses.
          8.3.3 Costs and Expenses. Each Party shall bear its own costs and
expenses relating to any enforcement action pursuant to Section 8.3.1 or 8.3.2.
Any damages or other amounts collected shall be used to reimburse the Parties
for their costs and expenses in making such recovery (which amounts shall be
allocated pro rata if insufficient to cover the totality of such expenses), with
any remainder being retained by the Party that pursued such enforcement action;
provided, however, with respect to any amount received by the enforcing Party
that

59



--------------------------------------------------------------------------------



 



relates to infringement of a Patent in the Licensee Territory, such remainder
shall be shared equally by the Parties.
     8.4 Potential Third Party Rights
          8.4.1 Third Party Licenses. If the Exploitation of the Licensed
Product in accordance with the terms and conditions of this Agreement, by
Licensee, its Affiliates or any of its Sublicensees or Distributors infringes or
misappropriates any Patent or any Intellectual Property Right of a Third Party
in any country, such that Licensee or any of its Affiliates, Sublicensees or
Distributors cannot, in the reasonable opinion of Licensee as advised by
competent patent counsel, Develop or Commercialize the Licensed Product in such
country without infringing the Patent or Intellectual Property Right of such
Third Party, then, subject to the Spectrum Agreement, (x) if such Patent or
other Intellectual Property Right is pending, issued or registered only in the
Licensee Territory, Licensee shall have the first right to take the lead on
negotiating the terms of each such license with such Third Party and
(y) otherwise GPC Biotech shall have the first right to take the lead on
negotiating the terms of each such license, and in each case ((x) and (y)), if
such Party does not take such lead, then the other Party may do so; provided
that Licensee may seek or obtain any such license solely with respect to one or
more countries in the Licensee Territory; and provided, further, in either case:
the terms of any such license shall permit the Party obtaining such license to
grant to the other Party a sublicense thereunder; the Parties shall cooperate in
negotiating the terms of such license with such Third Party; and the Party
obtaining such license shall consult with the other Party prior to making any
proposal regarding, or otherwise agreeing to, the terms of any such license. The
determination of whether to seek and the terms of any such license shall be
approved by the JEC. If one or both Parties enter into such a Third Party
license agreement for the Licensee Territory, then:
               (a) Each Party shall be solely responsible for all license fees,
milestones, royalties or other such payments due to such any Third Party (“Third
Party Payments”) (irrespective of the Party that has entered into an agreement
with, or first made a payment to, such Third Party) consisting of payments with
respect to the Commercialization of such Licensed Product in each Party’s
portion of the Territory. Any Third Party Payments (irrespective of the Party
that has entered into an agreement with, or first made a payment to, such Third
Party) consisting of license fees, milestones or other payments with respect to
Development shall be shared by the Parties such that Licensee shall bear
thirty-five percent (35%) of such Third Party Payments and GPC Biotech shall
bear sixty-five (65%) percent of such Third Party Payments; provided that GPC
Biotech shall be solely responsible for all license fees, milestones and
royalties due to Spectrum pursuant to the Spectrum Agreement (the “Spectrum
Payments”) and any Third Party Payments under any agreements entered into
pursuant to clause (y) of Section 8.4.1 to the extent such agreement relates
solely to the GPC Biotech Territory; and, provided, further, that Licensee shall
be solely responsible for Third Party Payments under any agreement entered into
pursuant to clause (x) of Section 8.4.1. In the event that either Party has
entered into such Third Party license agreement pursuant to this Section and has
the obligation pursuant to such agreement to pay to such Third Party such Third
Party Payments, such amounts shall be paid by the other Party to such
contracting Party as early as may be necessary to ensure that such contracting
Party has received from the other Party the required payment at least five
(5) Business Days prior to the date on which such contracting

60



--------------------------------------------------------------------------------



 



Party owes the corresponding payment to the Third Party. For clarity, no amount
paid by Licensee to a Third Party as a Third Party Payment for the Licensee
Territory in accordance with this Section shall be included in the Collaboration
Costs; and
               (b) Licensee shall have the right to deduct up to [...***...] of
any Third Party Payments paid by Licensee with respect to the Licensee Territory
from royalty payments set forth in Section 7.2 hereunder, provided that the
royalty rate payable to GPC Biotech under Section 7.2 shall not be reduced by
more than [...***...] in any Calendar Quarter. In the event that any reduction
permitted under this Section is so limited, Licensee may carry the unused
portion of such Third Party Payments, comprised solely of upfront license fee
payments, forward to subsequent Calendar Quarters, subject to the application of
the limitations set forth in this Section.
          8.4.2 Invalidity or Unenforceability Defenses or Actions.
               (a) In the event that a Third Party or Sublicensee asserts, as a
defense or as a counterclaim in any infringement action under Section 8.3.1,
that any Product Trademark, GPC Biotech Patent, Licensee Patent or Joint Patent
is invalid or unenforceable, then the Party pursuing such infringement action
shall promptly give written notice to the other Party. With respect to the
Product Trademarks, GPC Biotech Patents and the Joint Patents, subject to the
Spectrum Agreement, GPC Biotech shall have the first right, but not the
obligation, through counsel of its choosing, to respond to such defense or
defend against such counterclaim (as applicable) and, if Licensee is pursuing
the applicable infringement action under Section 8.3.1, Licensee shall allow GPC
Biotech to control such response or defense (as applicable). With respect to the
Licensee Patents Licensee shall have the first right, but not the obligation,
through counsel of its choosing, to respond to such defense or defend against
such counterclaim (as applicable) and, if GPC Biotech is pursuing the applicable
infringement action under Section 8.3.1, GPC Biotech shall allow Licensee to
control such response or defense (as applicable). Any costs and expenses with
respect to such response or defense against such counterclaim shall be borne by
the Party controlling such response or defense. If either Party determines not
to respond to such defense or defend against such counterclaim (as applicable),
the other Party shall, at its sole cost and expense, have the right to respond
to such defense or defend against such counterclaim (as applicable); provided,
however, that such other Party shall obtain the written consent of GPC Biotech,
with respect to the GPC Biotech Patents and the Joint Patents, or Licensee, with
respect to the Licensee Patents, prior to ceasing to defend, settling or
otherwise compromising such defense or counterclaim, such consent not to be
unreasonably withheld or delayed.
               (b) Similarly, if a Third Party or Sublicensee asserts, in a
declaratory judgment action or similar action or claim filed by such Third
Party, that any Product Trademark, GPC Biotech Patent, Licensee Patent or Joint
Patent is invalid or unenforceable, then the Party first becoming aware of such
action or claim shall promptly give written notice to the other Party. With
respect to the Product Trademarks, GPC Biotech Patents and Joint Patents,
subject to the Spectrum Agreement, GPC Biotech shall have the first right, but
not the obligation, through counsel of its choosing, to defend against such
action or claim. With respect to the Licensee Patents Licensee shall have the
first right, but not the obligation, through counsel of its choosing, to defend
against such action or claim. Any costs and expenses with respect to such
 
*** Confidential Treatment Requested

61



--------------------------------------------------------------------------------



 



defense shall be borne by the Party defending against such action or claim. If
either Party determines not to assume such defense with respect to (y) the
Product Trademarks, GPC Biotech Patents and Joint Patents in the Licensee
Territory or (z) the Licensee Patents in the Territory, then other Party shall,
at its sole cost and expense, have the right to defend against such action or
claim; provided, however, that the other Party shall obtain the written consent
of GPC Biotech, with respect to the GPC Biotech Patents and the Joint Patents,
or Licensee, with respect to the Licensee Patents, prior to ceasing to defend,
settling or otherwise compromising any such action or claim, such consent not to
be unreasonably withheld or delayed.
               (c) Each Party shall provide to the other Party all reasonable
assistance requested by the other Party in connection with any action, claim or
suit under this Section 8.4.2, including allowing such other Party access to the
assisting Party’s files and documents and to the assisting Party’s personnel who
may have possession of relevant information. In particular, the assisting Party
shall promptly make available to the other Party, free of charge, all
information in its possession or control that it is aware will be reasonably
necessary to assist the other Party in responding to any such action, claim or
suit.
          8.4.3 Third Party Litigation. In the event of any actual or threatened
suit against Licensee or its Affiliates, Sublicensees, Distributors or customers
alleging that the Development or Commercialization of the Licensed Product in
the Licensee Territory infringes the Patents or Intellectual Property Rights of
any Third Party, Licensee shall, subject to the Spectrum Agreement, assume
direction and control of the defense of claims arising therefrom (including the
right to settle such claims at its sole discretion); provided, however, that
Licensee shall obtain the written consent of GPC Biotech prior to ceasing to
defend, settling or otherwise compromising such claims where such settlement or
compromise would have an adverse affect on the validity or enforceability of any
Patents and Intellectual Property Rights of GPC Biotech (including the Joint
Intellectual Property Rights) or where such consent would otherwise be required
pursuant to Section 13.5.2, such consent not to be unreasonably withheld or
delayed. Each Party shall provide the other Party with copies of any notices it
receives from Third Parties relating to any patent nullity actions, declaratory
judgment actions and any alleged infringement or misappropriation of the
Intellectual Property Rights of a Third Party by the Development, Manufacture or
Commercialization of the Licensed Product in any country of the Territory. Such
notices shall be provided promptly, but in no event more than ten (10) days
following receipt thereof or, with respect to notices received prior to the
Effective Date, on or prior to the Effective Date.
          8.4.4 Retained Rights. Nothing in this Section 8.4 shall prevent
Licensee, at its own expense, from obtaining any license or other rights from
Third Parties it deems appropriate in order to permit the full and unhindered
exercise of its rights under this Agreement.
          8.4.5 Cooperation. In the event that a Third Party [...***...]
institutes a Patent, trade secret or other infringement suit against GPC
Biotech, Licensee or their respective Affiliates or, in the case of Licensee,
Sublicensees or Distributors, during the term of this Agreement with respect to
the Licensed Products, each Party shall, at its own cost and expense, use all
reasonable efforts to assist and cooperate with the other Party in connection
with the defense of such suit.
 
*** Confidential Treatment Requested

62



--------------------------------------------------------------------------------



 



ARTICLE 9
ADVERSE EVENT REPORTING
     9.1 Complaints. Each Party shall maintain a record of any and all
Complaints it receives with respect to the Licensed Product. Each Party shall
notify the other Party in reasonable detail of any Complaint received by it
within five (5) days after the event, and in any event in sufficient time to
allow such Party to comply with all Applicable Law in any country or with
respect to any activity for which it is the Regulatory Lead or the Development
Lead, as applicable. For purposes of this Section 9.1, a “Complaint” means any
oral or written communication of dissatisfaction regarding the identity,
quality, durability, reliability or performance of the Licensed Product.
Examples include appearance, low fills, foreign materials, foreign product,
defective packaging or defective labeling.
     9.2 Adverse Event Reporting. Each Party shall provide the other Party with
all information necessary or desirable for such other Party to comply with its
pharmacovigilance responsibilities in the Territory, including any Adverse Event
Experiences from pre-clinical or clinical laboratory, animal toxicology and
pharmacology studies, clinical trials and commercial experiences with the
Licensed Product. “Adverse Event Experience” shall mean (a) any finding from
tests in laboratory animals or in vitro that suggests a significant risk for
human subjects including reports of mutagenicity, teratogenicity or
carcinogenicity and (b) any undesirable, untoward or noxious event or experience
associated with the clinical, commercial or other use or occurring following
administration, of the Licensed Product in humans, occurring at any dose,
whether expected or unexpected and whether or not considered related to or
caused by the Licensed Product, including such an event or experience as occurs
in the course of the use of the Licensed Product in professional practice, in a
clinical trial, from overdose, whether accidental or intentional, from abuse,
from withdrawal or from a failure of expected pharmacological or biological
therapeutic action of the Licensed Product, and including those events or
experiences that are required to be reported to the FDA under 21 C.F.R. sections
312.32 or 314.80 or to foreign Regulatory Authorities under corresponding
Applicable Law outside the United States.
     9.3 Pharmacovigilance. Subject to the terms of this Agreement, within three
(3) months of the Effective Date, GPC Biotech and Licensee shall discuss and
develop mutually acceptable guidelines and procedures for the investigation,
exchange, receipt, recordation, communication (as between the Parties) and
exchange of Adverse Event Experience information and all other information
regarding matters covered in this Article 9. Until such guidelines and
procedures are set forth in an agreement between the Parties (the
“Pharmacovigilance Agreement”), the terms of Sections 9.1 and 9.2 shall apply.
Following the execution of the Pharmacovigilance Agreement, such Sections shall
continue to apply unless expressly amended by the Parties, provided that in the
event of any conflict between the terms of Sections 9.1 and 9.2 and the terms of
the Pharmacovigilance Agreement, the terms of the Pharmacovigilance Agreement
shall control. It is anticipated that such Pharmacovigilance Agreement shall
include provisions for the exchange between the Parties of Adverse Event
Experience reports, the creation and maintenance by GPC Biotech of

63



--------------------------------------------------------------------------------



 



an electronic database comprised of all adverse events reported on a worldwide
basis with respect to the Licensed Product and the establishment of appropriate
mechanisms by which Licensee can, in a timely manner, access such database on a
read only basis to comply with Applicable Law and to perform its
responsibilities and exercise its rights under this Agreement. Each Party shall
be responsible for its own costs incurred in connection with receiving,
recording, reviewing, communicating, reporting and responding to adverse events.
ARTICLE 10
LICENSED PRODUCT RECALL
     10.1 Notification and Recall. In the event that any Regulatory Authority
issues or requests a recall or takes similar action in connection with the
Licensed Product or in the event either Party determines that an event, incident
or circumstance has occurred that may result in the need for a recall or market
withdrawal, the Party notified of or desiring such recall or similar action
shall, within twenty-four (24) hours, advise the other Party thereof by
telephone (and confirm by email or facsimile), email or facsimile. Following
notification of a recall in the Licensee Territory, the JEC shall meet to
discuss such notification or recall and Licensee shall decide whether to conduct
a recall (except in the case of a government-mandated recall) and the manner in
which any such recall shall be conducted. Following notification or a recall in
the GPC Biotech Territory, the JEC shall meet to discuss such notification or
recall and GPC Biotech shall decide whether to conduct a recall (except in the
case of a government-mandated recall) and the manner in which any such recall
shall be conducted.
     10.2 Recall Expenses. Licensee shall bear the expenses of any recall of the
Licensed Product in the Licensee Territory; provided, however, that GPC Biotech
shall bear the expense of a recall to the extent that such recall resulted from
GPC Biotech’s breach of its obligations hereunder or under the Supply Agreement
or its gross negligence or willful misconduct. GPC Biotech shall bear the
expenses of any recall of the Licensed Product in the GPC Biotech Territory.
ARTICLE 11
CONFIDENTIALITY AND NON-DISCLOSURE
     11.1 Confidentiality Obligations. At all times during the term of this
Agreement and for a period of ten (10) years following termination or expiration
hereof, each Party shall, and shall cause its officers, directors, employees and
agents to, keep completely confidential and not publish or otherwise disclose
and not use, directly or indirectly, for any purpose, any Confidential
Information furnished or otherwise made known to it, directly or indirectly, by
the other Party, except to the extent such disclosure or use is expressly
permitted by the terms of this Agreement or is reasonably

64



--------------------------------------------------------------------------------



 



necessary for the performance of this Agreement. “Confidential Information”
means any information provided by one Party to another relating to the terms of
this Agreement, the Licensed Compound or the Licensed Product (including the
Regulatory Documentation, Regulatory Approvals and Drug Master Files any
information or data contained therein), any Development or Commercialization of
the Licensed Compound or the Licensed Product or the scientific, regulatory or
business affairs or other activities of either Party. All Clinical Data shall be
the Confidential Information of the Party that owns such data, regardless of
which Party furnished such data. Such Confidential Information may be used by
the receiving Party only for the purposes of carrying out obligations or
exercising its rights set forth in this Agreement. Notwithstanding the
foregoing, Confidential Information shall not include any information that:
          11.1.1 is or hereafter becomes part of the public domain by public
use, publication, general knowledge or the like through no wrongful act, fault
or negligence on the part of receiving Party;
          11.1.2 can be demonstrated by documentation or other competent proof
to have been in the receiving Party’s possession prior to disclosure by the
disclosing Party without any obligation of confidentiality with respect to said
information;
          11.1.3 is subsequently received by the receiving Party from a Third
Party who is not bound by any obligation of confidentiality with respect to said
information;
          11.1.4 has been published by a Third Party or otherwise enters the
public domain through no fault of the receiving Party in breach of this
Agreement; or
          11.1.5 can be demonstrated by documentation or other competent
evidence to have been independently developed by or for the receiving Party
without reference to the disclosing Party’s Confidential Information.
Specific aspects or details of Confidential Information shall not be deemed to
be within the public domain or in the possession of the receiving Party merely
because the Confidential Information is embraced by more general information in
the public domain or in the possession of the receiving Party. Further, any
combination of Confidential Information shall not be considered in the public
domain or in the possession of the receiving Party merely because individual
elements of such Confidential Information are in the public domain or in the
possession of the receiving Party unless the combination and its principles are
in the public domain or in the possession of the receiving Party.
     11.2 Permitted Disclosures. Each Party may disclose Confidential
Information to the extent that such disclosure is:
          11.2.1 Made in response to a valid order of a court of competent
jurisdiction or other supra-national, federal, national, regional, state,
provincial and local governmental or regulatory body of competent jurisdiction
or, if in the reasonable opinion of the receiving Party’s legal counsel, such
disclosure is otherwise required by law; provided, however, that the receiving
Party shall first have given notice to the disclosing Party and given the
disclosing Party a reasonable opportunity to quash such order and to obtain a
protective order requiring that the

65



--------------------------------------------------------------------------------



 



Confidential Information and documents that are the subject of such order be
held in confidence by such court or agency or, if disclosed, be used only for
the purposes for which the order was issued; and provided further that if a
disclosure order is not quashed or a protective order is not obtained, the
Confidential Information disclosed in response to such court or governmental
order shall be limited to that information which is legally required to be
disclosed in response to such court or governmental order;
          11.2.2 Made by the receiving Party to the Regulatory Authorities as
required in connection with any filing, application or request for Regulatory
Approval; provided, however, that reasonable measures, to the extent available,
shall be taken to assure confidential treatment of such information; or
          11.2.3 Made by either Party or its Affiliates or sublicensees to Third
Parties as may be necessary or useful in connection with the Manufacture or
Exploitation of the Licensed Compound, the Licensed Product, (to the extent
permitted or contemplated hereunder) Improvements thereto or otherwise in
connection with the performance of its obligations or exercise of its rights
(including, with respect to GPC Biotech, its rights under Sections 5.2 and 5.6
or disclosures to Spectrum or GPC Biotech Counter-Parties) as contemplated by
this Agreement, including subcontracting and sublicensing transactions in
connection therewith; provided, however, that such persons shall be subject to
obligations of confidentiality and non-use with respect to such Confidential
Information comparable to the obligations of confidentiality and non-use of the
receiving Party pursuant to this Article 11.
     11.3 Use of Name. Except as expressly set forth in Sections 5.1.5 and
5.6.2, neither Party shall mention or otherwise use the name, insignia, symbol,
Trademark, trade name or logotype of the other Party (or any abbreviation or
adaptation thereof) in any publication, press release, promotional material or
other form of publicity without the prior written approval of such other Party
in each instance. The restrictions imposed by this Section shall not prohibit
either Party from making any disclosure identifying the other Party that is
required by Applicable Law.
     11.4 Press Releases. Press releases or other similar public communication
by either Party relating to this Agreement shall be approved in advance by the
other Party, which approval shall not be unreasonably withheld or delayed,
except for those communications required by Applicable Law, disclosures of
information for which consent has previously been obtained, information that has
been previously disclosed publicly or as otherwise set forth in this Agreement;
provided that the other Party is given a reasonable opportunity to review and
comment on any such press release or public communication in advance thereof.
     11.5 Patient Information. The Parties agree to abide (and to cause their
respective Affiliates, Sublicensees and Distributors to abide) and to take (and
to cause their respective Affiliates, Sublicensees and Distributors to take) all
reasonable and appropriate actions to ensure that all Third Parties conducting
or assisting with any clinical development activities hereunder in accordance
with, and subject to the terms of, this Agreement, shall abide, to the extent
applicable, by all Applicable Law concerning the confidentiality or protection
of patient identifiable information and/or patient’s protected health

66



--------------------------------------------------------------------------------



 



information, including the regulations at 45 C.F.R. Parts 160 and 164 and where
relevant, the applicable national laws implementing the European Union Directive
95/46/EC on the protection of individuals with regard to the processing of
personal data and on the free movement of such data of 24 October 1995 and any
other Applicable Law, in the course of their performance under this Agreement.
     11.6 Publications. The JEC (or its appropriate designees) shall determine
the strategy for, and coordinate, the publication and presentation of results of
studies of the Licensed Product or other data generated under this Agreement.
Each Party recognizes that the publication of papers regarding results of and
other information regarding activities under this Agreement, including oral
presentations and abstracts, may be beneficial to both Parties, provided such
publications are subject to reasonable controls to protect Confidential
Information. In particular, it is the intent of the Parties to maintain the
confidentiality of any Confidential Information included in any Patent
application until such Patent application has been filed. Accordingly, each
Party shall have the right to review and approve any paper proposed for
publication by the other Party, including any oral presentation or abstract,
which pertains to results of Clinical Studies, Post Approval Studies or other
studies with respect to the Licensed Product or includes other data generated
under this Agreement or which includes Confidential Information of the other
Party. Before any such paper is submitted for publication or an oral
presentation is made, the publishing or presenting Party shall deliver a
complete copy of the paper or materials for oral presentation to the other Party
at least thirty (30) days prior to submitting the paper to a publisher or making
the presentation. The other Party shall review any such paper and give its
comments to the publishing Party within fifteen (15) days of the delivery of
such paper to the other Party. With respect to oral presentation materials and
abstracts, the other Party shall make reasonable efforts to expedite review of
such materials and abstracts, and shall return such items as soon as practicable
to the publishing or presenting Party with appropriate comments, if any, but in
no event later than fifteen (15) days from the date of delivery to the other
Party. Failure to respond within such fifteen (15) days shall be deemed approval
to publish or present. If approval is not given or deemed given, either Party
may refer the matter to the JEC for resolution together with the reasons for
withholding approval. Notwithstanding the foregoing, the publishing or
presenting Party shall comply with the other Party’s request to delete
references to such other Party’s Confidential Information in any such paper and
shall withhold publication of any such paper or any presentation of same for an
additional sixty (60) days in order to permit the Parties to obtain patent
protection if either Party deems it necessary. Any publication shall include
recognition of the contributions of the other Party according to standard
practice for assigning scientific credit, either through authorship or
acknowledgement, as may be appropriate. Each Party shall use commercially
reasonable efforts to cause investigators and institutions participating in
Clinical Studies and Post Approval Studies for the Licensed Product with which
it contracts to agree to terms substantially similar to those set forth in this
Section, which efforts shall satisfy such Party’s obligations under this Section
with respect to such investigators and institutions.
     11.7 Return of Confidential Information. Upon the effective date of the
termination of this Agreement for any reason, either Party may request in
writing, and the other Party shall either, with respect to Confidential
Information to which such other Party does not retain rights hereunder:
(i) promptly destroy all copies of such Confidential Information in the
possession of the other Party and

67



--------------------------------------------------------------------------------



 



confirm such destruction in writing to the requesting Party; or (ii) promptly
deliver to the requesting Party, at the other Party’s expense, all copies of
such Confidential Information in the possession of the other Party; provided,
however, the other Party shall be permitted to retain one (1) copy of such
Confidential Information for the sole purpose of performing any continuing
obligations hereunder or for archival purposes. Notwithstanding the foregoing,
such other Party also shall be permitted to retain such additional copies of or
any computer records or files containing such Confidential Information that have
been created solely by such Party’s automatic archiving and back-up procedures,
to the extent created and retained in a manner consistent with such other
Party’s standard archiving and back-up procedures, but not for any other use or
purpose. All Confidential Information shall continue to be subject to the terms
of this Agreement for the period set forth in Section 11.1.
ARTICLE 12
REPRESENTATIONS AND WARRANTIES
     12.1 Representations, Warranties and Covenants. Each Party hereby
represents, warrants and covenants to the other Party that, as of the Effective
Date:
          12.1.1 Corporate Authority. Such Party (a) has the power and authority
and the legal right to enter into this Agreement and perform its obligations
hereunder and (b) has taken all necessary action on its part required to
authorize the execution and delivery of this Agreement and the performance of
its obligations hereunder. This Agreement has been duly executed and delivered
on behalf of such Party and constitutes a legal, valid and binding obligation of
such Party and is enforceable against it in accordance with its terms subject to
the effects of bankruptcy, insolvency or other laws of general application
affecting the enforcement of creditor rights and judicial principles affecting
the availability of specific performance and general principles of equity,
whether enforceability is considered a proceeding at law or equity.
          12.1.2 Litigation. Such Party is not aware of any pending or
threatened litigation (and has not received any communication) that alleges that
such Party’s activities related to this Agreement have violated or that by
conducting the activities as contemplated herein such Party would violate, any
of the Patent or Intellectual Property Rights of any other Person.
          12.1.3 Consents and Approvals. All necessary consents, approvals and
authorizations of all regulatory and governmental authorities and other Persons
required to be obtained by such Party in connection with the execution and
delivery of this Agreement and the performance of its obligations hereunder have
been obtained.
          12.1.4 Conflicts. The execution and delivery of this Agreement and the
performance of such Party’s obligations hereunder (a) do not conflict with or
violate any requirement of applicable law or regulation or any provision of the
articles of association or limited partnership agreement or any similar
instrument of such Party, as applicable, in any

68



--------------------------------------------------------------------------------



 



material way, and (b) do not conflict with, violate or breach or constitute a
default or require any consent under, any contractual obligation or court or
administrative order by which such Party is bound.
     12.2 Additional Representations, Warranties and Covenants of Licensee.
Licensee represents, warrants and covenants to GPC Biotech that, as of the
Effective Date:
          12.2.1 Licensee (a) is a corporation duly organized and in good
standing under the laws of Switzerland and (b) has full power and authority and
the legal right to own and operate its property and assets and to carry on its
business as it is now being conducted and as it is contemplated to be conducted
by this Agreement.
          12.2.2 Neither Licensee nor any of its Affiliates has been debarred or
is subject to debarment and neither Licensee nor any of its Affiliates will use
in any capacity, in connection with the services to be performed under this
Agreement, any Person who has been debarred pursuant to Section 306 of the FFDCA
or who is the subject of a conviction described in such section. Licensee shall
inform GPC Biotech in writing immediately if it or any Person who is performing
services hereunder is debarred or is the subject of a conviction described in
Section 306 or if any action, suit, claim, investigation or legal or
administrative proceeding is pending or, to the best of Licensee’s Knowledge, is
threatened, relating to the debarment or conviction of Licensee or any Person
performing services hereunder.
     12.3 Additional Representations, Warranties and Covenants of GPC Biotech.
GPC Biotech represents, warrants and covenants to Licensee that, as of the
Effective Date:
          12.3.1 GPC Biotech is a corporation duly organized under the laws of
Germany and has full power and authority and the legal right to own and operate
its property and assets and to carry on its business as it is now being
conducted and as is contemplated to be conducted by this Agreement.
          12.3.2 Neither GPC Biotech nor any of its Affiliates has been debarred
or is subject to debarment and neither GPC Biotech nor any of its Affiliates
will use in any capacity, in connection with the services to be performed under
this Agreement, any Person who has been debarred pursuant to Section 306 of the
FFDCA or who is the subject of a conviction described in such section. GPC
Biotech shall inform Licensee in writing immediately if it or any Person who is
performing services hereunder is debarred or is the subject of a conviction
described in Section 306 or if any action, suit, claim, investigation or legal
or administrative proceeding is pending or, to the best of GPC Biotech’s
Knowledge, is threatened, relating to the debarment or conviction of Licensee or
any Person performing services hereunder.
          12.3.3 GPC Biotech Controls the Patents listed on Exhibit A and the
GPC Biotech Know-How, and is entitled to grant the licenses specified herein.
Except for any obligation of GPC Biotech or any of its Affiliates under the
German act on employees’ inventions (Gesetz über Arbeitnehmererfindungen) or
corresponding laws in other jurisdictions, the requirements of which, to GPC
Biotech’s Knowledge, have been satisfied, GPC Biotech has

69



--------------------------------------------------------------------------------



 



not caused any GPC Biotech Patent to be subject to any liens or encumbrances and
GPC Biotech has not granted to any Third Party any rights or licenses under any
of the GPC Biotech Know-How or GPC Biotech Patents that would conflict with the
licenses granted to Licensee hereunder. To GPC Biotech’s Knowledge, neither the
Development nor Commercialization of the Licensed Product in the Field as
currently conducted by GPC Biotech or as contemplated by this Agreement does or
would infringe or result in the misappropriation of any Patent or other
Intellectual Property Rights of any Third Party.
          12.3.4 To GPC Biotech’s Knowledge, the GPC Biotech Patents have been
procured or are being procured from the respective Patent Offices in accordance
with Applicable Law.
          12.3.5 GPC Biotech has no Knowledge of any actual infringement or
threatened infringement of the GPC Biotech Patents or GPC Biotech Know-How by
any Person.
          12.3.6 GPC Biotech has no Knowledge of any claim or litigation that
has been brought or threatened in writing by any Person alleging that (a) the
GPC Biotech Patents or the GPC Biotech Know-How are invalid or unenforceable or
(b) the Development and Commercialization of the Licensed Product in the Field
as contemplated by this Agreement infringes any Patent or other Intellectual
Property Right Controlled by any Third Party.
          12.3.7 GPC Biotech has not, up through and including the Effective
Date, Knowingly withheld (except as previously stated by GPC Biotech to
Licensee) any material information, including reports of Adverse Event
Experiences and warning letters from Regulatory Authorities, in GPC Biotech’s
possession from Licensee in response to Licensee’s reasonable inquiries in
connection with its due diligence relating to the Licensed Compound, Licensed
Product, this Agreement and the underlying transaction. To GPC Biotech’s
Knowledge, the clinical data related to Licensed Product in the Field that GPC
Biotech has provided to Licensee prior to the Effective Date was, when access
was provided to Licensee, up-to-date and accurate in all material respects and
GPC Biotech has provided Licensee with any material updates to such clinical
data that have occurred since the time such access was provided to Licensee.
          12.3.8 GPC Biotech has provided Licensee with a complete and correct
(except as may be redacted by Spectrum or its licensor) copy of the Spectrum
Agreement existing as of the Effective Date. To GPC Biotech’s Knowledge, the
Spectrum Agreement remains in full force and effect as of the Effective Date
and, except for any rights of GPC Biotech under the German act on employees’
inventions (Gesetz über Arbeitnehmererfindungen) or corresponding laws in other
jurisdictions, is the only agreement with a Third Party (a) pursuant to which
GPC Biotech has acquired any rights to the Licensed Compound or the Licensed
Products in the Field, and (b) that imposes an obligation on GPC Biotech to pay
royalties to a Third Party based upon Commercialization of the Licensed Product
in the Field. GPC Biotech represents and warrants to Licensee that to GPC
Biotech’s Knowledge, as of the Effective Date, GPC Biotech is in compliance in
all material respects with the terms of the Spectrum Agreement and that the
performance of GPC Biotech’s obligations and the exploitation of any rights
granted to Licensee hereunder in accordance with the terms and conditions of
this Agreement will not violate, breach, or constitute a default or require any
consent under, the terms of the Spectrum

70



--------------------------------------------------------------------------------



 



Agreement. GPC Biotech covenants to Licensee and agrees that it shall use all
commercially reasonable efforts not to take any action or omit to take any
action that would constitute a breach of the Spectrum Agreement or enter into
any amendment to the Spectrum Agreement, which amendment would be reasonably
likely to have a material adverse effect on the Development or Commercialization
of the Licensed Product in the Licensee Territory. GPC Biotech shall provide
Licensee promptly with notice of the occurrence of any such breach or any notice
alleging that GPC Biotech has committed any such breach. Licensee acknowledges
that pursuant to Section 5 of the Spectrum Agreement, Spectrum Pharmaceuticals
has a right to negotiate for co-promotion rights to Licensed Products in the
United States. Notwithstanding the foregoing, in this event, the operation of
the limitations in Sections 2.4.3, 2.4.4 and 2.4.5 by virtue of Spectrum
Pharmaceuticals becoming a GPC Biotech Counter Party through such provisions
shall not be deemed a material adverse effect.
     12.4 DISCLAIMER OF WARRANTY. EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH IN
THIS ARTICLE 12, NEITHER PARTY MAKES ANY REPRESENTATIONS OR GRANTS ANY
WARRANTIES, EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, BY
STATUTE OR OTHERWISE, AND EACH PARTY SPECIFICALLY DISCLAIMS ANY OTHER
WARRANTIES, WHETHER WRITTEN OR ORAL, OR EXPRESS OR IMPLIED, INCLUDING ANY
WARRANTY OF QUALITY, MERCHANTABILITY OR FITNESS FOR A PARTICULAR USE OR PURPOSE
OR ANY WARRANTY AS TO THE VALIDITY OF ANY PATENTS OR THE NON-INFRINGEMENT OF ANY
INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES.
ARTICLE 13
INDEMNITY
     13.1 Indemnification of GPC Biotech. Licensee shall indemnify GPC Biotech,
its Affiliates and their respective directors, officers, employees, licensors
and agents, and defend and save each of them harmless, from and against any and
all losses, damages, liabilities, costs and expenses (including reasonable
attorneys’ fees and expenses) (collectively, “Losses”) in connection with any
and all suits, investigations, claims or demands of Third Parties (collectively,
“Third Party Claims”) arising from or occurring as a result of: (a) the breach
by Licensee or its Affiliates, Sublicensees or Distributors of any term of this
Agreement; (b) the negligence or willful misconduct on the part of Licensee or
its Affiliates or any Sublicensees or Distributors in performing their
obligations under this Agreement; or (c) the Unilateral Activities by Licensee
or its Affiliates or any Sublicensees in the Territory; or (d) subject to
Section 13.3, the Commercialization by Licensee or its Affiliates or any
Sublicensees or Distributors of the Licensed Product in the Licensee Territory,
except for those Losses which GPC Biotech has an obligation to indemnify
Licensee pursuant to Section 13.2 hereof, as to which Losses each Party shall
indemnify the other to the extent of their respective liability; provided,
however, that Licensee shall not be obligated to indemnify GPC Biotech for any
Losses to the extent that such Losses arise as a

71



--------------------------------------------------------------------------------



 



result of gross negligence or willful misconduct on the part of GPC Biotech or
any of its Affiliates.
     13.2 Indemnification of Licensee. GPC Biotech shall indemnify Licensee, its
Affiliates and their respective directors, officers, employees and agents, and
defend and save each of them harmless, from and against any and all Losses in
connection with any and all Third Party Claims arising from or occurring as a
result of: (a) the breach by GPC Biotech or any GPC Biotech Counter-Party of
this Agreement; (b) the negligence or willful misconduct on the part of GPC
Biotech or any GPC Biotech Counter-Party in performing its obligations under
this Agreement; or (c) the Unilateral Activities by GPC Biotech or any GPC
Biotech Counter-Party in the Territory; or (d) subject to Section 13.3,
Commercialization by GPC Biotech of the Licensed Compound or Licensed Product in
the GPC Biotech Territory, except for those Losses for which Licensee has an
obligation to indemnify GPC Biotech and its Affiliates pursuant to Section 13.1
hereof, as to which Losses each Party shall indemnify the other to the extent of
their respective liability for the Losses; provided, however, that GPC Biotech
shall not be obligated to indemnify Licensee for any Losses to the extent that
such Losses arise as a result of gross negligence or willful misconduct on the
part of Licensee or any of its Affiliates, Sublicensees or Distributors.
     13.3 Certain Losses. Any Losses for personal injury or death or damage or
destruction of property, other than those Losses for which indemnification is
provided in Section 13.1(a) or (b) or Section 13.2(a) or (b), in connection with
any claim brought against either Party by a Third Party resulting directly or
indirectly from the conduct of Clinical Studies of the Licensed Product by
either Party (or its Affiliates, employees or agents) in accordance with the
Development Plan or the Joint Commercialization Activities in accordance with
the Commercialization Plan, shall be included as a Collaboration Cost only to
the extent such Losses are not covered by insurance policies of such Party. In
no event shall Losses from claims of infringement of Third Party Patent rights
in connection with the Development of the Licensed Product be included as a
Collaboration Cost. The Parties shall confer through the JEC with respect to how
to respond to the claim and how to handle the claim in an efficient manner. In
the absence of such an agreement, each Party shall have the right to take such
action as it deems appropriate.
     13.4 Notice of Claim. All indemnification claims in respect of a Party, its
Affiliates or their respective directors, officers, employees and agents shall
be made solely by such Party to this Agreement (the “Indemnified Party”). The
Indemnified Party shall give the indemnifying Party prompt written notice (an
“Indemnification Claim Notice”) of any Losses or discovery of fact upon which
such indemnified Party intends to base a request for indemnification under
Section 13.1 or 13.2, but in no event shall the indemnifying Party be liable for
any Losses that result from any delay in providing such notice. Each
Indemnification Claim Notice must contain a description of the claim and the
nature and amount of such Loss (to the extent that the nature and amount of such
Loss is known at such time). The Indemnified Party shall furnish promptly to the
indemnifying Party copies of all papers and official documents received in
respect of any Losses and Third Party Claims.
     13.5 Control of Defense. At its option, the indemnifying Party may assume
the defense of any Third Party Claim by giving

72



--------------------------------------------------------------------------------



 



written notice to the Indemnified Party within thirty (30) days after the
indemnifying Party’s receipt of an Indemnification Claim Notice. The assumption
of the defense of a Third Party Claim by the indemnifying Party shall not be
construed as an acknowledgment that the indemnifying Party is liable to
indemnify the Indemnified Party in respect of the Third Party Claim, nor shall
it constitute a waiver by the indemnifying Party of any defenses it may assert
against the Indemnified Party’s claim for indemnification. Upon assuming the
defense of a Third Party Claim, the indemnifying Party may appoint as lead
counsel in the defense of the Third Party Claim any legal counsel selected by
the indemnifying Party. In the event the indemnifying Party assumes the defense
of a Third Party Claim, the Indemnified Party shall immediately deliver to the
indemnifying Party all original notices and documents (including court papers)
received by the Indemnified Party in connection with the Third Party Claim.
Should the indemnifying Party assume the defense of a Third Party Claim, except
as provided in Section 13.5.1, the indemnifying Party shall not be liable to the
Indemnified Party for any legal expenses subsequently incurred by such
Indemnified Party in connection with the analysis, defense or settlement of the
Third Party Claim. In the event that it is ultimately determined that the
indemnifying Party is not obligated to indemnify, defend or hold harmless the
Indemnified Party from and against the Third Party Claim, the Indemnified Party
shall reimburse the indemnifying Party for any and all costs and expenses
(including attorneys’ fees and costs of suit) and any Third Party Claims
incurred by the indemnifying Party in its defense of the Third Party Claim.
          13.5.1 Right to Participate in Defense. Without limiting Section 13.5
above, any Indemnified Party shall be entitled to participate in, but not
control, the defense of such Third Party Claim and to employ counsel of its
choice for such purpose; provided, however, that such employment shall be at the
Indemnified Party’s own expense unless, subject to the consent of an insurer, if
applicable, (a) the employment thereof has been specifically authorized by the
indemnifying Party in writing, (b) the indemnifying Party has failed to assume
the defense and employ counsel in accordance with Section 13.5 (in which case
the Indemnified Party shall control the defense) or (c) the interests of the
indemnitee and the indemnifying Party with respect to such Third Party Claim are
sufficiently adverse to prohibit the representation by the same counsel of both
parties under Applicable Law, ethical rules or equitable principles.
          13.5.2 Settlement. With respect to any Third Party Claims relating
solely to the payment of money damages in connection with a Third Party Claim
and that shall not result in the Indemnified Party’s becoming subject to
injunctive or other relief or otherwise adversely affecting the business of the
Indemnified Party in any manner, and as to which the indemnifying Party shall
have acknowledged in writing the obligation to indemnify the Indemnified Party
hereunder, the indemnifying Party shall have the sole right to consent to the
entry of any judgment, enter into any settlement or otherwise dispose of such
Loss, on such terms as the indemnifying Party, in its sole discretion, shall
deem appropriate. With respect to all other Losses in connection with Third
Party Claims, where the indemnifying Party has assumed the defense of the Third
Party Claim in accordance with Section 13.5.1, the indemnifying Party shall have
authority to consent to the entry of any judgment, enter into any settlement or
otherwise dispose of such Loss provided it obtains the prior written consent of
the Indemnified Party (which consent shall not be unreasonably withheld or
delayed). The indemnifying Party shall not be liable for any settlement or other
disposition of a Loss by an Indemnified Party that is reached without the
written consent of the indemnifying Party. Regardless of whether the

73



--------------------------------------------------------------------------------



 



indemnifying Party chooses to defend or prosecute any Third Party Claim, no
Indemnified Party shall admit any liability with respect to or settle,
compromise or discharge, any Third Party Claim without the prior written consent
of the indemnifying Party, such consent not to be unreasonably withheld or
delayed.
          13.5.3 Cooperation. Regardless of whether the indemnifying Party
chooses to defend or prosecute any Third Party Claim, the Indemnified Party
shall, and shall cause each Indemnified Party to, cooperate in the defense or
prosecution thereof and shall furnish such records, information and testimony,
provide such witnesses and attend such conferences, discovery proceedings,
hearings, trials and appeals as may be reasonably requested in connection
therewith. Such cooperation shall include access during normal business hours
afforded to indemnifying Party to, and reasonable retention by the Indemnified
Party of, records and information that are reasonably relevant to such Third
Party Claim, and making indemnified Parties and other employees and agents
available on a mutually convenient basis to provide additional information and
explanation of any material provided hereunder, and the indemnifying Party shall
reimburse the Indemnified Party for all its reasonable out-of-pocket expenses in
connection therewith.
          13.5.4 Expenses. Except as provided above, the costs and expenses,
including fees and disbursements of counsel, incurred by the Indemnified Party
in connection with any claim shall be reimbursed on a Calendar Quarter basis by
the indemnifying Party, without prejudice to the indemnifying Party’s right to
contest the Indemnified Party’s right to indemnification and subject to refund
in the event the indemnifying Party is ultimately held not to be obligated to
indemnify the Indemnified Party.
     13.6 Limitation on Damages and Liability. EXCEPT IN CIRCUMSTANCES OF GROSS
NEGLIGENCE OR INTENTIONAL MISCONDUCT BY A PARTY OR ITS AFFILIATES (OR WITH
RESPECT TO LICENSEE, ITS SUBLICENSEES OR DISTRIBUTORS), OR WITH RESPECT TO
LOSSES ARISING FROM THIRD PARTY CLAIMS UNDER SECTION 13.1 OR 13.2, NO PARTY OR
ANY OF THEIR RESPECTIVE AFFILIATES SHALL BE LIABLE FOR SPECIAL, INDIRECT,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, OR FOR LOST PROFITS, MILESTONES OR
ROYALTIES, WHETHER IN CONTRACT, WARRANTY, NEGLIGENCE, TORT, STRICT LIABILITY OR
OTHERWISE, ARISING OUT OF (a) THE DEVELOPMENT, MANUFACTURE, USE OR SALE OF THE
LICENSED PRODUCT OR LICENSED COMPOUND UNDER THIS AGREEMENT, (b) THE USE OF OR
REFERENCE TO ANY PATENTS, KNOW-HOW, REGULATORY DOCUMENTATION OR DRUG MASTER
FILE, OR (c) ANY BREACH OF OR FAILURE TO PERFORM ANY OF THE PROVISIONS OF THIS
AGREEMENT.
     13.7 Insurance. Each Party shall have and maintain such type and amounts of
liability insurance covering the Manufacture, Development, use and sale of the
Licensed Product as is normal and customary in the pharmaceutical industry
generally for parties similarly situated, and shall upon request provide the
other Party with a copy of its policies of insurance in that regard, along with
any amendments and revisions thereto. Each Party shall provide the other Party
thirty (30) days’ advance written notice of the termination of coverage in its
insurance program.

74



--------------------------------------------------------------------------------



 



          13.7.1 Without limiting the generality of the foregoing, at a minimum,
Licensee shall maintain during any period in which Licensee has indemnification
obligations to GPC Biotech, (a) commercial general liability insurance with a
combined single limit for bodily injury and property damage of not less than
Five Million U.S. Dollars ($5,000,000) per occurrence and Ten Million U.S.
Dollars ($10,000,000) in the aggregate, (b) products liability/completed
operations coverage with a minimum indemnity limit of Ten Million U.S. Dollars
($10,000,000) per claim and in the aggregate and (c) a global cargo insurance
policy with a minimum indemnity limit of One Million Five Hundred Thousand U.S.
Dollars ($1,500,000) per occurrence and insurance on product inventory at
processor locations of Five Million U.S. Dollars ($5,000,000) per occurrence.
Such policies shall (x) be provided by insurance carrier(s) reasonably
acceptable to GPC Biotech, and (y) show GPC Biotech as additional insured and
loss payee, as its interests may appear. Such policies shall remain in effect
throughout the term of this Agreement and shall not be cancelled or subject to a
reduction of coverage without the prior written authorization of GPC Biotech.
Should Licensee at any time or for any reason fail to obtain the insurance
required herein, or should such insurance be cancelled or reduced below the
above limits, GPC Biotech shall have the right to procure the same at Licensee’s
expense. GPC Biotech shall have the right to offset any such expense that is
owed by Licensee but not paid against any payments owed by GPC Biotech, if any,
under this Agreement.
          13.7.2 Without limiting the generality of the foregoing, at a minimum,
GPC Biotech shall maintain during any period in which GPC Biotech has
indemnification obligations to Licensee, (a) commercial general liability
insurance with a combined single limit for bodily injury and property damage of
not less than Five Million Euros (€5,000,000) in the aggregate and Two Million
U.S. Dollars ($2,000,000) in the aggregate and One Million U.S. Dollars
($1,000,000) per occurrence in the United States, (b) products
liability/completed operations coverage with a minimum indemnity limit of Ten
Million U.S. Dollars ($10,000,000) per occurrence, (c) a global cargo insurance
policy with a minimum indemnity limit of Seven Hundred Fifty Thousand U.S.
Dollars ($750,000) per occurrence, and (d) an all-risks insurance policy
covering its United States facilities with a minimum indemnity limit of Eight
Million U.S. Dollars ($8,000,000) per occurrence and in the aggregate. Such
policies shall (x) be provided by insurance carrier(s) reasonably acceptable to
Licensee, and (y) show Licensee as additional insured and loss payee, as its
interests may appear. Such policies shall remain in effect throughout the term
of this Agreement and shall not be cancelled or subject to a reduction of
coverage without the prior written authorization of Licensee. Should GPC Biotech
at any time or for any reason fail to obtain the insurance required herein, or
should such insurance be cancelled or reduced below the above limits reduced,
Licensee shall have the right to procure the same at GPC Biotech’s expense.
Licensee shall have the right to offset any such expense that is owed by GPC
Biotech but not paid against any payments owed by Licensee under this Agreement.
ARTICLE 14
TERM AND TERMINATION
     14.1 Term. This Agreement shall commence upon the Effective Date and shall
continue in each country in the Licensee Territory until such time as

75



--------------------------------------------------------------------------------



 



Licensee no longer owes any royalty payments under this Agreement with respect
to such country, unless earlier terminated in accordance with this Article 14.
Unless earlier terminated in accordance with this Article 14, and subject to the
applicable terms and conditions of the Spectrum Agreement, upon expiration of
this Agreement on a country-by-country basis, Licensee shall retain a
non-exclusive, fully-paid, royalty-free license to the GPC Biotech Know-How and,
subject to Section 5.5, the Product Trademarks, in each case, for the purpose of
continuing to Commercialize the Licensed Product in the Field in such country.
     14.2 Termination of this Agreement in its Entirety for Material Breach. In
the event that either Party (the “Breaching Party”) shall be in material default
in the performance of any of its material obligations under this Agreement, in
addition to any other right and remedy the other Party (the “Complaining Party”)
may have, the Complaining Party may terminate this Agreement in its entirety by
sixty (60) days’ prior written notice (the “Notice Period”) to the Breaching
Party, specifying the breach and its claim of right to terminate, provided
always that the termination shall not become effective at the end of the Notice
Period if the Breaching Party cures the breach complained about during the
Notice Period (or, if such default cannot be cured within such sixty (60)-day
period, if the Breaching Party commences actions to cure such default within the
Notice Period and thereafter diligently continues such actions, provided that
such default is cured within one hundred eight (180) days after the receipt of
such notice), except in the case of a payment default of amounts not subject to
a good faith Dispute, as to which the Breaching Party shall have only a ten
(10)-day cure period. For the avoidance of doubt, in the event of a Dispute
between the Parties with respect to whether Licensee has failed to utilize
Commercially Reasonable Efforts with respect to the Development or
Commercialization of Licensed Product, or as to whether a payment is owed
hereunder, then such Dispute shall be resolved in accordance with Section 15.7.1
and the applicable cure period shall be tolled during the pendency of such
resolution.
     14.3 Termination of this Agreement in a Country or Major Market Region for
Material Breach. In the event that Licensee shall be in material default in the
performance of any of its material obligations under this Agreement with respect
to a country, in addition to any other right and remedy GPC Biotech may have,
GPC Biotech may without limiting its right to terminate this Agreement in its
entirety pursuant to Section 14.2 (with respect to any such default that
constitutes a material default within the meaning of Section 14.2 with respect
to the Agreement as a whole), terminate this Agreement, at its election, either
(a) in such country or (b) if such country is a Major Market Country, in all or
any part of the Major Market Region in which such Major Market Country is
located, by sixty (60) days’ prior written notice to Licensee, specifying such
alleged breach, identifying the countries at issue and specific detailed reasons
of such allegation and its claim of right to terminate, provided always that the
termination shall not become effective at the end of the Notice Period if
Licensee cures such breach during the Notice Period (or, if such default cannot
be cured within such sixty (60)-day period, if Licensee commences actions to
cure such default within the Notice Period and thereafter diligently continues
such actions, provided that such default is cured within one hundred and eighty
(180) days after the receipt of such notice), except in the case of a payment
default of amounts not subject to good faith Dispute by Licensee as to which
Licensee shall have a ten (10)-day cure period. For the avoidance of doubt, in
the event of a Dispute between the

76



--------------------------------------------------------------------------------



 



Parties with respect to whether Licensee has failed to utilize Commercially
Reasonable Efforts with respect to the Development or Commercialization of
Licensed Product in a country, or as to whether a payment is owed hereunder,
then such Dispute shall be resolved in accordance with Section 15.7.1 and the
applicable cure period shall be tolled during the pendency of such resolution.
     14.4 Termination by Licensee. If Licensee reasonably determines that it is
not feasible for Licensee to pursue the Development or Commercialization of the
Licensed Product in a country within the Licensee Territory or Europe, in the
case of a country within Europe, due to a scientific, technical, regulatory or
commercial reasons, including (a) safety or efficacy concerns, including adverse
events of the Licensed Product, (b) concerns relating to the present or future
marketability or profitability of the Licensed Product, (c) reasons related to
patent coverage or (d) existing and anticipated competition, which renders the
Commercialization of the Licensed Product no longer commercially practicable for
Licensee, then Licensee shall promptly notify GPC Biotech in writing of such
determination and provide GPC Biotech with the pertinent information with
respect thereto. Promptly following the receipt of such notice from Licensee,
the Parties shall meet and discuss any amendments to this Agreement to address
Licensee’s concerns. If the Parties are not able to agree on such amendments
within ninety (90) days and if Licensee still reasonably believes that it is not
feasible for Licensee to pursue the Development, launch or sale of the Licensed
Product in a country, Licensee may terminate this Agreement with respect to such
country or countries or Europe, in the case of any country within Europe, in the
Licensee Territory upon ninety (90) days’ prior written notice to GPC Biotech;
provided that if (i) Licensee terminates this Agreement with respect to a
country that is a Major Market Country, GPC Biotech shall have the right to
terminate the Agreement with respect to all or any part of the Major Market
Region in which such Major Market Country is located upon written notice to
Licensee, or (ii) Licensee terminates this Agreement with respect to any Major
Market Country in Europe, GPC Biotech shall have the right to terminate this
Agreement in its entirety upon written notice to Licensee.
     14.5 Termination by GPC Biotech.
          14.5.1 In the event that Licensee or any of its Affiliates,
Sublicensees or Distributors, anywhere in the Territory, institutes, prosecutes
or otherwise participates in (or in any way aids any Third Party in instituting,
prosecuting or participating in), at law or in equity or before any
administrative or regulatory body, including the U.S. Patent and Trademark
Office or its foreign counterparts, any claim, demand, action or cause of action
for declaratory relief, damages or any other remedy or for an enjoinment,
injunction or any other equitable remedy, including any interference,
re-examination, opposition or any similar proceeding, (a) alleging that any
claim in a GPC Biotech Patent is invalid, unenforceable or otherwise not
patentable or would not be infringed by activities of Licensee, its Affiliates,
Sublicensees, or Distributors absent the rights and licenses granted hereunder
or (b) that attacks, disputes or contests the validity of or ownership of a
Product Trademark or any registrations issuing with respect thereto, GPC Biotech
shall have the right to immediately terminate this Agreement, including the
rights of any Sublicensees or Distributors, on written notice to Licensee;
provided, however, that the foregoing shall not apply to any defense asserted by
Licensee or any of its Affililates,

77



--------------------------------------------------------------------------------



 



Sublicensees or Distributors to any claim or action brought by [...***...] for
infringement of any of the GPC Biotech Patents by Licensee or any of its
Affililates, Sublicensees or Distributors.
          14.5.2 If Licensee or its ultimate parent corporation proposes or is
the subject of a Change of Control, after the Effective Date and during the term
of this Agreement, upon any public announcement of such proposed Change of
Control, Licensee shall provide GPC Biotech with prompt written notice of the
proposed Change of Control in reasonable detail (the “Licensee Change of Control
Notice”). If the Change of Control that is described in the Licensee Change of
Control Notice involves a Third Party that has a Competitive Program, then,
unless the Parties agree otherwise in writing, Licensee shall, within thirty
(30) days after the date of the Change of Control, notify GPC Biotech whether
Licensee intends to: (x) cease, or cause its relevant Affiliate to cease, the
Competitive Program; (y) divest with respect to the Licensee Territory, or cause
its relevant Affiliate to so divest, whether by license or otherwise, the
Competitive Program; or (z) terminate this Agreement pursuant to Section 14.4,
to the extent applicable. Without limitation to any other term or condition of
this Agreement, in the case of any Change of Control transaction, whether or not
consummated, Licensee may not, between the date of the Licensee Change of
Control Notice and the consummation of such Change of Control or the termination
of the proposed transaction, reduce the resources applied to Commercialization
of the Licensed Product in the Licensee Territory during the applicable time
period in terms of sales force size, Detail frequency or promotional efforts
below what is specified in the then-current Commercialization Plan, or modify
the sales force commission structure in any manner that is prejudicial to the
Licensed Products, unless such reduction or modification is justified by
circumstances or events beyond the Licensee’s control that have had or would
reasonably be expected to have a material adverse impact on the market for or
the commercial potential of the Licensed Product in the Licensee Territory or
any relevant portion of the Licensee Territory.
               (a) If Licensee notifies GPC Biotech in writing within such
thirty (30)-day period that it intends to cease or cause its relevant Affiliate
to cease the Competitive Program, Licensee or, if applicable, its Affiliates
shall (i) promptly cease the Competitive Program as quickly as possible with due
regard for patient safety and the rights of any subjects that are participants
in any clinical studies or post-approval studies relating to the Competitive
Program and Applicable Law; and (ii) keep GPC Biotech reasonably informed of its
efforts and progress in effecting such cessation of activities and shall provide
a written summary of such efforts to GPC Biotech each Calendar Quarter until
completed.
               (b) If Licensee notifies GPC Biotech in writing within such
thirty (30)-day period that it intends to divest such Competitive Program in the
Licensee Territory, Licensee or its Affiliate shall use all reasonable efforts
to effect such divestiture as quickly as possible and shall keep GPC Biotech
reasonably informed of its efforts and progress in effecting such divestiture
and shall provide a written summary of such efforts each Calendar Quarter until
completed. If Licensee or its Affiliate effects such divestiture by way of one
or more sublicenses, the licensor shall be entitled to receive license fees,
milestones and royalties on sales of any products developed pursuant to the
Competitive Program so divested, [...***...]. If, notwithstanding such
reasonable efforts, Licensee is not
 
*** Confidential Treatment Requested

78



--------------------------------------------------------------------------------



 



able to effect such a divestiture, it shall have the right to cease such
Competitive Program as provided in Section 14.5.2(a).
               (c) If Licensee fails to provide such notice within such thirty
(30)-day period, or having provided such notice, fails to carry out the
designated actions, then, unless the Parties agree otherwise, GPC Biotech shall
have the right to terminate this Agreement effective immediately upon GPC
Biotech’s providing written notice thereof to Licensee.
          14.5.3 During the term of the Agreement, in the event that Licensee or
its ultimate parent corporation undergoes a Change of Control transaction,
Licensee (or its successor) or acquirer, as the case may be, (the “Merger
Party”) shall be bound by the obligations of this Agreement, including any
Development Plans and Budgets or Commercialization Plans and Budgets existing at
the time of the consummation of the Change of Control and all diligence
obligations with respect thereto. In the event of any such Change of Control, a
Merger Party, in satisfying its obligations to use Commercially Reasonable
Efforts to Commercialize Licensed Products hereunder, may not thereafter reduce
the resources applied to Commercialization of the Licensed Product in the
Licensee Territory during the applicable time period in terms of sales force
size, Detail frequency or promotional efforts below what is specified in the
then-current Commercialization Plan, or modify the sales force commission
structure in any manner that is prejudicial to the Licensed Products, unless
such reduction or modification is justified by circumstances or events beyond
the Merger Party’s control that have had or would reasonably be expected to have
a material adverse impact on the market for or the commercial potential of the
Licensed Product in the Licensee Territory or any relevant portion of the
Licensee Territory. In the event that a Commercialization Plan has not been
approved by the JCC prior to the consummation of the Change of Control
transaction, such Merger Party shall provide a proposed Commercialization Plan
as provided in Section 3.2.1 within ninety (90) days thereof, which plan shall
be subject to written approval by GPC Biotech, such approval not to be
unreasonably withheld or delayed. Any Disputes regarding Commercialization Plans
proposed pursuant to this Section shall be resolved in accordance with
Section 15.7.1 and any Arbitration Matters resulting therefrom shall be resolved
pursuant to Section 15.7.4(c).
     14.6 Termination Upon Insolvency. Either Party may terminate this Agreement
if, at any time, the other Party or its ultimate parent corporation shall file
in any court or agency pursuant to any statute or regulation of any state,
country or jurisdiction, a petition in bankruptcy or insolvency or for
reorganization or for an arrangement or for the appointment of a receiver or
trustee of that Party or of its assets, or if the other Party or its ultimate
parent corporation shall be served with an involuntary petition against it,
filed in any insolvency proceeding, and such petition shall not be dismissed
within sixty (60) days after the filing thereof, or if the other Party or its
ultimate parent corporation shall propose or be a party to any dissolution or
liquidation, or if the other Party or its ultimate parent corporation shall make
an assignment for the benefit of its creditors.
     14.7 Rights in Bankruptcy. All rights and licenses granted under or
pursuant to this Agreement by Licensee or GPC Biotech are, and shall otherwise
be deemed to be, for purposes of Section 365(n) of the U.S. Bankruptcy Code,
licenses of right to “intellectual property” as defined under Section 101 of the
U.S. Bankruptcy Code. The Parties agree that the Parties, as licensees of such
rights under this

79



--------------------------------------------------------------------------------



 



Agreement, shall retain and may fully exercise all of their rights and elections
under the U.S. Bankruptcy Code. The Parties further agree that, in the event of
the commencement of a bankruptcy proceeding by or against either Party under the
U.S. Bankruptcy Code, the Party hereto that is not a Party to such proceeding
shall be entitled to a complete duplicate of (or complete access to, as
appropriate) any such intellectual property and all embodiments of such
intellectual property, which, if not already in the non-subject Party’s
possession, shall be promptly delivered to it (a) upon any such commencement of
a bankruptcy proceeding upon the non-subject Party’s written request therefor,
unless the Party subject to such proceeding elects to continue to perform all of
its obligations under this Agreement or (b) if not delivered under (a) above,
following the rejection of this Agreement by or on behalf of the Party subject
to such proceeding upon written request therefor by the non-subject Party.
     14.8 Consequences of Termination.
          14.8.1 Upon Termination in its Entirety for Licensee Breach or by
Licensee for Convenience. Upon any termination of this Agreement in its entirety
by GPC Biotech under Section 14.2, 14.5 or 14.6 or by either Party under
Section 14.4:
               (a) All licenses and sublicenses granted to Licensee by GPC
Biotech under this Agreement shall terminate, and, subject to Section 14.8.9,
Licensee, its Affiliates, Sublicensees and Distributors shall have no further
right in or to the GPC Biotech Patents or to use the GPC Biotech Know-How,
Product Trademarks or the GPC Biotech Corporate Name.
               (b) Licensee shall and does hereby automatically and without any
further consideration relinquish its rights hereunder and assign and cause its
Affiliates, Sublicensees and Distributors to assign to GPC Biotech without
further compensation therefor, all right, title and interest, if any, in and to
the Product Trademarks, Regulatory Approvals, Regulatory Documentation
(including any Clinical Data generated from Unilateral Activities of Licensee)
and any Drug Master Files, and shall grant to GPC Biotech with effect from the
effective date of termination a perpetual, irrevocable and exclusive (including
with regard to Licensee and its Affiliates, Sublicensees and Distributors),
worldwide, royalty-free license, with the right to grant sublicenses (through
multiple tiers of sublicensees), under the Joint Patents (to the extent
Controlled by Licensee), Joint Know-How (to the extent Controlled by Licensee),
Licensee Know-How and Licensee Patents, solely to Exploit the Licensed Compound
and the Licensed Product. Further, Section 2.5 shall terminate and have no
further effect with respect to the obligations and restrictions imposed under
such Section on GPC Biotech.
               (c) Any payments under Section 7.1 shall be retained by GPC
Biotech.
               (d) In the event that GPC Biotech terminates this Agreement
pursuant to Sections 14.2, 14.5.1 or 14.5.2(c) hereof, Licensee shall have an
obligation to continue funding its share of Collaboration Costs in accordance
with the provisions of Section 6.1.6 hereof that are incurred in connection with
the Development Budget in existence prior to the effective date of termination,
and subject to all other applicable provisions of this Agreement, for
[...***...] after termination of the Agreement or, if earlier, until such time
as (i) Licensee’s share of the Collaboration Costs paid hereunder totals
[...***...],
 
*** Confidential Treatment Requested

80



--------------------------------------------------------------------------------



 



or (ii) GPC Biotech enters into an agreement with a Third Party which includes
the European Union as a territory under which such Third Party assumes an
obligation to fund a share of costs and expenses that would be considered
Collaboration Costs equal to or greater than Licensee’s share of Collaboration
Costs under this Agreement. In the event that GPC Biotech enters into an
agreement with a Third Party which includes the European Union and under which
such Third Party assumes an obligation to fund a share of costs and expenses
that would be considered Collaboration Costs less than Licensee’s share
hereunder, Licensee’s obligation to fund Collaboration Costs incurred thereafter
shall be proportionately reduced until Licensee has otherwise satisfied the
obligations of this Section.
               (e) In event that Licensee terminates this Agreement pursuant to
Section 14.4 hereof, Licensee shall have an obligation to continue funding its
share of Collaboration Costs in accordance with the provisions of Section 6.1.6
hereof that are incurred in connection with the Development Budget in existence
prior to the effective date of termination, and subject to all other applicable
provisions of this Agreement, until such time as (i) Licensee’s share of the
Collaboration Costs paid hereunder totals [...***...], or (ii) GPC Biotech
enters into an agreement with a Third Party which includes the European Union as
a territory under which such Third Party assumes an obligation to fund a share
of costs and expenses that would be considered Collaboration Costs equal to or
greater than Licensee’s share of Collaboration Costs under this Agreement. In
the event that GPC Biotech enters into an agreement with a Third Party which
includes the European Union as a territory under which such Third Party assumes
an obligation to fund a share of costs and expenses that would be considered
Collaboration Costs less than Licensee’s share hereunder, Licensee’s obligation
to fund Collaboration Costs incurred thereafter shall be proportionately reduced
until Licensee has otherwise satisfied the obligations of this Section.
          14.8.2 Upon Termination in its Entirety for GPC Biotech Breach. Upon
any termination of this Agreement in its entirety by Licensee under Section 14.2
or 14.6:
               (a) All licenses and sublicenses granted to Licensee by GPC
Biotech under this Agreement shall terminate, and, subject to Section 14.8.9,
Licensee, its Affiliates, Sublicensees and Distributors shall have no further
right in or to the GPC Biotech Patents or to use the GPC Biotech Know-How,
Product Trademarks or the GPC Biotech Corporate Names. Licensee shall and does
hereby automatically and without any further consideration relinquish its rights
hereunder and assign and cause its Affiliates, Sublicensees and Distributors to
assign to GPC Biotech without further compensation therefor, all right, title
and interest, if any, in and to the Product Trademarks, Regulatory Approvals,
Regulatory Documentation (excluding any Clinical Data generated in connection
with Unilateral Activities of Licensee) and any Drug Master Files; provided that
Licensee shall have a period of up to one hundred eighty (180) days to continue
to Commercialize the Licensed Products in the Licensee Territory prior to the
transition of Commercialization to GPC Biotech.
               (b) The licenses granted to GPC Biotech pursuant to Section 5.6.1
shall survive termination of this Agreement on a perpetual and irrevocable,
non-exclusive, royalty-free, world-wide basis; provided that at GPC Biotech’s
option, such licenses shall be made exclusive and royalty-bearing, subject to an
agreement by the Parties on an applicable royalty rate and other related terms
and conditions to be negotiated in good faith.
 
*** Confidential Treatment Requested

81



--------------------------------------------------------------------------------



 



               (c) Section 2.5.5 shall survive with respect to any obligations
and restrictions imposed under such Section on either Party, provided that, in
the event of such termination, GPC Biotech shall have the right to Opt-In with
respect to any Unilateral Activities conducted by Licensee prior to the
effective date of such termination (and the Clinical Data and other information
resulting therefrom), with such Opt-In conducted as contemplated under
Section 2.5.6, except that (i) such Opt-In right shall not be impacted by any
earlier expiration of the applicable Opt-In Exercise Period, and (ii) any
request for information concerning such Unilateral Activities provided by GPC
Biotech pursuant to this Section 14.8.2 shall be treated as the Opt-In
Information Request under Section 2.5.6;
               (d) Any payments under Section 7.1 shall be retained by GPC
Biotech.
               (e) Any amounts paid by Licensee to GPC Biotech pursuant to
Section 6.1.2 or Section 6.1.6, that have not been expended by GPC Biotech with
respect to Development activities as of the effective date of such termination
in accordance with the Development Budget in existence prior to the date of
Licensee’s notice of termination shall be refunded to Licensee within thirty
(30) days of the effective date of termination.
          14.8.3 Upon Partial Termination. Upon any termination of a portion of
this Agreement by GPC Biotech under Section 14.3 or by either Party under
Section 14.4:
               (a) all licenses and sublicenses granted to Licensee by GPC
Biotech under this Agreement shall terminate for such portion of the Licensee
Territory terminated pursuant to Section 14.3 or 14.4, as applicable, and,
subject to Section 14.8.9, Licensee, its Affiliates, Sublicensees and
Distributors shall have no further right in or to the GPC Biotech Patents or to
use the GPC Biotech Know-How, Product Trademarks or GPC Biotech Corporate Names
in the terminated portion of the Licensee Territory;
               (b) Licensee shall and does hereby automatically and without any
further consideration relinquish its rights hereunder and assign and cause its
Affiliates, Sublicensees and Distributors to assign to GPC Biotech without
further compensation therefor, all right, title and interest, if any, in and to
the Product Trademarks, Regulatory Approvals, Regulatory Documentation
(including any Clinical Data generated in connection with Unilateral Activities
of Licensee) and any Drug Master Files held by Licensee, its Affiliates,
Sublicensees or Distributors in that portion of the Licensee Territory
terminated pursuant to Section 14.3 or 14.4, as applicable, and shall grant to
GPC Biotech with effect from the effective date of termination a perpetual,
irrevocable and exclusive (including with regard to Licensee and its Affiliates,
Sublicensees and Distributors), royalty-free license, with the right to grant
sublicenses (through multiple tiers of sublicensees), under the Joint Patents
(to the extent Controlled by Licensee), Joint Know-How (to the extent Controlled
by Licensee), Licensee Know-How and Licensee Patents, solely to Exploit the
Licensed Compound and the Licensed Product, in such portion of the Licensee
Territory terminated pursuant to Section 14.3 or 14.4, as applicable;
               (c) Section 2.5.5 shall survive with respect to any obligations
and restrictions imposed under such Section on either Party only with respect to
the non-terminated portion of the Licensee Territory; and

82



--------------------------------------------------------------------------------



 



               (d) any payments under Section 7.1 shall be retained by GPC
Biotech.
          14.8.4 Ceasing Exploitation of Licensed Product. Subject to
Section 14.8.6 and 14.8.9, upon termination of this Agreement, however caused or
arising, Licensee shall, and shall cause its Affiliates, Sublicensees and
Distributors to, promptly, cease all Exploitation of the Licensed Product in the
Territory or such terminated countries, as applicable, and, within thirty
(30) days of the effective date of such termination, at GPC Biotech’s election,
either destroy or return to GPC Biotech, at Licensee’s expense, any and all
unsold quantities of Licensed Product.
          14.8.5 Transfer of Materials. Without limitation to Section 11.7,
except as provided in Section 14.8.6, Licensee shall cooperate with GPC Biotech
in transferring to GPC Biotech or a Third Party, as GPC Biotech may direct,
within sixty (60) days of the termination hereof, all data, files and other
materials in the possession or under the control of Licensee or its Affiliates,
Sublicensees (subject to Section 14.8.9) or Distributors that are Controlled by
GPC Biotech or licensed to GPC Biotech pursuant to this Section 14.8 upon such
termination, except that Licensee may retain one (1) copy of such data, files or
materials Controlled by GPC Biotech for the sole purpose of performing any
continuing obligations hereunder or for archival purposes. Notwithstanding the
foregoing, Licensee also shall be permitted to retain such additional copies of
or any computer records or files containing such data or files that have been
created solely by Licensee’s automatic archiving and back-up procedures, to the
extent created and retained in a manner consistent with Licensee’s standard
archiving and back-up procedures, but not for any other use or purpose.
          14.8.6 Sale of Inventory. Upon termination of this Agreement by
Licensee under Sections 14.2, 14.4 or 14.6 or by GPC Biotech under Sections 14.5
or 14.6 and provided that Licensee is not in material breach of any obligation
under this Agreement at the time of such termination, Licensee shall have the
right for six (6) months after the effective date of such termination to dispose
of all Licensed Product then in its inventory, as though this Agreement had not
terminated. For the avoidance of doubt, Licensee shall continue to make payments
thereon as provided in Article 7.
          14.8.7 Assignments. In connection with any and all assignments
contemplated by this Section 14.8, Licensee shall execute and deliver, and shall
cause its Affiliates and Sublicensees to execute and deliver such instruments
and take such actions as may be necessary or desirable to effect such transfer.
          14.8.8 Remedies. Except as otherwise expressly provided herein,
termination of this Agreement in accordance with the provisions hereof shall not
limit remedies which may otherwise be available in law or equity.
          14.8.9 Effect of Termination on Sublicenses. Termination of this
Agreement shall not terminate any sublicense granted by Licensee pursuant to
Sections 5.1 and 5.3 with respect to a Sublicensee, provided that (a) such
Sublicensee is not in breach of any provision of this Agreement or the
applicable sublicense agreement, (b) such Sublicensee shall perform all
obligations of Licensee under this Agreement and (c) GPC Biotech shall have all
rights with respect to any and all Sublicensees as it had hereunder with respect
to Licensee prior to termination of this Agreement with respect to Licensee.
Licensee shall include in any sublicense

83



--------------------------------------------------------------------------------



 



a provision in which said Sublicensee acknowledges its obligations to GPC
Biotech hereunder and the rights of GPC Biotech to terminate this Agreement with
respect to any Sublicensee for material breaches of this Agreement by such
Sublicensee that are within the scope of Sections 14.2 and 14.3 hereof. The
failure of Licensee to include in a sublicense the provision referenced in the
immediately preceding sentence shall render the affected sublicense void ab
initio.
          14.8.10 Assistance. In the event of any termination pursuant to this
Article 14, Licensee shall, and shall cause its Affiliates, Sublicensees and
Distributors to, at the request of GPC Biotech, provide GPC Biotech with such
assistance as is reasonably necessary to effectuate a smooth and orderly
transition of any Development and Commercialization of the Licensed Product,
including any ongoing Clinical Studies or Post Approval Studies, to GPC Biotech
or its designee so as to minimize any disruption of such activities, including
the assignment of any such contracts (to the extent such contracts permit
assignment) and the transfer of any such materials related to the Licensed
Product, in each case that is the subject of such obligation, to the extent not
prohibited under the terms of such contracts. In performing its obligations
under this Section 14.8.10, Licensee shall, and shall cause its Affiliates,
Sublicensees and Distributors to, cooperate with GPC Biotech (at Licensee’s
reasonable expense) to effect such transfers and assignments in an orderly
fashion and shall provide to GPC Biotech or its designee any copies of relevant
documents and rights of reference or access necessary to allow GPC Biotech to
Exploit the Licensed Compound and Licensed Product and any Improvements thereto
in the GPC Biotech Territory or, in the event the Agreement is terminated in its
entirety, in the Territory. GPC Biotech shall promptly compensate Licensee for
all of its direct and indirect costs (including its FTE Costs) associated with
the performance of any of it obligations under this Section 14.8.10 with respect
to any termination of this Agreement by Licensee under Section 14.2 or 14.6.
     14.9 Accrued Rights; Surviving Obligations.
          14.9.1 Accrued Rights. Termination or expiration of this Agreement for
any reason shall be without prejudice to any rights that shall have accrued to
the benefit of a Party prior to such termination or expiration. Such termination
or expiration shall not relieve a Party from obligations that are expressly
indicated to survive the termination or expiration of this Agreement.
          14.9.2 Survival. Without limiting the foregoing, Sections 2.4.7, 5.2,
5.6, 5.7, 7.10, 7.11, 7.12, 7.13, 12.4, 14.7, 14.8, this Section 14.9,
Sections 15.3, 15.6, 15.7, 15.8, 15.11, 15.12, 15.14, 15.15, 15.17 and 15.18 and
Articles 8 (with respect to provisions which by their nature must survive
termination), 9, 10, 11, and 13 of this Agreement shall survive the termination
or expiration of this Agreement for any reason and Sections 2.5.5 and 2.5.6
shall survive termination of this Agreement as provided in Section 14.8.2(c) or
14.8.3(c), as applicable.
     14.10 Termination of Spectrum Agreement. Upon any termination of the
Spectrum Agreement and as provided in the Spectrum Agreement, the portions of
this Agreement applicable to the rights that are sublicensed to Licensee in
accordance with the Spectrum Agreement shall be automatically

84



--------------------------------------------------------------------------------



 



assigned to Spectrum Pharmaceuticals, Inc. (f/k/a Neotherapeutics, Inc.) in
accordance with the Spectrum Agreement.
ARTICLE 15
MISCELLANEOUS
     15.1 Force Majeure. Neither Party shall be held liable or responsible to
the other Party or be deemed to have defaulted under or breached this Agreement
for failure or delay in fulfilling or performing any term of this Agreement when
such failure or delay is caused by or results from events beyond the reasonable
control of the non-performing Party, including fires, floods, earthquakes,
embargoes, shortages, epidemics, quarantines, war, acts of war (whether war be
declared or not), terrorist acts, insurrections, riots, civil commotion,
strikes, lockouts or other labor disturbances (whether involving the workforce
of the non-performing Party or of any other Person), acts of God or acts,
omissions or delays in acting by any governmental authority. The non-performing
Party shall notify the other Party of such force majeure within thirty (30) days
after such occurrence by giving written notice to the other Party stating the
nature of the event, its anticipated duration, and any action being taken to
avoid or minimize its effect. The suspension of performance shall be of no
greater scope and no longer duration than is necessary and the non-performing
Party shall use commercially reasonable efforts to remedy its inability to
perform. In the event that such force majeure event lasts for more than ninety
(90) days, such other Party shall have the right to terminate this Agreement
upon sixty (60) days written notice to the non-performing Party.
     15.2 Export Control. This Agreement is made subject to any restrictions
concerning the export of products or technical information from the United
States or other countries that may be imposed on related to the Parties from
time to time. Each Party agrees that it shall not export, directly or
indirectly, any technical information acquired from the other Party under this
Agreement or any products using such technical information to a location or in a
manner that at the time of export requires an export license or other
governmental approval, without first obtaining the written consent to do so from
the appropriate agency or other governmental entity in accordance with
Applicable Law.
     15.3 Non-Solicitation. During the term of this Agreement and for a period
of one (1) year thereafter, neither Party shall actively recruit or solicit any
employee of the other Party or its Affiliates. For the avoidance of doubt,
nothing shall limit a Party from engaging in general recruitment efforts through
advertisements or recruiting through “head-hunters” so long as the employees of
the other Party and its Affiliates are not specifically targeted in such
recruitment effort.
     15.4 Assignment. Without the prior written consent of the other Party
hereto, neither Party shall sell, transfer, assign, delegate, pledge or
otherwise dispose of, whether voluntarily, involuntarily, by operation of law or
otherwise, this Agreement or any of its rights or duties hereunder; provided,
however, that (a) GPC Biotech may, without such consent, assign this Agreement
and its rights and obligations hereunder to an

85



--------------------------------------------------------------------------------



 



Affiliate, to the purchaser of the GPC Biotech Patents or GPC Biotech Know-How
or to its successor entity or acquirer in the event of a merger, consolidation
or change in control of GPC Biotech and (b) subject to Sections 14.5.2 and
14.5.3, Licensee may, without such consent, assign this Agreement and its rights
and obligations hereunder to an Affiliate or to its successor entity or acquirer
in the event of a merger, consolidation or Change of Control of Licensee;
provided further that in either case ((a) or (b)), with respect to an assignment
to an Affiliate, such assigning Party shall remain responsible for the
performance by such Affiliate of the rights and obligations hereunder. Any
attempted assignment or delegation in violation of the preceding sentence shall
be void and of no effect. All validly assigned and delegated rights and
obligations of the Parties hereunder shall be binding upon and inure to the
benefit of and be enforceable by and against the successors and permitted
assigns of GPC Biotech or Licensee, as the case may be. In the event either
Party seeks and obtains the other Party’s consent to assign or delegate its
rights or obligations to another Party, the assignee or transferee shall assume
all obligations of its assignor or transferor under this Agreement
     15.5 Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future law, and if the
rights or obligations of either Party under this Agreement will not be
materially and adversely affected thereby, (a) such provision shall be fully
severable, (b) this Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part hereof,
(c) the remaining provisions of this Agreement shall remain in full force and
effect and shall not be affected by the illegal, invalid or unenforceable
provision or by its severance herefrom and (d) in lieu of such illegal, invalid
or unenforceable provision, there shall be added automatically as a part of this
Agreement a legal, valid and enforceable provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible and reasonably
acceptable to the Parties. To the fullest extent permitted by applicable law,
each Party hereby waives any provision of law that would render any provision
hereof illegal, invalid or unenforceable in any respect.
     15.6 Governing Law, Jurisdiction, Venue and Service
          15.6.1 Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York, excluding any
conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Agreement to the substantive law of
another jurisdiction. The Parties agree to exclude the application to this
Agreement of the United Nations Convention on Contracts for the International
Sale of Goods.
          15.6.2 Jurisdiction. Subject to Sections 15.7 and 15.12, the Parties
hereby irrevocably and unconditionally consent to the exclusive jurisdiction of
the courts of the State of New York and the United States District Court for the
Southern District of New York for any action, suit or proceeding (other than
appeals therefrom) arising out of or relating to this Agreement, and agree not
to commence any action, suit or proceeding (other than appeals therefrom)
related thereto except in such courts. The Parties irrevocably and
unconditionally waive their right to a jury trial.

86



--------------------------------------------------------------------------------



 



          15.6.3 Venue. The Parties further hereby irrevocably and
unconditionally waive any objection to the laying of venue of any action, suit
or proceeding (other than appeals therefrom) arising out of or relating to this
Agreement in the courts of the State of New York or in the United States
District Court for the Southern District of New York, and hereby further
irrevocably and unconditionally waive and agree not to plead or claim in any
such court that any such action, suit or proceeding brought in any such court
has been brought in an inconvenient forum.
          15.6.4 Service. Each Party further agrees that service of any process,
summons, notice or document by registered mail to its address set forth in
Section 15.8.2 shall be effective service of process for any action, suit or
proceeding brought against it under this Agreement in any such court.
     15.7 Dispute Resolution. Except with respect to any dispute governed by
Section 7.12, if a dispute arises between the Parties in connection with or
relating to this Agreement or any document or instrument delivered in connection
herewith (a “Dispute”), it shall be resolved pursuant to this Section 15.7.
          15.7.1 General. Except as otherwise provided in Sections 8.2.5, 15.7.2
or 15.7.3, either Party shall have the right to refer any Dispute to the Chief
Executive Officers of the Parties who shall confer on the resolution of the
issue. Any final decision mutually agreed to by such representatives shall be
conclusive and binding on the Parties. If such officers are not able to agree on
the resolution of any such issue within fifteen (15) Business Days after such
issue was first referred to them, either Party may, by written notice to the
other Party, elect to initiate arbitration pursuant to Section 15.7.4(a) for
purposes of having the matter settled. For clarity, any Disputes relating
Section 14.2 or 14.3 shall be resolved pursuant to this Section 15.7.1 and not
pursuant to Section 15.7.2. Any Disputes concerning the proper characterization
of a Dispute subject to resolution under this Section 15.7 shall be submitted
immediately to arbitration to be resolved pursuant to Section 15.7.4(b).
          15.7.2 JEC Disputes.
               (a) In the event that a Dispute arises with respect to an issue
within the jurisdiction of the JEC, or a decision required to be made by the JEC
that cannot be resolved in accordance with Section 4.4.4, that relates to:
                  (i) Commercialization of the Licensed Product in the GPC
Biotech Territory, such Dispute shall be referred to the Chief Executive Officer
of GPC Biotech who shall have the sole right to resolve such Dispute;
                  (ii) the development of the Global Strategy pursuant to
Section 3.1.3(a), such Dispute shall be referred to the Chief Executive Officers
of the Parties who shall confer on the resolution of the issue. Any final
decision mutually agreed to by such representatives with respect thereto shall
be conclusive and binding on the Parties. If such officers are not able to agree
on the resolution of an issue within fifteen (15) Business Days after such issue
was first referred to them, each Party shall have the right to determine the
strategies relating to issues under Dispute for such Party’s portion of the
Territory; provided that any

87



--------------------------------------------------------------------------------



 



Dispute relating to the development of elements of the Global Strategy relating
to positioning, branding or messaging of the Licensed Product shall be referred
to the Chief Executive Officer of GPC Biotech who shall have the sole right to
resolve such Dispute.
                    (iii) Development of the Licensed Product in the Territory
(other than the Licensee Activities or Unilateral Activities of Licensee, or
Disputes subject to subsections (iv) or (v) below), such Dispute shall be
referred to the Chief Executive Officer of GPC Biotech who shall have the sole
right to resolve such Dispute;
                    (iv) whether a proposed amendment to the Development Plan
meets the criteria set forth in Section 2.5.1 (regardless of whether such
Dispute relates to a proposal to initiate such activity or materially modify an
activity included within the existing Development Plan), such Dispute shall be
referred to the Chief Executive Officers of the Parties who shall confer on the
resolution of the issue. Any final decision mutually agreed to by such
representatives with respect thereto shall be conclusive and binding on the
Parties. If such officers are not able to agree on the resolution of an issue
within fifteen (15) Business Days after such issue was first referred to them,
either Party shall have the right, upon written notice to the other Party, to
initiate arbitration to resolve such Dispute pursuant to Section 15.7.4(b);
                    (v) whether under Section 2.5.3 the proposed protocol of any
Clinical Study or Post Approval Study with respect to the Licensed Product
proposed by Licensee to be conducted for its portion of the Territory creates an
unreasonable risk of adverse results that could reasonably be expected to have a
material adverse effect on the Development or Commercialization of the Licensed
Product in GPC Biotech Territory, such Dispute shall be referred to the Chief
Executive Officers of the Parties who shall confer on the resolution of the
issue. Any final decision mutually agreed to by such representatives with
respect thereto shall be conclusive and binding on the Parties. If such officers
are not able to agree on the resolution of an issue within fifteen (15) Business
Days after such issue was first referred to them, either Party shall have the
right, upon written notice to the other Party, to initiate arbitration to
resolve such Dispute pursuant to Section 15.7.4(b); or
                    (vi) whether under Section 3.1.3(b) the branding,
positioning or messaging for the Licensed Product in the Licensee Territory is
consistent with the Global Strategy or whether any action of the Licensee that
is inconsistent with the Global Strategy with respect to the branding,
positioning and messaging for the Licensed Product could reasonably result in a
material adverse effect on the Commercialization of the Licensed Product in the
GPC Biotech Territory, such Dispute shall be referred to the Chief Executive
Officers of the Parties who shall confer on the resolution of the issue. Any
final decision mutually agreed to by such representatives with respect thereto
shall be conclusive and binding on the Parties. If such officers are not able to
agree on the resolution of an issue within fifteen (15) Business Days after such
issue was first referred to them, either Party shall have the right, upon
written notice to the other Party, to initiate arbitration to resolve such
Dispute pursuant to Section 15.7.4(b).
               (b) In the event that a Dispute arises with respect to an issue
within the jurisdiction of the JEC, or a decision required to be made by the JEC
that cannot be resolved in accordance with Section 4.4.4, that relates to:

88



--------------------------------------------------------------------------------



 



                    (i) Commercialization of the Licensed Product in the
Licensee Territory; or
                    (ii) Licensee Activities or Unilateral Activities of
Licensee (other than Disputes subject to subsection (a)(iv) or (a)(v) above);
such Dispute shall be referred to the Chief Executive Officer of Licensee who
shall have the sole right to resolve such Dispute.
          15.7.3 Intellectual Property Disputes. In the event that a Dispute
arises with respect the validity, scope, enforceability, inventorship or
ownership of any Patent or Intellectual Property Rights, and such Dispute cannot
be resolved in accordance with Section 15.7.1, unless otherwise agreed by the
Parties in writing, such Dispute shall not be submitted to arbitration in
accordance with Section 15.7.4 and instead, either Party may initiate litigation
in a court of competent jurisdiction, notwithstanding Section 15.6, in the
country in which such rights apply.
          15.7.4 Arbitration. Any arbitration under this Agreement (each an
“Arbitration Matter”) shall be administered by the American Arbitration
Association under its Commercial Arbitration Rules then in effect (the
“Arbitration Rules”) and as otherwise described in this Section 15.7.4. The
arbitration shall take place at a location to be agreed by the Parties;
provided, however, that in the event that the Parties are unable to agree on a
location for an arbitration under this Agreement within five (5) days of the
demand therefor, such arbitration shall be held in New York, New York.
               (a) Full Arbitration. Unless Section 15.7.4(b) or 15.7.4(c) is
applicable, the following procedures shall apply:
                    (i) The Parties shall appoint an arbitrator by mutual
agreement. If the Parties cannot agree on the appointment of an arbitrator
within thirty (30) days of the demand for arbitration, an arbitrator shall be
appointed in accordance with the Arbitration Rules.
                    (ii) Either Party may apply to the arbitrator for interim
injunctive relief until the arbitration decision is rendered or the Arbitration
Matter is otherwise resolved. Either Party also may, without waiving any right
or remedy under this Agreement, seek from any court having jurisdiction any
injunctive or provisional relief necessary to protect the rights or property of
that Party pending resolution of the Arbitration Matter pursuant to this
Section 15.7.4. The arbitrator shall have the authority to grant any equitable
and legal remedies that would be available in any judicial proceeding instituted
to resolve the Dispute submitted to such arbitration in accordance with this
Agreement; provided, however, that the arbitrator shall not have the power to
alter, amend or otherwise affect the terms or the provisions of this Agreement.
Judgment upon any award rendered pursuant to this Section may be entered by any
court having jurisdiction over the Parties’ other assets. The arbitrator shall
have no authority to award punitive or any other type of damages not measured by
a Party’s compensatory damages.
                    (iii) Each Party shall bear its own costs and expenses and
attorneys’ fees, and the Party that does not prevail in the arbitration
proceeding shall pay the arbitrator’s fees and any administrative fees of
arbitration.

89



--------------------------------------------------------------------------------



 



                    (iv) Except to the extent necessary to confirm an award or
decision or as may be required by Applicable Law, neither Party may, and the
Parties shall instruct the arbitrator not to, disclose the existence, content,
or results of an arbitration without the prior written consent of both Parties.
In no event shall an arbitration be initiated after the date when commencement
of a legal or equitable proceeding based on the Arbitration Matter would be
barred by the applicable New York statute of limitations.
                    (v) The Parties hereby agree that any payment to be made by
a Party pursuant to a decision of the arbitrator shall be made in United States
dollars, free of any tax or other deduction. The Parties further agree that
subject to Section 15.7.5, the decision of the arbitrator shall be the sole,
exclusive and binding remedy between them regarding determination of the
Arbitration Matters presented and the Parties hereby waive the right to contest
the award in any court or other forum.
               (b) Accelerated Arbitration. To the extent the Arbitration Matter
involves a Dispute that is submitted to arbitration by a Party under
Section 2.6.2(c), 2.6.2(d), 3.1.3(b), 6.2, the final sentence of Section 15.7.1,
or 15.7.2(a)(iv through vi) or any other matter that is expressly referred to
accelerated arbitration elsewhere in this Agreement, the procedures set forth in
Section 15.7.4(a) shall apply, except that the following procedures shall also
apply:
                    (i) For purposes of arbitration under this
Section 15.7.4(b), the arbitrator shall be appointed pursuant to
Section 15.7.4(a)(i), but shall be a single independent, conflict-free
arbitrator (such arbitrator, the “Expert”), who shall have sufficient scientific
background, expertise and experience to resolve the Arbitration Matter.
                    (ii) Each Party shall prepare and submit a written summary
of such Party’s position and any relevant evidence in support thereof to the
Expert within thirty (30) days of the selection of the Expert. Upon receipt of
such summaries from both Parties, the Expert shall provide copies of the same to
the other Party. Within fifteen (15) days of the delivery of such summaries by
the Expert, each Party shall submit a written rebuttal of the other Party’s
summary and may also amend and re-submit its original summary. Oral
presentations shall not be permitted unless otherwise requested by the Expert.
The Expert shall make a final decision with respect to the Arbitration Matter
within thirty (30) days following receipt of the last of such rebuttal
statements submitted by the Parties.
               (c) Expedited Arbitration. To the extent the Arbitration Matter
involves a Dispute pursuant to the last two sentences of Section 14.5.3 or any
other matter that is expressly referred to expedited arbitration elsewhere in
this Agreement, the procedures set forth in Section 15.7.4(b) shall apply except
that the Expert shall make a determination by selecting the resolution proposed
by one of the Parties that as a whole is the most fair and reasonable to the
Parties in light of the totality of the circumstances and shall provide the
Parties with a written statement setting forth the basis of the determination in
connection therewith. For purposes of clarity, the Expert shall only have the
right to select a resolution proposed by one of the Parties in its entirety and
without modification.
          15.7.5 Interim Relief. Notwithstanding anything herein to the
contrary, nothing in this Section shall preclude either Party from seeking
interim or provisional relief in a court of

90



--------------------------------------------------------------------------------



 



competent jurisdiction, including a temporary restraining order, preliminary
injunction or other interim equitable relief concerning a Dispute, if necessary
to protect the interests of such Party. This Section shall be specifically
enforceable.
     15.8 Notices.
          15.8.1 Notice Requirements. Any notice, request, demand, waiver,
consent, approval or other communication permitted or required under this
Agreement shall be in writing, shall refer specifically to this Agreement and
shall be deemed given only if delivered by hand or sent by facsimile
transmission (with transmission confirmed) or by internationally recognized
overnight delivery service that maintains records of delivery, addressed to the
Parties at their respective addresses specified in Section 15.8.2 or to such
other address as the Party to whom notice is to be given may have provided to
the other Party in accordance with this Section 15.8. Such Notice shall be
deemed to have been given as of the date delivered by hand or transmitted by
facsimile (with transmission confirmed) or on the second business day (at the
place of delivery) after deposit with an internationally recognized overnight
delivery service. Any notice delivered by facsimile shall be confirmed by a hard
copy delivered as soon as practicable thereafter. This Section 15.8 is not
intended to govern the day-to-day business communications necessary between the
Parties in performing their obligations under the terms of this Agreement.
          15.8.2 Address for Notice.

              If to Licensee, to:   If to GPC Biotech, to:  
 
  Pharmion GmbH       GPC Biotech AG
 
  Aeschenvorstadt 71,       Fraunhoferstrasse 20
 
  4051 Basel,       82152 Martinsried/Munich, Germany
 
  Switzerland       Attention: Chief Executive Officer
 
  Attention: Director       Facsimile: +49 89 85 65 2610
 
  Facsimile: +41 61 305 9899        
 
          with a copy to:
 
  with a copy to:        
 
          GPC Biotech Inc.
 
  Pharmion Corporation       101 College Road East
 
  2525 28th Street       Princeton, NJ 08540, U.S.A.
 
  Boulder, Colorado 80304, U.S.A.       Attention: General Counsel
 
  Attention: General Counsel       Facsimile: +1 609 524 1050
 
  Facsimile: +1 720 564 9191        

     15.9 Entire Agreement. This Agreement, together with the Exhibits attached
hereto, sets forth and constitutes the entire agreement and understanding
between the Parties with respect to the subject matter hereof and

91



--------------------------------------------------------------------------------



 



all prior agreements, understandings, promises and representations, whether
written or oral, with respect thereto are superseded hereby. Each Party confirms
that it is not relying on any representations or warranties of the other Party
except as specifically set forth herein. No amendment, modification, release or
discharge shall be binding upon the Parties unless in writing and duly executed
by authorized representatives of both Parties.
     15.10 English Language. This Agreement shall be written and executed in,
and all other communications under or in connection with this Agreement shall be
in, the English language. Any translation into any other language shall not be
an official version thereof, and in the event of any conflict in interpretation
between the English version and such translation, the English version shall
control.
     15.11 Equitable Relief. The Parties acknowledge and agree that the
restrictions set forth in Article 11 are reasonable and necessary to protect the
legitimate interests of the other Party and that such other Party would not have
entered into this Agreement in the absence of such restrictions, and that any
breach or threatened breach of any provision of Article 11 may result in
irreparable injury to such other Party for which there will be no adequate
remedy at law. In the event of a breach or threatened breach of any provision of
Article 11, the non-breaching Party shall be authorized and entitled to obtain
from any court of competent jurisdiction injunctive relief, whether preliminary
or permanent, specific performance and an equitable accounting of all earnings,
profits and other benefits arising from such breach, which rights shall be
cumulative and in addition to any other rights or remedies to which such
non-breaching Party may be entitled in law or equity. Both Parties agree to
waive any requirement that the other (a) post a bond or other security as a
condition for obtaining any such relief and (b) show irreparable harm, balancing
of harms, consideration of the public interest or inadequacy of monetary damages
as a remedy. Nothing in this Section 15.11 is intended, or should be construed,
to limit either Party’s right to equitable relief or any other remedy for a
breach of any other provision of this Agreement.
     15.12 Waiver and Non-Exclusion of Remedies. Any term or condition of this
Agreement may be waived at any time by the Party that is entitled to the benefit
thereof, but no such waiver shall be effective unless set forth in a written
instrument duly executed by or on behalf of the Party waiving such term or
condition. The waiver by either Party hereto of any right hereunder or of the
failure to perform or of a breach by the other Party shall not be deemed a
waiver of any other right hereunder or of any other breach or failure by said
other Party whether of a similar nature or otherwise.
     15.13 No Benefit to Third Parties. The representations, warranties,
covenants and agreements set forth in this Agreement are for the sole benefit of
the Parties hereto and their successors and permitted assigns, and they shall
not be construed as conferring any rights on any other Persons.
     15.14 Further Assurance. Each Party shall duly execute and deliver, or
cause to be duly executed and delivered, such further instruments and do and
cause to be done such further acts and things, including the filing of such
assignments, agreements, documents and instruments, as may be necessary or as
the other Party

92



--------------------------------------------------------------------------------



 



may reasonably request in connection with this Agreement or to carry out more
effectively the provisions and purposes hereof, or to better assure and confirm
unto such other Party its rights and remedies under this Agreement.
     15.15 Relationship of the Parties. It is expressly agreed that GPC Biotech,
on the one hand, and Licensee, on the other hand, shall be independent
contractors and that the relationship between the two Parties shall not
constitute a partnership, joint venture or agency. Neither GPC Biotech, on the
one hand, nor Licensee, on the other hand, shall have the authority to make any
statements, representations or commitments of any kind, or to take any action,
which shall be binding on the other, without the prior written consent of the
other Party to do so, such consent not to be unreasonably withheld or delayed.
All persons employed by a Party shall be employees of such Party and not of the
other Party and all costs and obligations incurred by reason of any such
employment shall be for the account and expense of such Party.
     15.16 Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may be
executed by facsimile signatures and such signatures shall be deemed to bind
each party hereto as if they were original signature.
     15.17 References. Unless otherwise specified, (a) references in this
Agreement to any Article, Section or Exhibit shall mean references to such
Article, Section or Exhibit of this Agreement, (b) references in any section to
any clause are references to such clause of such section and (c) references to
any agreement, instrument or other document in this Agreement refer to such
agreement, instrument or other document as originally executed or, if
subsequently varied, replaced or supplemented from time to time, as so varied,
replaced or supplemented and in effect at the relevant time of reference
thereto.
     15.18 Construction. Except where the context otherwise requires, wherever
used, the singular shall include the plural, the plural the singular, the use of
any gender shall be applicable to all genders and the word “or” is used in the
inclusive sense (and/or). The captions of this Agreement are for convenience of
reference only and in no way define, describe, extend or limit the scope or
intent of this Agreement or the intent of any provision contained in this
Agreement. The term “including” as used herein shall mean including, without
limiting the generality of any description preceding such term. The language of
this Agreement shall be deemed to be the language mutually chosen by the Parties
and no rule of strict construction shall be applied against either Party hereto.
[SIGNATURE PAGE FOLLOWS.]

93



--------------------------------------------------------------------------------



 



THIS AGREEMENT IS EXECUTED by the authorized representatives of the Parties as
of the date first written above.

     
GPC BIOTECH AG
                  PHARMION GMBH
 
   
Signature : /s/ Elmar Maier, PhD
  Signature : /s/ Patrick J. Mahaffy
 
   
Name : Elmar Maier, PhD
  Name : Patrick J. Mahaffy
 
   
Title : SVP Business Development
  Title : Director
 
   
Signature : /s/ Bernd R. Seizinger, M.D., PhD
  Signature : /s/ Erle T. Mast
 
   
Name : Bernd R. Seizinger, M.D., PhD
  Name : Erle T. Mast
 
   
Title : CEO
  Title : Director

94



--------------------------------------------------------------------------------



 



Exhibit A
GPC Biotech Patents

          Country   Application No   Grant No
Austria
  89 300 787.2   EP 0 328 274
Australia
  28971/89   AU 618310
Belgium
  89 300 787.2   EP 0 328 274
Brazil
  1100963-2   BR 1100963-2
Canada
  589,796   CA 1,340,286
Switzerland
  89 300 787.2   EP 0 328 274
Germany
  89 300 787.2   EP 0 328 274
Denmark
  0491/89   DK 175050
Spain
  89 300 787.2   EP 0 328 274
Finland
  89/0512   FI 91260
France
  89 300 787.2   EP 0 328 274
United Kingdom
  89 300 787.2   EP 0 328 274
Greece
  89 300 787.2   EP 0 328 274
Hungary
  52289   HU 205767
Ireland
  31989   IE 65503
Israel
  89119   IL 89119
Italy
  89 300 787.2   EP 0 328 274
Japan
  01/24751   JP 2781403
Korea (South)
  89/1069   KR 147270
Luxembourg
  89 300 787.2   EP 0 328 274
Mexico
  9203596   MX 181357
Netherlands
  89 300 787.2   EP 0 328 274
Norway
  89/0426   NO 177569
New Zealand
  227839   NZ 227839
Portugal
  89608   PT 89608
Romania
  C-20256    
Sweden
  89 300 787.2   EP 0 328 274
Taiwan
  78/100752   TW 51931
United States of America
  07/602,931   US 5,072,011
South Africa
  89/0831   ZA 89/0831
Hungary
  P/P00163   HU 210872
United States of America
  07/723,971   US 5,244,919
Austria
  95 302 629.1   EP 0 679 656
Australia
  17661/95   AU 692521
Belgium
  95 302 629.1   EP 0 679 656
Canada
  2,147,567    
Switzerland
  95 302 629.1   EP 0 679 656
Germany
  95 302 629.1   EP 0 679 656
Denmark
  95 302 629.1   EP 0 679 656
Spain
  95 302 629.1   EP 0 679 656
France
  95 302 629.1   EP 0 679 656
United Kingdom
  95 302 629.1   EP 0 679 656
Greece
  95 302 629.1   EP 0 679 656
Ireland
  95 302 629.1   EP 0 679 656
Italy
  95 302 629.1   EP 0 679 656
Japan
  7-100870    
Netherlands
  95 302 629.1   EP 0 679 656
Portugal
  95 302 629.1   EP 0 679 656
Sweden
  95 302 629.1   EP 0 679 656
United States of America
  08/428,444   US 5,519,155
Malta
  2893    
PCT
  PCT/US2005/24761    
Malta
  2636    
PCT
  PCT/EP2005/001733    
EPO
  05 005 380.0    
United States of America
  60/664,096    

 



--------------------------------------------------------------------------------



 



Exhibit B
Distributor Countries
Austria
Switzerland
Turkey
Greece
New Zealand
Israel
Lebanon
Saudi Arabia
Malta
Egypt
Jordan
Syria
Oman
United Arab Emirates
Cyprus
Poland
Slovenia
Slovakia
Latvia
Lithuania
Hungary
Czech Republic
Estonia

 



--------------------------------------------------------------------------------



 



Table of Contents

                  ARTICLE 1 — DEFINITIONS     1      
 
                ARTICLE 2 DEVELOPMENT AND REGULATORY     19      
 
               
2.1
  Development of the Licensed Product     19      
2.2
  Development Plan and Implementation     20      
2.3
  Development Budget     21      
2.4
  Regulatory Matters     22       2.5   Unilateral Development 2.6   Certain
Development Activities Excluded From Licensee’s Opt-Out Rights
2.7
  Supply of Licensed Product     30      
 
                ARTICLE 3 COMMERCIALIZATION     30      
 
               
3.1
  Commercialization of the Licensed Product     30      
3.2
  Commercialization Plan and Implementation     32      
3.4
  Non-Compete     33      
3.4
  Promotional Materials and Activities     33      
3.5
  Statements and Compliance with Applicable Law     34      
3.6
  Use of Distributors     35      
3.7
  Sales and Distribution in Licensee Territory     35      
3.8
  Unauthorized Sales     35      
3.9
  Reporting     36      
3.10
  Commercialization Budget     36      
3.11
  GPC Biotech Territory     37      
 
                ARTICLE 4 COLLABORATION MANAGEMENT     37      
 
               
4.1
  Joint Executive Committee (JEC).     37      
4.2
  Joint Development Committee (JDC)     38      
4.3
  Joint Commercialization Committee (JCC)     39      
4.4
  General Provisions Governing Committees     40      
 
                ARTICLE 5 GRANT OF RIGHTS     42      
 
               
5.1
  Grants to Licensee     42      
5.2
  Retention of Rights     43      
5.3
  Sublicenses     43      
5.4
  Right of First Negotiation     44      
5.5
  Use of Trademarks and Corporate Names     44      
5.6
  Grants to GPC Biotech     45      
5.7
  No Implied Rights     46      
 
                ARTICLE 6 COLLABORATION COSTS     46      
 
               
6.1
  General     46      
6.2
  Accounting Procedures     49      
 
                ARTICLE 7 CONSIDERATION     49      

 



--------------------------------------------------------------------------------



 



                 
7.1
  Payments to GPC Biotech     49      
7.2
  Royalties     50      
7.3
  Royalty Term     51      
7.4
  Royalty Adjustments     51      
7.5
  Royalty Payments     52      
7.6
  Royalty Statements     52      
7.7
  Mode of Payment     52      
7.8
  Taxes     52      
7.9
  Interest on Late Payment     53      
7.10
  Financial Records     53      
7.11
  Audit     53      
7.12
  Audit Dispute     54      
7.13
  Confidentiality     54      
 
                ARTICLE 8 INTELLECTUAL PROPERTY     54      
 
               
8.1
  Ownership of Intellectual Property     54      
8.2
  Maintenance and Prosecution of Patents and Trademarks     56      
8.3
  Enforcement of Patents and Trademarks     58      
8.4
  Potential Third Party Rights     60      
 
                ARTICLE 9 ADVERSE EVENT REPORTING     63      
 
               
9.1
  Complaints     63      
9.2
  Adverse Event Reporting     63      
9.3
  Pharmacovigilance     63      
 
                ARTICLE 10 Licensed Product Recall     64      
 
               
10.1
  Notification and Recall     64      
10.2
  Recall Expenses     64      
 
                ARTICLE 11 Confidentiality AND Non-Disclosure     64      
 
               
11.1
  Confidentiality Obligations     64      
11.2
  Permitted Disclosures     65      
11.3
  Use of Name     66      
11.4
  Press Releases     66      
11.5
  Patient Information     66      
11.6
  Publications     67      
11.7
  Return of Confidential Inforamtion     67      
 
                ARTICLE 12 Representations and Warranties     68      
 
               
12.1
  Representations, Warranties and Covenants     68      
12.2
  Additional Representations, Warranties and Covenants of Licensee     69      
12.3
  Additional Representations, Warranties and Covenants of GPC Biotech     69    
 
12.4
  Disclaimer of Warranty     71      
 
                ARTICLE 13 Indemnity     71      
 
               
13.1
  Indemnification of GPC Biotech     71      
13.2
  Indemnification of Licensee     72      
13.3
  Certain Losses     72      
13.4
  Notice of Claim     72      

 



--------------------------------------------------------------------------------



 



                 
13.5
  Control of Defense     72      
13.6
  Limitation on Damages and Liability     74      
13.7
  Insurance     74      
 
                ARTICLE 14 TERM AND TERMINATION     75      
 
               
14.1
  Term     75      
14.2
  Termination of this Agreement in its Entirety for Material Breach     76      
14.3
  Termination of this Agreement in a Country or Major Market Region for Material
Breach     76      
14.4
  Termination by Licensee     77      
14.5
  Termination by GPC Biotech     77      
14.6
  Termination Upon Insolvency     79      
14.7
  Rights in Bankruptcy     79      
14.8
  Consequences of Termination     80      
14.9
  Accrued Rights; Surviving Obligations     84      
14.10
  Termination of Spectrum Agreement     84      
 
                ARTICLE 15 Miscellaneous     85      
 
               
15.1
  Force Majeure     85      
15.2
  Export Control     85      
15.3
  Non-Solicitation     85      
15.4
  Assignment     85      
15.5
  Severability     86      
15.6
  Governing Law, Jurisdiction, Venue and Service     86      
15.7
  Dispute Resolution     87      
15.8
  Notices     91      
15.9
  Entire Agreement     91      
15.10
  English Language     92      
15.11
  Equitable Relief     92      
15.12
  Waiver and Non-Exclusion of Remedies     92      
15.13
  No Benefit to Third Parties     92      
15.14
  Further Assurance     92      
15.15
  Relationship of the Parties     93      
15.16
  Counterparts     93      
15.17
  References     93      
15.18
  Construction     93      

 



--------------------------------------------------------------------------------



 



List of Exhibits

     
Exhibit A
  GPC Biotech Patents
Exhibit B
  Distributor Countries

 